     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 1 of 105                                     FILED
                                                                                                2019 Aug-16 PM 02:51
                                                                                                U.S. DISTRICT COURT
                                                                                                     I OF ALABAMA
                                                                                                    N.D.




             IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ALABAMA' ·.
                      WESTERN DIVISION
                                                            lGl9 AUS I b p !2: 28
DERRICK JAMES vVILLIAMSON, JR.                            u,._~;_:'.).
                                                                , _ - "•.-.;L,_
                                                                       -                        ,; \ i
                                                            rL L1. U:- -/:_,. -• ',-· ---"/1_.:-'
           PRO SE                                                                      ~ .--,' ',-"l

             PLAIN17FF                     CASE NO.: 7:19-CV-00669-LSC
                   v.
 ALABAMA DEPARTMENT OF                         EVIDENTIARY SUPPORT &
MENTAL HEALTH AND MENTAL                              NOTICE
    RETARDATION ET AL
           DEFENDANTS

PLAINTIFF'S EVIDENTIARY MATERIALS IN SUPPORT OF PARTIAL
                  SUMMARY JUDGMENT

      COMES NOW, the Plaintiff, Derrick James Williamson, Jr., and provides

the following evidentiary material regarding this Partial Summary Judgment

Motion:

Motion Exhibits (Exhibits regarding motion communications):

       1. Communications with Defendants' counsel

Initial Disclosure Exhibits:

      26. Written Reprimand (Anderson}

      47. Director Annie Jackson (Complaint)

      49. Written Reprimand (Complaint)

      50. Response from Hubbard (Email)
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 2 of 105

                                                                  2

 72. Form 40 (Job Responsibilities)

 75. Performance Appraisal (All Signatures)

 78. Policy 15-001 (Legislative Review)

80. Policy 40-010 (Computer Usage)

82. Policy 60-040 (Progressive Discipline)

86. Policy 60-102 (Employee Complaint Procedure)

 103. Prison Contraband (Letter)

 104. Patients Contraband (Letter)

 107. Written Reprimand (ASEA No Assistance)

 117. Defamatory Letter from Day-Shift

123. Letter to Commissioner Beshear

 124. Response from Commissioner Beshear

 135. Jackson's Receipt ofBill (Email)

 139. Jackson's Notice ofHR Procedures (Email)

 140. Cannot File Complaint on Reprimand (Email)

 141. Complaint Filing Regarding Jackson (Beshear & Hubbard)

150. Refuse to Rescind Reprimand (Jackson)

195. NSA Conditional Offer

196. NSA Record Response

208. State Mental Health Police Officer Bill
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 3 of 105

                                                                                   3


      211. Patient Warrant

      212. State Mental Health Police Officer Bill - Highlights

      217. Culture ofPatient Care Survey

      229. Affidavit (Lori Leavelle)

Initial Disclosure exhibit numbers have been retained to ensure appropriate

reference for further proceedings in this action.



                                                         Respectfully Submitted,




                                            Derrick James Wil amson, r.,
                                          8816 Old Greensboro Road, A
                                                     Tuscaloosa, Alabama, 35405
                                                      Cellphone: (205) 422-9664
                                                    Email: aeonpctech@live.com
      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 4 of 105

                                                                                     4


                         CERTIFICATE OF SERVICE

      I, Derrick James Williamson, Jr., certify that on 8/16/2019, I served a copy

of this document on:


                         EDWARD CARY HIXON
                        Lead Attorney for Defendants
                              P.O. Box 301410
                        Montgomery, Alabama, 36130
                            (Electronic Mailing)
     TERRI OLIVE TOMPKINS                    THOMAS BAILEY KLINNER
      Attorney for Defendant(s)                Attorney for Defendant(s)
      1201 Greensboro Avenue                       P.O. Box 301410
     Tuscaloosa, Alabama, 35401              Montgomery, Alabama, 36130
         (Electronic Mailing)                    (Electronic Mailing)




Derrick James Wi 1amson, Jr. ro Se
8816 Old Greensboro Road, APT 20104
Tuscaloosa, Alabama, 35405
Cellphone: (205) 422-9664
Email: aeonpctech@live.com
          Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 5 of 105
                                                                               MOTION EXHIBIT 1

Re: Williamson v ADMH

Derrick Williamson
Thu 8/15/2019 3:07 PM
To: Terri Tompkins <TTompkins@pjgf.com>
Cc: Hixon, Eddie <Eddie.Hixon@mh.alabama.gov>
Good afternoon,

Thank you for your timely response regarding these matters. The motions will be filed on tomorrow most likely and
regarding the subpoena to APOSTC, although I'm only required to provide notice, I also value opinions.

Thanks again,




   JEON
DERRICK JAMES WILLIAMSON, JR.
Personal Phone: 1.205.422.9664
httP.,:(lwww.aeonP.,ctech.com
httP.,:llwww.f.acebook.com/aeonP.,ctech




From: Terri Tompkins <Tiompkins@pjgf.com>
Sent: Thursday, August 15, 2019 3:04 PM
To: Derrick Williamson <aeonpctech@live.com>
Cc: Hixon, Eddie <Eddie.Hixon@mh.alabama.gov>
Subject: Williamson v ADMH

Mr. Williamson,
Regarding the Motion for Partial Summary Judgment, I am sure that the defendants will file an
opposition to the motion. You may tell the court that the motion is opposed.

Regarding the subpoena to APOST, the court requires that you state whether a motion is
opposed; you are not required to ask about discovery, such as a subpoena. We do not, however,
oppose the issuance of the subpoena.
Terri Olive Tompkins
Phelps, Jenkins, Gibson & Fowler, LLP
1201 Greensboro Avenue
Tuscaloosa, AL 35401
Telephone: 205-345-5100
Telefax: 205-758-4394




                                                                                                                    1/3
          Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 6 of 105
                                                                              MOTION EXHIBIT 1

Re: POSITION ON SUBPOENA: Regarding Alabama Peace Officer Standards and Training
Commission

Derrick Williamson
Tue 8/13/2019 4:19 PM
To: Terri Tompkins <Tiompkins@pjgf.com>
Cc: tommy.klinner@mh.alabama.gov <tommy.klinner@mh.alabama.gov>; Hixon, Eddie <Eddie.Hixon@mh.alabama.gov>
Sounds good.

Thank you!




   JEON
DERRICK JAMES WILLIAMSON, JR.
Personal Phone: 7.205.422.9664
htt{l.:llwww.aeon{l.ctech.com
htt{l../lwww.f.acebook.com/aeon{l.ctech




From: Terri Tompkins <Tiompkins@pjgf.com>
Sent: Tuesday, August 13, 2019 4:18 PM
To: Derrick Williamson <aeonpctech@live.com>
Cc: tommy.klinner@mh.alabama.gov <tommy.klinner@mh.alabama.gov>; Hixon, Eddie
<Eddie.Hixon@mh.alabama.gov>
Subject: RE: POSITION ON SUBPOENA: Regarding Alabama Peace Officer Standards and Training Commission


Mr. Williamson,
I am preparing for an all-day, out-of-town mediation that is tomorrow. I'll respond to your
emails on Thursday.

Terri Olive Tompkins
Phelps, Jenkins, Gibson & Fowler, LLP
1201 Greensboro Avenue
Tuscaloosa, AL 35401
Telephone: 205-345-5100
Telefax: 205-758-4394




From: Derrick Williamson <aeonpctech@live.com>
Sent: Tuesday, August 13, 2019 3:41 PM
To: Terri Tompkins <Tiompkins@pjgf.com>
Cc: tommy.klinner@mh.alabama.gov; Hixon, Eddie <Eddie.Hixon@mh.alabama.gov>
Subject: POSITION ON SUBPOENA: Regarding Alabama Peace Officer Standards and Training Commission
Importance: High


                                                                                                             2/3
          Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 7 of 105
                                                                                MOTION EXHIBIT 1
Good afternoon,

Please review the attached third party subpoena and advise whether you will oppose such request of the court.
I believe these records are vital to proving what occurred regarding the affidavit I filed with them regarding
Anderson.
Please respond by Friday regarding this potential motion.

Thank you,




   )EON
DERRICK JAMES WILLIAMSON, JR.
Personal Phone: 1.205.422.9664
!JJjp:!lwww.aeonpctech.com
!JJtP..:llwww.f.acebook.com/aeonP..ctech




                                                                                                                 3/3
            Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 8 of 105
                                                                                               EXHIBIT 26
                                          THSMF POLICE SERVICES

                                            COUNSELLING FORM


I DATE I03/13/2018                          I SHIFT I 02pm-10pm
      TYPE OF COUNSELLING BEING ISSUED


 LETTER OF INFORMATION EDUCATION            VERBAL         WRITIEN WARNING     I     I WRITIEN REPRIMAND     x

 NAME OF OFFICER RECEIVING COUNSELLING                   Derrick Williamson, Lieutenant


      REASON FOR COUNSELLING

 Violation DMH Policy 15-1 "Organizational Planning" #2 "b" states "The proposed legislation or request
 shall be submitted to the appropriate facility committee and the facility director for consideration". On serval
 occasions you have been instructed not to send anything to an outside agency that has not been reviewed
 and approved by the Director of Police Services and Facility Director. On February 20, 2018, 06:37pm, Lt.
 Williamson, you sent a "State Mental Health Police Officer Bill-8.31.17pdf to Jason Manasco@asea.org
 which violated the above policy. Lt. Williamson, you are not to send any information pertaining to the
 Department of Mental Health, Taylor Hardin Secure Medical Facility to any other agency, personal without
 the approval of the Director of Police Services and/or Facility Director.



      LIST CORRECTIVE ACTIONS TO BE TAKEN BY SUPERVISOR

 Lt. Williamson is to submit all information related to De artment of Mental Health and/or Taylor Hardin
 Secure Medical Facility for review and appro       by the 01      f Poli  Se · es and/or Facility Director.




 SIGNATURE OF OFFICER                                                               DATE



SIGNATURE OF SUPERVISOR·                                                            DATE    3/    1




I PERSONNEL OFFICE                                                                 I DATE

      Officer given Original

      Copies given to

      Personnel Office

      Director Police

      Supervisor File



                                                                                                                    1/1
              Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 9 of 105
                                                                                              EXHIBIT 47
                                                  STATE OF ALABAMA
                                        DEPARTMENT OF MENTAL HEALTH
                                     TAYLOR HARDIN SECURE MEDICAL FACILITY
                                         1301 JACK WARNER PARKWAY NORTHEAST
                                           TUSCALOOSA, ALABAMA 3 5404-1 060
                                                     205-462-4500
                                                 WWW.MH.ALABAMA.GOV
         KAYIVEY
                                                                                                 l YNN T BESHEAR
        GOVERNOR
                              FORMAL COMPLAINT & INVESTIGATION                                     COMMISSIONER

                                                                                                ANNIE D. JACKSON
                                        REF: DIRECTOR ANNIE JACKSON                          MSW, LICSW, PIP, MPA, CPM
                                                                                                FACILITY DIRECTOR

Update: 5/3/2018 6:19 PM

                                                    SUMMARY

Over several consecutive months here at Taylor Hardin Secure Medical Facility, several issues have risen that
have been improperly addressed. In addition to inadequate solutions, ethical and potentially criminal issues
have been noted. This report/complaint has been composed to present the following to address concerns
which have developed regarding Director Annie Jackson.

                                 PROBLEMS AND/CONCERNS OF INTEREST

   I.        Dictatorship: Ethical and supervision concerns have halted the progress of the police services
             division at Taylor Hardin Secure Medical Facility due to Jackson rendering improper control over
             law enforcement matters. Jackson has subjected several individuals to a hostile work environment.

   IL       Contraband: While employed at the facility from June 2017 until current, several concerns
            regarding contraband have potentially hindered the progress and treatment administered to
            patients. Jackson has hindered the ongoing investigation and/or progress of finding viable
            solutions to an ongoing and progressive contraband discrepancy. According to records, the
            following incidents have been documented by police services since May of2017 after my arrival:

                   L    7/10/17 @ 1603 - Lighter located by patient on the ACE Program behind a soap dispenser.
                   2.  7123/17 @ I 036 - Patient requested another patient to "smoke" on the BEST Program.
                   3.   9/4/17 @ 2155 - Patients in possession of marijuana on BEST Program.
                   4.  9/13/17 @2338-Patient found in possession of paraphernalia and smokeless tobacco on
                        BEST Program. Smell of marijuana reported as well.
                   5. 9/14/17 @ 1330 - Patient found in possession of smokeless tobacco on BEST Program.
                   6. 11/10/17 @ 1811 - Patient found in possession of smokeless tobacco on CARE Program.
                   7. 11/26/17@ 1735 - Patient found in possession of coffee grinds as well as tobacco on
                       CARE Program.
                   8. l 2/ 14/17 @ I 024 - Patient found to have tobacco residue in mouth and in possession of
                       tobacco on BEST Program.
                   9. 12/14/17@ 2137 - Patient found in possession of smokeless tobacco which he voluntarily
                       turned in to Nurse's Station on ACE Program. The same patient requested nicotine patches
                       for new found addiction.
                   10. 12/15/17 @ 1405 - Patient found smoking (cigarette) inside room on CARE Program.
                       Patient was also in possession of matches, striker pad (for matches), and smokeless
                       tobacco.
                   11. 12/20/17 @ 1940 - Patient found in possession of smokeless tobacco on CARE Program.
                   12. 12/27/17 @ 1603 - Patient found in possession of smokeless tobacco on CARE Program,
                   13. 1/5/18@ 1410-Patient found in possession of smokeless tobacco on CARE Program.
                   14. I /15/18 @ 1656 - Patient found in possession of smokeless tobacco on CARE Program.
                   15. 1/15/18 @0052-Patient noticed spitting in cup on BEST Program. Check revealed that
                       patient was possibly using smokeless tobacco.

                                                                                                                    1/17
       Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 10 of 105
                                                                                          EXHIBIT 47
            16. 1/23/18@ 1421 -Mental Health Worker I smelled of marijuana. Staff was in possession
                 of cigarettes and also stated that the occupants of his vehicle were smoking marijuana.
           17. 2/3/18@ 1512-Smell of marijuana in front of ACE Program. No smoke or staff in area.
            18. 2/23/18 @ I 545 - Two patients found in possession of tobacco on CARE Program.
           19. 2/23/18@ 1515-Two additional patients found in possession of tobacco on CARE
                program.
           20. 3/5/18 @ 1203 - Patient found in possession of cigarette lighter on CARE program.
           21. 3/6/18 @0109-Staffentered facility smelling of marijuana and none was located upon a
                search.
           22. 3/7/18 @ 1140 - Staff located two canisters of fresh tobacco inside a patient's room on
                ACE program.
           23. 3/8/18 @ 1115 - Patient in possession of clear baggy of tobacco on ACE Program.
           24. 3/15/18 @ 1345 - Patient found in possession of "blunt block" on BEST Program.
           25. 3/16/18@ 1948-Tobacco found in trash can on CARE Program.
           26. 3/16/18 @2040- Patient found in possession of tobacco inside room and mouth on CARE
                Program.
           27. 3/21/18 @2032-Patient actively using smokeless tobacco on CARE Program in day area.
           28. 3/22/18 @ 2149 - "Blunt Block" located in the room/area of a patient on BEST Program.
           29. 3/26/18@ 1745 - Tobacco located in possession of patient on CARE Program.
           30. 3/27/18@ 1713 - Tobacco canister found inside trash on CARE Program.
           31. 3/29/18 @0922-Tobacco remnants located in patient's room on BEST Program.
           32. 4/10/18 @ 1715 - Patient found in possession of tobacco on CARE Program.
           33. 4/18/18-Potential narcotic located in patient's mail
           34. 4/20/18@ 1756 - Tobacco canister located inside trash can on CARE Program.
           35. 4/22/18@ 1938 - Staff entered secure area with smell of marijuana on clothing. Staff was
                seen on video and recorded smoking on property prior to entry.

III.   Unethical Practices: In efforts to maintain the indicated dictatorship, Jackson has presented several
       unethical practices as means to maintain control. Such practices have limited the abilities of
       department leadership who provide expertise in pressing matters.

IV.    Promotion ofa Hostile Work Environment: Jackson has attempted to intimidate in efforts to
       prevent the transmission/dissemination of facility related information to appropriate governmental
       sources through illegal/unethical means.

                     INCIDENTS OF CONCERN (NEWEST TO OLDEST)

I.     5/2/18 at approximately 5 :44 PM, Director Annie Jackson sent out the following email after which
       the personal meeting occurred:

        "In order to ensure the proper HR procedures are followed and that we use a standardizedformat
       for documentation, please work with Mr. Long on any written warnings, written reprimands,
       suspensions, and terminations. HR will ensure they are properly formatted and the standards are
       correct for which the discipline is being given. Verbal and memo of records can be provided
       without notice to HR and maintained in your files for verification of the next step of actions to be
       taken. Ifyou have questions, please feel free to give me a buzz. I appreciate in advance your
       cooperation in this matter. "

       This statement does not accurately reflect the actions of Jackson. Although violations of policy,
       procedures, and federal/state law occurred, Jackson stated ''I'm not rescinding it if that's what
       you're asking".

IL     5/2/18 at approximately 1:45 PM, Major Anderson presented a written reprimand which indicated
       I violated ADMH Policy 15-l indicating "The proposed legislation or request shall be submitte'2/t
                                                                                                               7
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 11 of 105
                                                                                  EXHIBIT 4-7
to the appropriate facility committee and the facility director for consideration". The proposed bill
had been forwarded to Anderson several months prior who indicated that it was okay to forward
the bill to Director Annie Jackson. All information addressed in the proposed bill related to
negotiating terms of employment of law enforcement officials within the department. Jackson
responded several months ago stating that the bill would not be considered at that time because of
other matters currently being reviewed in legislative session. According to this policy, no violation
has occurred. The indicated policy does not state that external resources such as unions and/or
collective bargaining resources cannot be used. Jason Manasco is an authorized employee who
oversees legislative/legal matters under the Alabama State Employees Association (ASEA). The
provided reprimand indicates that it was written on March 13th of 2018 in which Anderson stated
that he has not had the time to issue the written warning which is false information. Anderson and
I have met on numerous occasions since the listed date and the presented reprimand should have
been issued weeks prior. Such information indicates potential retaliation by Jackson in which
Anderson has stated on several occasions he had not completed a specific task she asked him to.
According to Anderson, he had not completed several orders from Jackson based upon potential
unethical concerns. Additionally, no written warning was placed in my personnel file indicating
that previous behavior violated policy. According to ADMH Policy 60-80, "No material will be
placed in an employee's file unless the employee receives a copy or has access to a copy or is
notified that the material is being placed in his/her file" in which Jackson stated in a personal
meeting on 5/2/18 that she had written notification based upon an email which does not comply
with disciplinary standards. Nonetheless, the initial order would be perceived as illegal based upon
policies and laws presented below.

Jackson specifically states on 5/2/18 during the indicated personal meeting that "you received
notification that you are not to give anything to anybody outside this facility without going
through Major Anderson and myself'

The following comment is listed in the "corrective actions to be taken" on the presented
reprimand:

"Lt. Williamson is to submit all information related to Department of Mental Health and/or Taylor
Hardin Secure Medical Facility for review and approval by the Director of Police Services and/or
Facility Director." which additionally violates several policies, laws, and commission standards
presented below:

Alabama Department of Mental Health Policy 60-77

Hostile work environment/harassment is visual, verbal, or physical conduct that has the intent or
effect of unreasonably interfering with an individual's or group's work performance, it includes
speech or conduct that is severe or pervasive enough to create an intimidating, hostile, offensive,
or abusive work environment. In order to validate a complaint under this policy it must be
established that the offending party has brought into issue race, color. religion, sex. national
origin, age, disability, or veteran status

Alabama Department of Mental Health Policy 60-40

Written Reprimand - a more serious approach to discipline which includes written documentation
placed in the employee personnel files, including documentation on the Employee Performance
Appraisal at the end of the employee's appraisal year. Notice of a reprimand is provided to the
employee in writing. One or more reprimands result in seven (7) points being deducted in the
disciplinary section affecting the outcome of the final annual appraisal score.

Alabama Department of Mental Health Policy 60-110

                                                                                                  3/17
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 12 of 105
                                                                                   EXHIBIT 47
Indicates that the Alabama Department of Mental Health "shall afford equal access to employees
by employee organizations recognized by the DMH

United States National Labor Relations Act {29 U.S.C. §§ 151-169) - Allowing employees to
engage in union-based organizations

"It is declared to be the policy of the United States to eliminate the causes CJ[ certain substantial
obstructions to the free flow of commerce and to mitigate and eliminate these obstructions when
they have occurred by encouraging the practice and procedure of collective bargaining and by
protecting the exercise by workers offull .freedom of association, self- organization, and
designation of representatives of their own choosing, for the purpose of negotiating the terms and
conditions of their employment or other mutual aid or protection. "

Alabama State Employee's Protection 36-26A-3

A supervisor shall not discharge, demote, transfer, or otherwise discriminate against a state
employee regarding the state employee's compensation, terms, conditions, or privileges of
employment if the state employee, reports, under oath or in the form of an affidavit, a violation of
a law, a regulation, or a rule, promulgated pursuant to the laws of this state, or a political
subdivision of this state, to a public body.

First Amendment Rights

Congress shall make no law respecting an establishment of religion or prohibiting the free
exercise thereof, or abridging the .freedom ofspeech or of the press, or the right of the people
peaceably to assemble and to petition the governmentfor a redress ofgrievances

Right to Contact Elected Officials

Rights are afforded to citizens to contact any elected official of the state ofAlabama in regard to
concerns involving public matters in accordance with the First Amendment of the United States.
Elected officials include the Attorney General, District Attorneys, and the Governor of the State of
Alabama.

Alabama Peace Officer's Standards & Training Commission: Criminal Investigations

Officers who are employed within the department, may also, contact external sources when
conducting lawful acts and/or investigations into the following incidents or other criminal
violations:

(]) Abuse. The infliction ofphysical pain, injury, or the willful deprivation by a caregiver or
other person of services necessary to maintain mental and physical health.

(2) Adult in need ofprotective services. A person 18 years of age or older whose behavior
indicates that he or she is mentally incapable of adequately caring for himselfor herself and his
or her interests without serious consequences to himself or herself or others, or who, because of
physical or mental impairment, is unable to protect himself or herselffrom abuse, neglect,
exploitation, sexual abuse, or emotional abuse by others, and who has no guardian, relative, or
other appropriate person able, willing, and available to assume the kind and degree ofprotection
and supervision required under the circumstances.

(3) Caregiver. An individual who has the responsibilityfor the care of a protected person as a
result offamily relationship or who has assumed the responsibility for the care of the person
voluntarily, by contract, or as a result of the ties offriendship.                                 4/17
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 13 of 105
                                                                                    EXHIBIT 47
 (4) Court. The circuit court.

 (5) Department. The Department of Human Resources of the State of Alabama.

(6) Emotional abuse. The willful or reckless infliction of emotional or mental anguish or the use
of a physical or chemical restraint, medication, or isolation as punishment or as a substitute for
treatment or care of any protected person.

(7) Employee of a nursing home. A person permitted to perform work in a nursing home by the
nursing home administrator or by a person or an entity with an ownership interest in the facility,
or by both. A person shall be considered an employee whether or not he or she receives
compensation for the work performed.

(8) Exploitation. The expenditure, diminution, or use of the property, assets, or resources of a
protected person without the express voluntary consent of that person or his or her legally
authorized representative or the admission of or provision of care to a protected person who
needs to be in the care of a licensed hospital by an unlicensed hospital after a court order
obtained by the State Board of Health has directed closure of the unlicensed hospital. For the
purpose qfthis section and Sections 38-9-6 and 38-9-7, the term "unlicensed hospital" shall have
the meaning ascribed to it in Section 22-21-33, and the term "licensed hospital" shall have the
meaning ascribed to it in Section 22-21-20.

(9) Intentionally. A person acts intentionally with respect to a result or to conduct described by a
statute defining an offense, when his or her purpose is to cause that result or to engage in that
conduct.

(1 OJ Interested person. Any adult relative, friend, or guardian qfa protected person, or any
official or representative of a public or private agency, corporation, or association concerned with
his or her welfare.

(I 1) Misappropriation ofproperty of a nursing home resident. The deliberate misplacement or
wrongful, temporary, or permanent use or withholding of belongings or money of a resident of a
nursing home without the consent of the resident.

(12) Neglect. The.failure of a caregiver to provide.food, shelter, clothing, medical services, or
health care.for the person unable to care.for himself or herself; or the.failure of the person to
provide these basic needs for himself or herself when the.failure is the result of the person's mental
or physical inability.

(I 3) Nursing.facility. A.facility which is licensed as a nursing home by the Alabama Department
qf Public Health pursuant to Article 2, Chapter 21, Title 22.

(14) Other like incapacities. Those conditions incurred as the result of accident or mental or
physical illness, producing a condition which substantially impairs an individual from adequately
providing.for his or her own care or protecting his or her own interests or protecting himself or
herselffrom physical or mental injury or abuse.

(15) Person. Any natural human being.

(16) Physical injury. Impairment ofphysical condition or substantial pain.

(17) Protected person. Any person over 18 years qf age subject to protection under this chapter
or any person, including, but not limited to, persons who are senile, people with intellectual 5/17
       Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 14 of 105
                                                                                           EXHIBIT 47
       disabilities and developmental disabilities, or any person over 18 years of age that is mentally or
       physically incapable of adequately caring for himself or herself and his or her interests without
       serious consequences to himself or herself or others.

        (18) Protective services. Those services whose objective is to protect an incapacitated person
       from himself or herself and from others.

       (19) Recklessly. A person acts recklessly with respect to a result or to a circumstance described
       by a statute d~fining an offense when he or she is aware of and consciously disregards a
       substantial and unjustifiable risk that the result will occur or that the circumstance exists. The
       risk shall be of such nature and degree that its disregard constitutes a gross deviation from the
       standard conduct that a reasonable person would observe in the situation. A person who creates
       a risk but is unaware of that risk solely by reason of voluntary intoxication, as defined in
       subdivision (e)(2) of Section 13A-3-2, acts recklessly with respect thereto.

       (20) Senility. Organic brain damage caused by advanced age or other physical illness to the
       extent that the person so afflicted is substantially impaired in his or her ability to adequately
       provide for his or her own care.

        (21) Serious physical injury. Physical injury which creates a risk ofdeath, or which causes
       serious and protracted disfigurement, protracted impairment of health, protracted loss of the
       function of any bodily organ, or the impairment of the function of any bodily organ.

       (22) Sexual abuse. Any conduct that is a crime as defined in Sections 1JA-6-60 to IJA-6-70,
       inclusive.

       Joint Commission Standard's Reporting

       Any individual, whether employed by a supervising entity or not, may report violations ofjoint
       commission standards in efforts to ensure patient safety and security.

       Title VII of the Civil Rights Act of 1964

       Any individual may report to external sources of any potential discrimination violating Title VII of
       the Civil Rights Act of 1964.

       Alabama Administrative Code 670-X-19 Employee Work Rules

       Insubordination - Failure to follow an order; disobedience; failure to submit to authority as
       shown by demeanor or words, with the one exception of not following an order which the
       employee has good reason to believe is unsafe or illegal

III.   4/17/18, Tuscaloosa County Sheriffs Office was contacted to assist with a narcotics complaint
       which was received by credible sources within the facility. The source indicated that crystal meth
       was being smuggled to a current patient at the facility in which an investigation revealed that there
       was sufficient cause for immediate action on such information. Senior Special Agent Joseph
       Rittner was contacted to be informed that a narcotics canine had been scheduled by myself to
       come to the facility on 4/18/18 at 2:00 PM to complete a search of the patient property room.
       Director Annie Jackson was notified by myself and Associate Commissioner Diane Baugher was
       notified by Jackson. This was not the first time that such information was forwarded to Anderson,
       Jackson, and other key personnel for action. Lieutenant Jeremy Booth took control of the
       scheduled canine search and requested that they come earlier than the scheduled time. Booth was
       currently acting as Chief Law Enforcement Official in the absence of Major Robert Anderson
       according to Jackson. Booth was unable to get canines scheduled earlier. Jackson attended the
                                                                                                           6117
      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 15 of 105
                                                                                         EXHIBIT 47
      canine search on 4/18/18 in which canines did indicate that narcotics were previously present in
      the area. No narcotics were located at this time and any further action was to be halted according
      to Booth's order. On 4/18/18, after the search concluded, a leave slip was taken to Jackson
      requesting 4 hours of leave in which she approved but stated she wished to have a conversation.
      Jackson stated that I would "not be promoted and would not remain in a position for long" if I did
      not learn to follow protocols. Jackson was questioned about the protocols she was referencing and
      indicated that the protocols she was referencing were her own. Jackson was advised to place
      protocols in writing so that I may understand the errors which I have made. Jackson was unable to
      reference errors in the completion of tasks which I had completed. Jackson also expressed
      concerns by stating "what if you had found something" and expressed her concerns about external
      media sources and indicated that my duties do not include requesting a canine search within the
      facility. Additionally, a promotion which was applied for several weeks prior was not decided in
      my favor in which Central Office stated I did well but was not selected. It was noted that Jackson
      had advised that l would not receive a promotion or would not last in my current position, so the
      allegation exists that Jackson may have hindered such promotion. Anderson returned on 4/24/18,
      according to his statements, and located a small amount of potential narcotics housed inside a
      lotion bottle which was addressed to a patient at the facility. Anderson indicated that he had
      several witnesses when conducting the search. I composed a narcotic testing policy and requested
      the purchase of a narcotics testing kit several months prior to this event. Both were implemented
      by Anderson's and Jackson's approval. Anderson failed to use the kit to identify the narcotics and
      forwarded it to the Bureau of Special Investigations according to procedure. It should be noted
      that the employee performance appraisal indicates that a Mental Health Security Officer II
      (Lieutenant) is expected to take "proactive risk reduction" to maintain a safe and secure
      environment.

      It should also be noted that a discrepancy with the continuance of package delivery was also
      addressed to Anderson. Anderson, according to officers working the 1400-2200 shift, indicated
      that Anderson had ordered the swift delivery of packages on several occasions following this
      event because patients were requesting these packages. (Patient safety and security concern)

      Alabama Department of Mental Health Policy 60-77

      Hostile work environment/harassment is visual, verbal, or physical conduct that has the intent or
      effect of unreasonably interfering with an individual's or group's work performance, it includes
      speech or conduct that is severe or pervasive enough to create an intimidating, hostile, offensive,
      or abusive work environment"

IV.   3/21/18, Mental Health Worker I Justin Gosa was arrested on Taylor Hardin Secure Medical
      Facility property for a traffic violation which led to his arrest. Gosa was in possession of a bag of
      marijuana, a scale for measuring portions of narcotics, and a loaded firearm. Jackson took no
      administrative action in regard to the matter according to the Human Resources department.
      Jackson was presented with a safety and security concern by Gosa being allowed to continue
      working within the facility and stated that she saw no significance to place Gosa on administrative
      leave. She additionally stated she wished to follow adequate protocol in the matter. On 4/17/18, it
      was reported directly to me by Mental Health Worker I Tony Hinton that he had been threatened
      by Gosa while working on the property the day prior. After investigating, witnesses and video
      footage revealed substance to the indicate harassment which was in tum forwarded administration
      for review. According to sources, Gosa has been allowed to continue working until his last day
      seeing that he submitted a resignation letter. As indicated above, marijuana has entered the facility
      prior to this occurrence and was found in the possession of patients. Jackson took no action and
      allowed an employee who is potentially selling illegal drugs to continue employment. It should be
      noted that facility law enforcement also responded to the traffic stop on the property and
      witnessed the possession. According to the University of Alabama Police Department, Gosa also

                                                                                                        7/17
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 16 of 105
                                                                                       EXHIBIT 47
     resisted arrest during the altercation by not following orders and had to be physically removed
     from his vehicle.

V.   2/1/18 it was confirmed that a potential sexual abuse case involving a Taylor Hardin Secure
     Medical Facility staff member was not referred to the Bureau of Special Investigations (BSI).
     According to several sources, an internal clinical investigation occurred several weeks prior
     referencing the staff member coming into work off duty, holding an undocumented group
     meeting, privately engaging a patient inside her assigned office, and being caught by another
     employee. It was reported that it took several moments for the accused staff to open the door and
     the witness advised that it sounded as if sexual contact was involved. The case was reviewed by
     the Incident Review Board in which Jackson ultimately decided to issue a written reprimand for
     the offense. According to the Director of Human Resources Joseph Long (2/1/18), there was no
     sufficient evidence in the case for criminal charges. The safety of the staff as well as the patients
     were referenced during this brief meeting. Former Clinical Investigator Jessica Tidmore advised
     that all ordered investigations were to be forwarded to BSI for separate investigation and that the
     case was forwarded to BS! from her knowledge. At approximately 5:50 PM on 2/1/18, Jackson
     called the police supervisors office inquiring whether there was any additional or new information
     in relation to the case. The assumption was made that Long had contacted Jackson in reference to
     my questioning and concern of the dissemination across the facility. Jackson was asked whether
     BS! was notified during this phone call and avoided the questioned. Senior Special Agent Joseph
     Rittner was notified on 2/1/18 at approximately 7:36 PM and stated he was unaware of the
     incident. Rittner had been notified of potential unethical behavior on 1/26/18 at approximately
     3:26 PM due Jackson limiting law enforcement interaction.

     Alabama Department of Mental Health Policy 80

     1.    The allegation or report of the following incidents or events shall be reported to the
          appropriate Associate Commissioner and BS! in order for an investigation to be conducted.
          A. Any allegation or suspicion of rape, sexual molestation or sexual abuse of an employee,
             visitor or other citizen (non-client).
          B. Any complaint of a crime alleged to have been committed by a.facility director or Central
              Office employee.
          C. Facility director shall notify the Bureau of Special Investigations of evidence of any
             criminal conduct by employees discovered in facility investigations.
          D. All investigations shall be conducted within accepted law enforcement procedures and
             without interference from any source.

     According to the above listed policy, several violations have occurred which potentially relate to
     the following criminal charges established by Alabama law (minus potential ethical violations):

     Alabama Criminal Code 13A-6-62: Rape in the Second Degree

     (a) A person commits the crime of rape in the second degree if:

     (I) Being 16 years old or older, he or she engages in sexual intercourse with a member of the
     opposite sex less than 16 and more than 12 years old; provided, however, the actor is at least two
     years older than the member of the opposite sex.

     (2) He or she engages in sexual intercourse with a member of the opposite sex who is incapable
     of consent by reason of being mentally defective.

     (b) Rape in the second degree is a Class B felony.


                                                                                                          8/17
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 17 of 105
                                                                                 EXHIBIT 47
Defined: Mentally defective. Such term means that a person suffers from a mental disease or
defect which renders him incapable of appraising the nature of his conduct.

Alabama Criminal Code 13A-6-67: Sexual Abuse in the Second Degree

(a) A person commits the crime of sexual abuse in the second degree if:

 (]) He subjects another person to sexual contact who is incapable of consent by reason of some
factor other than being less than 16 years old; or

(2) He, being 19 years old or older, subjects another person to sexual contact who is less than 16
years old, but more than 12 years old.

(b) Sexual abuse in second degree is a Class A misdemeanor, except that if a person commits a
second or subsequent offense of sexual abuse in the second degree within one year of another
sexual offense, the offense is a Class C felony.

Alabama Criminal Code l 3A- l 0-43: Hindering Prosecution in the First Degree

(a) A person commits the crime of hindering prosecution in the first degree ifwith the intent to
hinder the apprehension, prosecution, conviction or punishment of another for conduct
constituting a murder or a Class A or B felony, he renders criminal assistance to such person.

(b) Hindering prosecution in the first degree is a Class C felony.

Alabama Criminal Code 13A-10-2: Obstructing Governmental Operations

(a) A person commits the crime of obstructing governmental operations if, by means of
intimidation, physical force or interference or by any other independently unlawful act, he:

 (]) Intentionally obstructs, impairs or hinders the administration of/aw or other governmental
function; or

(2) Intentionally prevents a public servant from performing a governmental function.

(b) This section does not apply to the obstruction, impairment or hindrance of the making of an
arrest.

(c) Obstructing governmental operations is a Class A misdemeanor.

Alabama Criminal Code 13A-10-82: Misuse of Confidential Information

(a) A public servant commits the crime of misuse of confidential information if in contemplation
of official action by himself or by a governmental unit with which he is associated, or in reliance
on information to which he has access in his official capacity and which has not been made public,
he:

(]) Acquires a pecuniary interest in any property, transaction or enterprise which may be affected
by such information or official action;

(2) Speculates or wagers on the basis of such information or action; or

(3) Aids another to do any of the foregoing.

                                                                                                   9/17
      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 18 of 105
                                                                                        EXHIBIT 47
      (b) Misuse of corifidential information is a Class B misdemeanor.

      On several occasions Jackson advised to not consult or contact eternal agencies in efforts to seek
      resolution to cases involving the facility unless she authorized such activity. Concern was
      specifically for contacting officials working for ADMH or external Jaw enforcement agencies.

      Seeing that a fair percentage of individuals are aware of the circumstance involving this incident,
      many other decisions are being compromised;

          I. Jackson has decided on several occasions to terminate individuals with far Jess cause.
          2. Any further disciplinary actions will require careful review seeing that this incident may
             be referenced by a disgruntled employee.
          3. The decision to issue a written reprimand rather than terminate the involved suspect
             presents several safety concerns for the suspect as well as the patients of the facility.
          4. Patients making inappropriate references who are aware of the incident.

VI.   l /22/18, a warrant was obtained by myself on a patient for Promoting Prison Contraband in the
      Third Degree. The patient was found to be in possession of smokeless tobacco on three occasions
      which were adequately documented by staff. Several concerns assisted in determining that the
      patient had sufficient mental capacity to understand that said possession was against facility rules
      and unlawful:

      I. Patient was notified on 12/15/1 7 that possession of the smokeless tobacco could potentially
         result in a charge of Promoting Prison Contraband in the Third Degree, indicated he would not
         "snitch", and informed an officer that "y'all can't charge me with that".
      2. The patient was found attempting to conceal the indicated contraband on all instances.
      3. Patient attempted to conceal and sneak pass officers to dispose of contraband after officers
         entered the CARE Program.
      4. Patient agreed that he understood on l/5/17 that possession of said contraband was
         wrong/illegal.

      Promoting Prison Contraband 3rd Degree: Alabama Criminal Code 13A-10-38

      (a) A person is guilty ofpromoting prison contraband in the third degree    if the person does any of
      the following:

      (]) He or she intentionally and unlawfully introduces within a detention facility, or provides an
      inmate with, any contraband or thing which the actor knows or should know it is unlawful to
      introduce or for the inmate to possess.

      (2) Being a person confined in a detention facility, he or she intentionally and unlawfully makes,
      obtains, or possesses any contraband.

      (3) He or she intentionally introduces within a state detention facility operated by the Department
      of Corrections, or provides an inmate in a state detention facility operated by the Department of
      Corrections with, any currency or coin which the actor knows or should know is unlawful to
      introduce or the possession of which is not authorized by an inmate by the written policy of the
      Department of Corrections.

      (4) Being a person in the custody of the Department of Corrections, he or she obtains or
      possesses any currency or coin, the possession of which is not authorized by the written policy of
      the Department of Corrections.

      (b) Promoting prison contraband in the third degree is a Class B misdemeanor.
                                                                                                       10/17
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 19 of 105
                                                                                  EXHIBIT 47
"Detention Facility" defined: Alabama Criminal Code 13A-10-30

(a) The definitions contained in Section J3A-JO-l are applicable in this article unless the context
requires otherwise.

(b) The following definitions are also applicable to this article:

(]) Custody. A restraint or detention by a public servant pursuant to a lawful arrest, conviction or
order of court, but does not include mere supervision ofprobation or parole, or constraint
incidental to release on bail.

(2) Detention facility. Any place used for the confinement, pursuant to law, of a person:

a.   Charged with or convicted of a criminal offense; or

b. Charged with being or adjudicated a youthful offender, or a neglected minor or juvenile
delinquent; or
c. Held for extradition; or

d.   Otherwise confined pursuant to an order of court.

 (3) Penal facility. Any security correctional institution for the confinement ofpersons arrested
for, charged with or convicted of a criminal offense, including but not limited to the following
 security facilities: the state penitentiary and any branch thereof or any county or city jail.

(4) Contraband. Any article or thing which a person confined in a detention facility is legally
prohibited from obtaining or possessing by statute, rule, regulation or order.

Jackson was notified prior to said events that charges may be sought due to medical staff being
uncooperative with the investigation. A request was submitted to Jackson by Major Robert
Anderson to administer a visitation restriction as a consequence against the patient, but she
refused to comply. The patient's treatment team advised the patient several days later that they
would seek to charge the patient or administer visitation restrictions on a 4th occurrence. In this
dissemination, the treatment team indicated they would be in control of deciding whether charges
were sought which does not fall under their purview. Jackson was informed of the treatment
team's decision which was made on 1/19/18 and informed by myself on l /22/18 that the warrant
had been issued. Jackson questioned what the contraband was and was advised the charge was in
relation to smokeless tobacco possession. She additionally asked what "would they be doing with
him" which she was informed nothing would occur until after the patient's stay at Taylor Hardin
Secure Medical Facility (THSMF). Jackson's demeanor became defensive in which she exclaimed
''I'll come back to you". Days prior, Jackson advised that she did not want to subject patients to
the "system" which was assumed to be in reference to court process.

Jackson returned to ask additional questions on 1/22/18 nearly an hour later concerning law
enforcement's role within mental health and stated she was referring the issued warrant to her
lawyer. During nearly a IO-minute conversation Jackson referred to THSMF as "my facility". She
additionally stated that the district attorney's office has "nothing to do with mental health".
Jackson additionally states that criminal activity of minute status shall be handled through clinical
processes and that Anderson was aware of this agreement. Such statement indicates that law
enforcement officers employed by the facility shall not seek lawful prosecution of criminal acts
which are not deemed "major" by Jackson.

 Alabama Code Title 22-50-21 authorizes the pursued action and states that following:
                                                                                                    11/17
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 20 of 105
                                                                                        EXHIBIT 47
     "The State Mental Health Officer may appoint or employ one or more suitable persons to act as
     police officers to arrest intruders, trespassers, and persons guilty of improper or disorderly
     conduct on the property of state mental health facilities or hospitals. Such officers shall be
     charged with all the duties and invested with all the powers ofpolice officers and may eject
     trespassers from the hospital grounds, buildings, or lands or arrest them and may, without
     warrant, arrest any person guilty of abuse of a patient, of a misdemeanor or disorderly conduct,
     of stealing or injuring property or other offenses committed on the lands or premises of the
     hospitals and take such person before a district court judge or other officer charged with trial of
     such offenders, before whom, upon proper affidavit charging the offense, the person so arrested
     shall be tried and, iffound guilty, convicted as in cases ofpersons brought before such a court on
     a warrant. Such police officer shall have authority to summon a posse comitatus. "

     Alabama Department of Mental Health Policy 70-5

     'All Department employees are expected to cooperate with and to show respect for their co-
     workers at all times. Cooperation with co-workers is defined as the extent to which an employee
     works with and does not hinder co-workers to ensure that work unit goals and directives are
     accomplished. "

     Alabama Criminal Code l 3A-l 0-2 prohibits any hindrance in such administration and states the
     following:

     (a) A person commits the crime of obstructing governmental operations if, by means of
     intimidation, physical force or interference or by any other independently unlawful act, he:

      (]) Intentionally obstructs, impairs or hinders the administration of law or other governmental
     function; or

     (2) Intentionally prevents a public servant from performing a governmental function.

     (b) This section does not apply to the obstruction, impairment or hindrance of the making of an
     arrest.

     (c) Obstructing governmental operations is a Class A misdemeanor.

     Alabama State Employee's Protection 36-26A-3

     A supervisor shall not discharge, demote, transfer, or otherwise discriminate against a state
     employee regarding the state employee's compensation, terms, conditions, or privileges of
     employment if the state employee, reports, under oath or in the form of an affidavit, a violation of
     a law, a regulation, or a rule, promulgated pursuant to the laws of this state, or a political
     subdivision of this state, to a public body.

v.   1/26/18 at approximately 3:00 PM, Anderson advised that I may no longer complete anything
     dealing with outside agencies and may only supervise my shift. The directive was administered by
     Jackson due the issued warrant which falls within the scope of my duties. Jackson additionally
     refused to sign a policy written by myself in efforts to address the narcotics testing kit (field drug
     identification) which she approved to be ordered, after being informed by myself, that I was
     requesting the kit. The written policy was also approved by Anderson prior to its submission.
     Based upon the above provided information, Jackson subjects herself to lawful action which could
     potentially include an arrest for the obstruction of governmental operations. The retrieved warrant
     was to offer leverage in efforts to resolve the issue of contraband entering the facility and if such
     behavior shall be authorized, revisions should be made to the following:
                                                                                                       12/17
       Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 21 of 105
                                                                                            EXHIBIT 47
       Program Rules: Indicating that "any other item considered to be contraband".

       Facility Policy 170-5: Stating "Anyone who introduces tobacco products or associated
       paraphernalia, including lighters or matches, into the secure area or provides a patient with any
       such items is guilty ofpromoting contraband. "

       Department of Mental Health Policy 115-10: "The use of tobacco products in prohibited at all
       times. The policy applies to patients, employees, stqff, contractors, and visitors."

       Seeing that the department has deemed smokeless tobacco as contraband even when in possession
       by patients, law enforcement officers who are employed by the department are authorized to
       pursue lawful action. In the event patients do not wish to comply with assisting in an ongoing
       investigation (mentally stable), the indicated charge should apply after reasonable opportunity to
       assist with the investigation. Warrants issued against uncooperative patients who conduct
       themselves as knowingly disobeying rules should be issued and such charges may be dropped if
       the patient assist with the investigation with the agreeance of the district attorney.

       Alabama Department of Mental Health Policy 70-5

       "All Department employees are expected to cooperate with and to show respect for their co-
       workers at all times. Cooperation with co-workers is defined as the extent to which an employee
       works with and does not hinder co-workers to ensure that work unit goals and directives are
       accomplished. "

       Alabama Criminal Code l 3A- l 0-2 prohibits any hindrance in such administration and states the
       following:

       (a) A person commits the crime of obstructing governmental operations if, by means of
       intimidation, physical force or interference or by any other independently unlawful act, he:

        (]) Intentionally obstructs, impairs or hinders the administration of law or other governmental
       function; or

       (2) Intentionally prevents a public servant from performing a governmental function.

       (b) This section does not apply to the obstruction, impairment or hindrance CJ{ the making of an
       arrest.

       (c) Obstructing governmental operations is a Class A misdemeanor.

VII.   1/18/18: In efforts to assist with the advancement of police services as associated with the
       Alabama Department of Mental Health, a NRA Foundation Grant (private) was submitted to
       obtain additional equipment to aid in the protection of patients, staff, visitors, and the facility. In a
       grant committee meeting which occurred on 1/18/18 at approximately I :30 PM, Jackson advised
       that she wished for a bulletproof vest policy to be drafted after being informed by myself that one
       would be needed to apply for a different grant. The Bulletproof Vest Partnership Grant Foundation
       referred a model policy which was prepared and referred to Anderson, Jackson, Joe Long, Jacob
       Harrison, Kevin McDaniel, and Jeremy Booth. Jackson responded with a disparaging comment
       which stated ''It would be better if I had the word document so I can enter my changes. You
       cannot make changes to the pdf'. Seeing that Jackson has no prior law enforcement experience,
       the statement brought about several concerns about Jackson's capacity to modify law enforcement
       policy in relation to ballistic vest.
                                                                                                            13/17
        Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 22 of 105
                                                                                           EXHIBIT 47
Vlll.   1/9/18: After receipt of several complaints concerning the illegal use of handicap parking which is
        designated at the front of the facility, a purchase order was submitted to acquire additional
        handicap signs. The spots are currently and clearly labelled but signs are not posted in front of
        every parking area. On 1/11/18, I was informed that the request had been denied after Jackson
        inquired about the statement I provided on the request:

        "IMPROPER USE OF HANDICAP PARKING SPACES HAS BEEN OBSERVED BY LAW
        ENFORCEMENT PERSONNEL OVER SEVERAL MONTHS. IN EFFORTS TO PROPERLY
        ENFORCE THE MISUSE OF THESE PARKING SPOTS, THE LISTED SIGNS WILL BE
        INSTALLED AND ENFORCED BY POLICE SERVICES - LT. WILLIAMSON"

        A meeting occurred with Jackson on 1/12/18 in reference to the request in which she stated that
        she would not like to place employees within a "system". Jackson requested that facility tickets be
        issued which do not get submitted to courts for processing. Jackson was informed that illegal
        parking in handicap designated parking constituted a progressive fine (I st: $50, 2nd: $200, 3'd:
        $500) in which the operating officer would hold the decision to take enforcement action. Jackson
        proceeded by refuting the use of electronic official citations for these parking areas and informed
        Anderson she would like non-official enforcement action. Such request would also constitute
        Obstructing Government Operations (l 3A-l 0-2).

IX.     12/20/18: Jackson advised the following on the indicated date:

        "Prior to request being submitted internally or externally as it relates to changes in process,
        operation or other, please ensure Major Anderson has signed off as noted by his signature. If you
        are doing the request via an email, please forward to him and he can forward to the next source
        noting he has approved and the impact of change requested. Should you have questions related to
        this request please discuss with the Major."

        Jackson refused to apply the statement to a particular incident and was advised that all materials
        which have gone beyond the facility were authorized by Anderson.

X.      12/18/17: In efforts to establish a current trespass form, the form was revised in efforts to match
        current trespass laws. The form was forwarded, after Anderson's approval, to be printed by
        Business Services. Jackson halted the printing of the form due to concerns in relation to the local
        facilities. The below statement was provided to address Jackson's concerns:

        "It was the understanding at Bryce Hospital that if an individual was trespassed from Bryce
        Hospital they could not return to either property. ADMH police officers have the ability to trespass
        subjects from ADMH land as well as facilities so this is not a new understanding. It is our goal to
        protect the patients and staff in which this goal extends to all properties. Why would we allow
        someone to be trespassed from Taylor Hardin Secure Medical Facility then freely go onto Bryce
        Hospital property? These individuals are being trespassed because of their aggressive indifference
        to the ADMHs culture and for their own mistakes. Taylor Hardin has had very limited experience
        with trespassing subjects. In efforts to correct issues and to update the form to the current trespass
        laws, this form needs to be instituted. Information in relation to trespass notices should be shared
        between Bryce Hospital Police and Taylor Hardin Police. Seeing that this form was submitted
        months prior and I was informed it was submitted for printing, I was under the impression it was
        approved.

        However, I do understand the need to share its validity with Bryce Hospital Police but it is also a
        matter of Alabama state laws which are entrusted to ADMH police officers to enforce and uphold.
        It shall be forwarded to Captain Noah Reaves to review as well."


                                                                                                         14/17
        Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 23 of 105
                                                                                            EXHIBIT 47
        Jackson responded, "Lt. Williamson, just ensuring you understand that any changes that affect
        other facilities requires their input and notification."

XI.     10/18/17: A police services meeting was conducted in which officers were able to review several
        comments submitted on an anonymous survey. The below comments were made by Jackson
        during said meeting which caused conflict and disparity amongst the department:

        1. "I'm the Police Commissioner" - Jackson advised that she had done research and became
           informed that Police Commissioners are not required to be law enforcement officials.
        2. "! tell Major what to do" - Jackson made it imperative that law enforcement officials at the
           facility understand that she is in charge of Major Anderson. Such information is not new
           amongst police at the facility but caused concerns about Jackson's impeding dictatorship over
           the department.

        During the said meeting, several officers expressed concern over the presented comments. While
        Jackson's statement is true regarding police commissioners, police commissioners are typically
        sworn law enforcement officials, and all are well equipped to facilitate respective police
        departments by applicable experience or criminal justice education.

        Note: 11 facility police officers were present

XII.    9/11/17: A meeting occurred between myself, Jackson, and Anderson on the indicated date. The
        meeting was to address documents forwarded to the Associate Commissioner for review. Prior to
        this meeting, Jackson had entered the police supervisor's office in an intimidating manner and
        fairly upset that documents had been forwarded to her supervisor. During the meeting that
        occurred on 9/11/17, Jackson iterated that all information involving Taylor Hardin Secure Medical
        Facility should be disseminated through her. Jackson was advised that State Mental Health Policy
        60-22 did not state that the request had to follow a specific chain of command. Jackson was
        unaware of such policy and when advised that I felt it was okay to send documentation directly to
        the Associate Commissioner by policy (after receiving approval from Anderson). Jackson simply
        responded with "no" in reference to the statement. Jackson continues to state "I don't care what
        this policy say, there is no classification changes, no positions added to this facility, unless I make
        the request!" When questioned whether we are not following policy Jackson states "I am the CEO
        of this facility and as the CEO of this facility, you read the bylaws from the governing body, it
        says I hire, fire, and make a determination."

XIII.   9/4/17: Officers were watching the video surveillance system on the BEST Program and
        subsequently captured a patient in possession of marijuana. Promoting Prison Contraband in the
        Second Degree (BA-10-37) is defined below:

        (a) A person is guilty ofpromoting prison contraband in the second degree if:

        (]) He intentionally and unlawfully introduces within a detention facility, or provides an inmate
        with, any narcotic, dangerous drug or controlled substance as defined in the "Alabama
        Controlled Substances Act, " or any amendments thereto; or

        (2) Being a person confined in a detention facility, he intentionally and unlawfully makes, obtains
        or possesses any narcotic, dangerous drug, or controlled substance as defined in Chapter 2 of
        Title 20 of this Code.

        (b) Promoting prison contraband in the second degree is a Class C felony.

        Several recommendations were made in efforts to resolve contraband entering the facility which
        include:
                                                                                                           15/17
            Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 24 of 105
                                                                                                EXHIBIT 47
           I.   Obtaining an X-Ray machine.
           2.   Conducting random searches by use of narcotics identifying canines (programs and parking).
           3.   Random pat searches of staff and patients (Terry vs. Ohio)
           4.   Drug screening of entire facility

           According to credible sources, Jackson advised that a random drug screening should be completed
           but individuals of suspicion should be added to the random list. The report of such resulted in the
           investigating officer remitting his place as investigating officer. Additionally, such officer advised
           that he was told to close his investigation per Anderson. Jackson also refuted allowing West
           Alabama Narcotics enter the facility to assist with the investigation. The details and progress of
           this case were forwarded to the Attorney General's office according to the investigating officer.

In efforts to aid in the advancement of ADMH, THSMF, and the associated police divisions, we must be
allowed to conduct official acts as outlined in Alabama Code 22-50-21 and the facilities provided Form 40
specifying job duties which include the enforcement of Alabama Title 13 and 32. Additionally, as a sworn
law enforcement officer, it is my duty to provide for the safety and security of the facility, staff, patients, and
public. Such power vested by the State of Alabama should not be limited by administrative staff who attempt
to dictate my official actions and/or duties. I have offered considerable expertise within my approximate year
and a half of employment with this agency and shall continue addressing safety and security concerns by
official and lawful means. I can understand the departments concerns with a misdemeanor warrant being
issued against a patient, but no advised methods of resolution have been sought. With the numerous
occurrences listed at the beginning of this memorandum/complaint, it should be apparent and imperative that
a solution be sought. Many individuals, administrative and clinical, have expressed grave concern for the
safety of patients in such an environment.

In efforts to understand the remedy sought by myself, I encourage the review of the effects of smokeless
tobacco. According to cancer.org and several other resources, "Overall, people who dip or chew get about the
same amount of nicotine as regular smokers. They also get at least 30 chemicals that are known to cause
cancer. The most harmful cancer-causing substances in smokeless tobacco are tobacco-specific nitrosamines
(TSNAs). TSNA levels vary by product, but the higher the level the greater the cancer risk." While allowing
additional health risks with mentally ill patients, treatment cannot be sufficiently affective. The enforcement
of legal/lawful action, in efforts to gain leverage over this matter, is necessary if administrative/clinical
staffing will not provide other means to address the issue. Additionally, we do not have the necessary
equipment or appropriate procedures to address these concerns. Jackson, thus far, has hindered my and others
 investigation in such matters which should not be tolerated.

Please review the following as a reference:

     I. Sadler vs. Morgan & Defendants
     2. Horne vs. Morgan & Defendants
     3. http://www. tampabay .com/projects/2 0 I 5/investigations/florida-mental-health-hospitals/secrecyI

                                            RECOMMENDATIONS

    •    Meeting with the Alabama Department of Mental Health legal department to address concerns and
         unaddressed liabilities. Meeting should also include key personnel vital to combating the issue at
         hand.
    •    Personal meeting with Commissioner Lynn Beshear on presented matters and the inability to conduct
         lawful actions.
     •   Seeing that all concerns were discussed with Jackson prior, administrative action may be needed in
         efforts to ensure compliance with not impeding law enforcement investigations and/or duties.
     •   Completion of proposed changes in law enforcement structure and potential development of a chief
         Jaw enforcement official (Associate Commissioner- Police Services, Facility Safety & Security). 16/17
           Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 25 of 105
                                                                                          EXHIBIT 4-7
       1. Law enforcement officials are subordinate to ill-informed or unqualified individuals on law
           enforcement procedure which creates a civil and safety liability within the Alabama Department
           of Mental Health.
   •   Address hostile work environment concerns presented in relation to Director Annie Jackson in
       relation to law enforcement action (although several other complaints outside my personal complaint
       exist).
   •   Reasonable inquiry into whether criminal actions committed by staff and/or patients are being
       forwarded for prosecution when necessary.
   •   Reasonable inquiry into adequate dissemination of patient abuse to legal guardians and/or appropriate
       authorities.
            1. Social work department and psychology department (at Taylor Hardin Secure Medical
               Facility) have been limited on adequate information being delivered to legal guardians who
               may wish to seek legal action.

                                                CONCLUSION

Although this method of resolution is not standard and may not be favorable, the induction of a hostile work
environment by coercing the administration of illegal, unethical, and immoral reprimands has created a
substantial discontent. As a law enforcement officer, my oath of office and code of ethics have been
challenged resulting in the filing of this complaint. If you should have any questions about the details
presented in this complaint or need appropriate evidence, you may contact me at the personal communication
options listed below.

Thank you for your assistance in this matter,




Taylor Hardin Secure Medical Facility
Alabama Department of Mental Health
Personal Email: aeonpctech@live.com
Work Email: Derrick.Williamson@hardin.mh.alabama.gov
Personal Phone: (205) 422-9664
Work Phone: (205) 462-4554




                                                                                                          17/17
         Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 26 of 105
                                                                                                              EXHIBIT 49
                           ALABAMA DEPARTMENT OF MENTAL HEAL TH
                                     COMPLAINT FORM

Employee:     Williamson, Jr., Derrick James                     Facility:     Taylor Hardin Secure Medical Facility

Classification: Mental Health Security Officer II/Police Lieutenant

Department:      Police Services/6090

STATEMENT OF COMPLAINT:

On 5/2/18 at approximately 1:45 PM, Major Anderson presented a written reprimand which indicated I
violated ADMH Policy 15-l indicating "The proposed legislation or request shall be submitted to the
appropriate facility committee and the facility director for consideration". The proposed bill had been
forwarded to Anderson several months prior who indicated that it was okay to forward the bill to Director
Annie Jackson. See the proof provided below which shows the indicated bill was submitted to Jackson for
consideration on 2/20/18:


e       Jackson, Annie




                                                                                                               "    ..    ~      v




                 State Mental Health Poli ...   v




        Good evening,

        The attached bill (previously approved) is being re-forwarded to you in accordance with Alabama Department of Mental
        Health Polity 15-1. The previous submission was rescinded in efforts to maintain focus on legislative matters for 2017
        (medical staff shortage) according to yourself and seeing that this is a new year, I request that the attached bill be
        revisited and forwarded to the appropriate Associate Commissioner. The current statute which is very vague requires a
        sufficient update indicating and darifying questions which are asked on a regular basis. The attached bill may also be
        forwarded to the Alabama State Employees Association if we are in need of legislative assistance.

        Thank you for your continued assistance,

The indicated policy does not prevent legislation from being submitted for review to the Alabama State
Employees Association or any other entity. All information addressed in the proposed bill related to
negotiating terms of employment of law enforcement officials within the department. Jackson responded
several months ago stating that the bill would not be considered at that time because of other matters
currently being reviewed in legislative session. According to this policy, no violation has occurred. The
indicated policy does not state that external resources such as unions and/or collective bargaining
resources cannot be used. Jason Manasco is an authorized employee who oversees legislative/legal
matters under the Alabama State Employees Association (ASEA). The provided reprimand indicates that
it was written on March l 31h of 2018 in which Anderson stated that he has not had the time to issue the
written warning which is false information. Anderson and I have met on numerous occasions since the
listed date and the presented reprimand should have been issued weeks prior. Such information indicates
potential retaliation by Jackson in which Anderson has stated on several occasions he had not completed a
specific task she asked him to. According to Anderson, he had not completed several orders from Jackson

                                                                                                                                     1/6
             Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 27 of 105
                                                                                           EXHIBIT 49
based upon potential unethical concerns. Additionally, no written warning was placed in my personnel file
indicating that previous behavior violated policy. According to ADMH Policy 60-80, "No material will be
placed in an employee's file unless the employee receives a copy or has access to a copy or is notified that
the material is being placed in his/her file" in which Jackson stated in a personal meeting on 5/2/18 that
she had written notification based upon an email which does not comply with disciplinary standards.
Nonetheless, the initial order would be perceived as illegal based upon policies and laws presented below.

The following comment is listed in the "corrective actions to be taken" on the presented reprimand:

"Lt. Williamson is to submit all information related to Department of Mental Health and/or Taylor Hardin
Secure Medical Facility for review and approval by the Director of Police Services and/or Facility
Director." which additionally violates several policies, laws, and commission standards presented below:

Taylor Hardin Secure Medical Facility Supplement Policy 60-40

1.     Before any disciplinary action is taken, the supervisor should review the types of disciplinary
       actions available and consider the following factors:

       a.        The seriousness of the offense and the circumstances;
       b.        The employee's length of service and past record;
       c.        The time lapse since the last disciplinary action was taken against the employee, and the
                 severity of the last disciplinary action;
        d.       Past practices under similar circumstances;
        e.       Any mitigating circumstances.

2.      Supervisors must not allow policy violations (whether major or minor) to occur without taking
        appropriate action and providing education.

3.      The HR Director and Service Director shall be contacted and advised before any written
        disciplinary action is taken. This is to ensure that the disciplinary action being taken is
        appropriate and in accordance with Facility and ADMH policies and procedures.

As I have no prior written warnings, reprimands, or verbal counseling, the provided reprimand does not
follow Alabama Department of Mental Health (THSMF) policy standards indicated in Section I of
THSMF Supplement 60-40. Additionally, Anderson made no consolation with the Human Resources
Director prior to administering the written reprimand.

Alabama Department of Mental Health Policy 60-77

Hostile work environment/harassment is visual, verbal, or physical conduct that has the intent or effect of
unreasonably interfering with an individual's or group's work performance, it includes speech or conduct
that is severe or pervasive enough to create an intimidating. hostile, offensive, or abusive work
environment. In order to validate a complaint under this policy it must be established that the offending
party has brought into issue race, color, religion, sex, national origin, age, disability, or veteran status

Alabama Department of Mental Health Policy 60-40

Written Reprimand - a more serious approach to discipline which includes written documentation placed
in the employee personnel files, including documentation on the Employee Performance Appraisal at the
end of the employee's appraisal year. Notice of a reprimand is provided to the employee in writing. One
or more reprimands result in seven (7) points being deducted in the disciplinary section affecting the
outcome of the final annual appraisal score.

                                                                                                               2/6
         Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 28 of 105
                                                                                             EXHIBIT 49

Alabama Department of Mental Health Policy 60-110

Indicates that the Alabama Department of Mental Health "shall afford equal access to employees by
employee organizations recognized by the DMH

Alabama Administrative Code 670-X-19 Employee Work Rules

Insubordination - Failure to follow an order; disobedience; failure to submit to authority as shown by
demeanor or words, with the one exception of not following an order which the employee has good
reason to believe is unsafe or illegal

              REASONS AN EMPLOYEE MAY CONTACT EXTERNAL SOURCES
                             (WITHOUT PERMISSION)

United States National Labor Relations Act (29 U .S.C. §§ 151-169) - Allowing employees to engage in
union-based organizations

"It is declared to be the policy of the United States to eliminate the causes of certain substantial
obstructions to the free flow of commerce and to mitigate and eliminate these obstructions when they have
occurred by encouraging the practice and procedure of collective bargaining and by protecting the
exercise by workers offall freedom of association, self- organization, and designation of representatives
of their own choosing, for the purpose of negotiating the terms and conditions of their employment or
other mutual aid or protection. "

Alabama State Employee's Protection 36-26A-3

A supervisor shall not discharge, demote, transfer, or otherwise discriminate against a state employee
regarding the state employee's compensation, terms, conditions, or privileges of employment if the state
employee, reports, under oath or in the form of an affidavit, a violation of a law, a regulation, or a rule,
promulgated pursuant to the laws of this state, or a political subdivision of this state, to a public body.

Alabama Industrial Relations and Labor 25-8-57

Discrimination prohibited against persons disclosing ieformation, making charges, refusing to obey
illegal orders, etc.

(b) No employer, agent of an employer, or any other person shall discharge or otherwise discipline,
threaten, harass, blacklist, or in any other manner discriminate against an applicant, employee, former
employee, or any other person because that individual disclosed any ieformation not prohibited from
disclosure by statute, refused to obey an illegal order, or in any other manner not prohibited by statute
challenged or revealed any violation of this chapter.

First Amendment Rights

Congress shall make no law respecting an establishment of religion or prohibiting the free exercise
thereof, or abridging the.freedom of speech or of the press, or the right of the people peaceably to
assemble and to petition the government for a redress of grievances

Right to Contact Elected Officials



                                                                                                               3/6
         Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 29 of 105
                                                                                            EXHIBIT 49
Rights are afforded to citizens to contact any elected official of the state ofAlabama in regard to concerns
involving public matters in accordance with the First Amendment of the United States. Elected officials
include the Attorney General, District Attorneys, and the Governor of the State of Alabama.

Alabama Peace Officer's Standards & Training Commission: Criminal Investigations

 Officers who are employed within the department, may also, contact external sources when conducting
 lawful acts and/or investigations (legally, no consent is needed according to applicable law) into the
following incidents or other criminal violations (District Attorney, Attorney General, Alabama Peace
 Officer Standards & Training Commission). The requirement that consent is needed poses concerns and
potentially constitutes Obstructing Governmental Operations:

(]) Abuse. The if!fliction ofphysical pain, injury, or the wil!ful deprivation by a caregiver or other
person of services necessary to maintain mental and physical health.

(2) Adult in need ofprotective services. A person 18 years of age or older whose behavior indicates that
he or she is mentally incapable ~f adequately caringfor himself or herself and his or her interests without
serious consequences to himself or herself or others, or who, because ofphysical or mental impairment, is
unable to protect himself or herselffrom abuse, neglect, exploitation, sexual abuse, or emotional abuse by
others, and who has no guardian, relative, or other appropriate personable, willing, and available to
assume the kind and degree ofprotection and supervision required under the circumstances.

(3) Caregiver. An individual who has the responsibilityfor the care of a protected person as a result of
family relationship or who has assumed the responsibility for the care of the person voluntarily, by
contract, or as a result of the ties offriendship.

(4) Court. The circuit court.

(5) Department. The Department of Human Resources of the State of Alabama.

(6) Emotional abuse. The willful or reckless il'!fliction of emotional or mental anguish or the use of a
physical or chemical restraint, medication, or isolation as punishment or as a substitute for treatment or
care of any protected person.

(7) Employee of a nursing home. A person permitted to perform work in a nursing home by the nursing
home administrator or by a person or an entity with an ownership interest in the facility, or by both. A
person shall be considered an employee whether or not he or she receives compensation for the work
performed.

(8) Exploitation. The expenditure, diminution, or use of the property, assets, or resources of a protected
person without the express voluntary consent of that person or his or her legally authorized
representative or the admission of or provision of care to a protected person who needs to be in the care
of a licensed hospital by an unlicensed hospital after a court order obtained by the State Board of Health
has directed closure of the unlicensed hospital. For the purpose of this section and Sections 38-9-6 and
38-9-7, the term "unlicensed hospital" shall have the meaning ascribed to it in Section 22-21-33, and the
term "licensed hospital" shall have the meaning ascribed to it in Section 22-21-20.

(9) Intentionally. A person acts intentionally with respect to a result or to conduct described by a statute
defining an offense, when his or her purpose is to cause that result or to engage in that conduct.




                                                                                                               4/6
         Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 30 of 105
                                                                                              EXHIBIT 49
(] OJ Interested person. Any adult relative, friend, or guardian of a protected person, or any official or
representative of a public or private agency, corporation, or association concerned with his or her
welfare.

(11) Misappropriation of property of a nursing home resident. The deliberate misplacement or wrongful,
temporary, or permanent use or withholding of belongings or money of a resident of a nursing home
without the consent of the resident.

(12) Neglect. The failure of a caregiver to provide.food, shelter, clothing, medical services, or health
care for the person unable to care for himself or herself; or the failure of the person to provide these
basic needs for himself or herself when the failure is the result of the person's mental or physical inability.

(13) Nursingfacility. A.facility which is licensed as a nursing home by the Alabama Department of
Public Health pursuant to Article 2, Chapter 21, Title 22.

(14) Other like incapacities. Those conditions incurred as the result of accident or mental or physical
illness, producing a condition which substantially impairs an individual.from adequately providing.for his
or her own care or protecting his or her own interests or protecting himse!f or herselffrom physical or
mental injury or abuse.

(15) Person. Any natural human being.

(16) Physical injury. Impairment ofphysical condition or substantial pain.

(17) Protected person. Any person over 18 years of age subject to protection under this chapter or any
person, including, but not limited to, persons who are senile, people with intellectual disabilities and
developmental disabilities, or any person over 18 years of age that is mentally or physically incapable of
adequately caring for himself or herself and his or her interests without serious consequences to himself
or herself or others.

(18) Protective services. Those services whose objective is to protect an incapacitatedpersonfrom
himself or herself and from others.

(19) Recklessly. A person acts recklessly with respect to a result or to a circumstance described by a
statute defining an offense when he or she is aware qf and consciously disregards a substantial and
unjustifiable risk that the result will occur or that the circumstance exists. The risk shall be of such
nature and degree that its disregard constitutes a gross deviation.from the standard conduct that a
reasonable person would observe in the situation. A person who creates a risk but is unaware qf that
risk solely by reason of voluntary intoxication, as defined in subdivision (e)(2) of Section J3A-3-2, acts
recklessly with respect thereto.

(20) Senility. Organic brain damage caused by advanced age or other physical illness to the extent that
the person so afflicted is substantially impaired in his or her ability to adequately provide for his or her
own care.

(21) Serious physical injury. Physical injury which creates a risk of death, or which causes serious and
protracted disfigurement, protracted impairment of health, protracted loss of the function of any bodily
organ, or the impairment of the function of any bodily organ.

(22) Sexual abuse. Any conduct that is a crime as defined in Sections 13A-6-60 to 13A-6-70, inclusive.

Joint Commission Standard's Reporting

                                                                                                                  5/6
          Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 31 of 105
                                                                                           EXHIBIT 49
Any individual, whether employed by a supervising entity or not, may report violations ofjoint
commission standards in efforts to ensure patient safety and security without consent.

Title VII of the Civil Rights Act of 1964

Any individual may report to external sources of any potential discrimination violating Title VII of the
Civil Rights Act of I 964.

   •   Have other employees been disciplined for using ASEA resources for the proactive advancement
       of the department?


ACTION REQUESTED:

   •   Retraction of the presented written reprimand pending legal action (if deemed necessary)
   •   Disciplinary action for the institution of a written reprimand being issued based upon retaliation,
       unjust cause, ill faith effi    nd illegal orders violatin several laws and/or policies.




Employee Signature:                                                         Date: 5/3/2018

RECEIVED BY:                                                                 Date:

Step 1: Immediate Supervisor         Date Received:                    Meeting Date:   ~~~~~~~-




         Name                                                Comments:

Step 2: Personnel Office             Date Received:                    Meeting Date:


         Name                                                Comments:

Step 3: Personnel Office             Date Received:                    Meeting Date:


         Name                                                Comments:

Step 4: Personnel Office             Date Received:                    Meeting Date:


         Name                                                Comments:




                                                                                                             6/6
      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 32 of 105
                                                                                       EXHIBIT 50
                             DEPARTMENT OF MENTAc. HEALTH
                                     RSA UNl<)N BU!l.DlN(~.


                                         t.··-"'




                                        August 23, 2018

Derrick Williamson, Jr.
Mental Health Security Officer II
Taylor Hardin Secure Medical Facility

Dear Officer Williamson:

I have received your complaint of July 17, 2018, regarding the written reprimand you received
on May 2, 2018. On May 3, you were informed via email from Joe Long, Director of Human
Resources for Taylor Hardin Secure Medical Facility, that you cannot complain a written
reprimand under ADMH Policy 60-102, Employee Complaint procedure. Your reply to that
email was "I understand what is stated in Policy 60-102. Maybe I'm using the wrong terminology
but I'm filing a grievance against the fact that the written reprimand was issued out of violations
in policy and law."

The referenced policy also states, under Definitions 1.e.: "The implementation and interpretation
of policies is not subject to this procedure ..,

However, I did review the complaint and found no valid issue raised that would support your
request to have the written reprimand rescinded.


Sincerely,

~~A) e,,A'V ~
Lynn Hubbard
Director of Human Resources

Cc: Annie Jackson, Facility Director
    Joe Long, Facility Personnel Manager




                                                                                                      1/1
                   Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 33 of 105
                                                                                                                    EXHIBIT 72


                               POSITION CLASSIFICATION QUESTIONNAIRE
                                                        STATE OF ALABAMA
                                                            Personnel Department

                                                                                     PCQ#:
     Employee's
I.   Name:                  Derrick Williamson, Jr.                                                               (For Dept Use Only)

2.   Classification          MH Security Officer 11                       5.    Division      Secure Medical Facility

3.   Working Title         Lieutenant

4.   Department          Mental Health

8.   Name and Title of immediate supervisor (person who assigns you work)             Captain, Director of Police Operations,

      Ms. Annie D. Jackson, MSW, LICSW, PIP, MPA, CPM, Facility Director

9.    Position is:       Full-time ---'--'--
                                       X     part-time _ _ __          permanent _ _x__         temporary _ _ __

10. SUPERVISION EXERCISED: Only complete this section if you complete performance appraisals or actually participate in rating
    other employees. lf you function as a lead worker and only assign work. then list that responsibility in item 11 Bas a duty.

      a.        Total number of employees that you supervisor:
      b.        Percentage of time spent on supervision and related duties:
      c.        lfyou directly supervise 5 or less employees, give names and titles. lfthe DIRECTLY supervise 5 or more employees
                give the number and official classification of each.

MH Security Officer l's - 5




      d.        As a supervisor, do you: (Check the activities you perform)
                Make daily work assignments?                                     x
                Approve and Disapprove leave requests?                           x
                Reassign job duties on permanent basis?
                Interview and make hiring recommendations?
                Recommend disciplinary actions?                                  x
                Prepare and conduct performance appraisals?                      x
 l !. DESCRIPTION OF DUTIES PERFORMED:

           a.     ln one or two sentences, describe the major purpose of this position.

 Supervising Police Officers, Communications Officers, evaluating officers job perfonnance; Ensure shift coverage; Maintain safe and
 secure environment for patients, staff and visitors; Ensure patients are transported to different out of facility appointments.




                                                                                                                                    1/6
                   Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 34 of 105
                                                                                                                                   EXHIBIT 72


b.      Duty Statement (Complete Column C first)
                 In Column A indicalc PERCENTAGE of Lime spent on each duty (total should not exceed l OOo/o)
        •        In Column B. rate your duties as to their 11\.tPORTi\i'-iCE. VI-Very Important I-Important SI-Somewhat lmponant
        •        In Column C. describe in detail each Of)liur pcrmanent duties and rcsponsibilitii.":s using our OWJ\i words


A
•                                                                      Description of Duties
                           This employee routinely works with adult mentally ill patients; however, will be trained and competent to assess
                           and treat geriatric patients and adolescents as assigned.

20          VI             Supervise staff assigned to shift.

2           VI             Insure adequate shift coverage.

                           Conduct security assessments.

5                          Prepare Police Reports.

s                          Conducts investigations.

                           Reviews reports written by police officers.

8                          Conducts intemaliextemal security checks.

5                          Conducts security key checks.

            SI             Conducts equipment checks.

2                          Transports patients to outside facility appointments.

2                          Communicate/Make reports to Director of Police Services.

0           SI             Serve legal documents to patients and staff.

IO                         Evaluates performance ofofficers.

0           SI             Does admic:C?;i0ns anct discharges.

                           Conducts patient searches. progran1 searches, room searches.

IO                         Monitors other staff for safety and security

5           SI             Conducts in-service classes.

                           Performs emergency 1naintenance as required.

20                         Does all duties listed in Security Officer I, Form 40.

(Attach additional sheets ifnecessary)




                                                                                                                                          2/6
                     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 35 of 105
9/£

 12. DECISION MAKING: Give example(s) of the more important decisions you make while perfonning the duties of this position.
     Then list the possible effect of error(s) on the organization or general public.

 Allowing individuals or items in secure area, also detennining escape risk as this would create a breach in security by possible escape
 or injury to patients, visitors or staff.




 13. FINANCIAL RESPONSIBILITY: If you have responsibility for controlling and/or authorizing the expenditure of funds, please
     describe and indicate approximate amount controlled.

 NIA




  14. WORK GUIDELINES: (Only include written guidelines) List the specific laws, regulations, instructions, manuals, or procedures
      that must be followed in performing the job and describe how you use them.

          LIST ITEM                                                                 HOW USED
  SMF Policies                       As •uidelines
  DMH Policies                       As •uidelines
  Title 13A                          Perfonnin• duties as Police Officer, make arrest, etc.
  Title 32A                          Performin!:! duties as Police Officer, make arrest, etc.
  FCC Re•ulations                    Radio orocedures, etc.




  15. SUPERVISION RECEIVED:
      How is your work reviewed? (Check one)
      _ _ Supervisor reviews most or all ofmy work while it is being done.
      _ _ Supervisor spot checks my work as it is being done.
      _ _ Supervisor reviews most or all ofrny work after completion.
      _X_ Supervisor spot checks my work after completion.
      _ _ Supervisor does not review my work.
      _ _ Other. (describe fully) General administrative review.

  16. WORK CONTACTS: With whom, outside of co-workers in this unit, must this position regularly come in contact?

  Who Contacted              How (Phone/in oerson, etc.    Pumose of contact                                                    How often
  Doctors                    Phone/in nerson               Codes                                                                Dailv
  Nursin• Staff              Phone/in oerson               Codes                                                                Dailv
  Administrators             Phone/in nerson               ConceminP natients                                                   Dailv
  Psvcholo•ist               Phone/in oerson               Concemine: securit\l assessments                                     Weeklv
  Personnel                  Phone/in nerson               ConceminP, time!holidavs, leave, etc.                                Weeklv




'll ll81HX3.
                    Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 36 of 105
                                                                                                                       EXHIBIT 72.


17. EQUIPMENT USED: List any equipment used regularly in your work. Give percent oftime spent in operation of each. For
    vehicles and construction and maintenance equipment operated, indicate capacity, e.g., tonnage, yardage.

NCIC Computer                                                          Metal detector
Switchboard                                                            Patrol Car
Base Radio                                                             TV monitors
Control Room Panel                                                     Phone

a.    Does this position require typing?                         b. Does this position require taking shorthand?

      J_No                                                          _X_NO
      _ _ YES-----Oive % oftime spent typing__%                     _ _ YES--Give o/o of time spent in shorthand _ _%

ITEMS TO BE COMPLETED BY IMMEDIATE SUPERVISOR AND/OR APPOINTING AUTHORITY

18. Are the statements of the employee accurate and complete? (Indicate inaccuracies and incomplete items)

Yes

19. lf duties are for reallocation of position, what additional and/or more complex duties have been added to this position to warrant
      relocation.

No

20. List any required licenses, registrations, certifications, or special requirements necessary to perform the job.

Law Enforcement Academy, County Commission, Fire Arms Qualifications.

21. Check below the type of supervision provided by the immediate supervisor to this position.

                    CLOSE/HANDS ON                        OR              __X_ GENERALIADMINISTRA TIVE

22. Additional information and comments (additional sheets may be attached, if necessary).

      Item#




                                      VERIFICATION - READ CAREFULLY BEFORE SIGNING

                                                                                                                       1 understand that



                                                   Date                                                            Telephone# (ATTNET)

__=:_-'-=-"=---"----,L-i--=-=~~~l~r£~~l~k~r'--~Fii~e<J~~~~=~~n__.r52f'~~--%~-=Z·~-q~J~Qb=---
                                  r Date             Title/ lassification   Telephone# (ATTNET)


                          Authority                                                 Telephone # (ATTNET)
                           QUESTIONNAIRES NOT SIGNED BY AL PARTIES WILL BE RETURNED




                                                                                                                                           4/6
                            Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 37 of 105
                                                                                                                                              EXHIBIT 72
Form 13P                                       EMPLOYEE PERFORMANCE PREAPPRAISAL
Revised (01/2006)                                       STATE OF ALABAMA
                                                                         Personnel Department
Employee Name _ _"'D""EuRR,. I.,C. ,Ku1JCJW!ll.!IL,.U.,A, _M:i,S, ,O, _N,,_._, J, ,R_ _   Social Security Number; ,.,XX"'Xc,.-,,XX,,,_-_,,8"'2,,08,,__ _ _ _ _ _ __
Agency: 061/MENTAL HEALTH                                                                 Division: 206E/HARDIN SEC MED FAC
Classification: MH SECURITY OFFICER II                                                    Class Code: ;,,S32'8!!,L._ _ _ _ _ _ _ _ _ _ _ _ _ __
Period Covered From: 10/01/2017 To;                            10/01/2018                 Position Number: ~8"'83~6~0~5"'6_ _ _ _ _ _ _ _ _ _ _ __

RESPONSIBIUTIES/RESULTS: Responsibilities and results on which an employee will be rated should be listed
below. These factors should be discussed wit~ the employee during the Preappraisal session at the beginning of each appraisal
year. Please_ refer to the.Performance Appraisal Manua_l for instruction on specifics of preparing, conducting, and completing
the Preappra1sal. Refer to the same manual for information concerning how to develop responsibilities and results.

                                                                      RESPONSIBILIDES I RESULTS

          I.          Reviews reports/logs/files to ensure that documentation is accurate and up-to-date in accordance with
                      Facility and Police Departmental policies and procedures with no more than two (2) documented occasions
                      of non-compliance.
          2.          Supervise the operation/security of the control room and control room equipment, and NCIC computer in
                      accordance with Police Department policies and procedures with no more than two (2) documented
                      occasions of non-compliance.
          3.          Issues/responds to emergency codes/alarms in accordance with Facility and Police Department policies
                      and procedures by taking precautionary measures to maintain a safe and secure environment with no more
                      than two (2) valid complaints.
          4.           Attend meetings/training sessions to ensure CEU's are maintained with no more than two (2) occasion of
                       unexcused absences.
           5.          Searches staff/visitors/patients are conducted in accordance with Facility and Police Department policies
                       and procedures so that a safe and secure environment is maintained with no more than two (2) valid
                       document occurrences of non-compliance.
           6.          Maintains shift efficiency by ensuring that all appointments/rounds/checks and oral and written
                       instructions are completed in accordance with Facility and Police Department policies and procedures so
                       that the shift is operating in a efficient manner with no more than two (2) valid occurrences of non-
                       compliance.
            7.          Conducts annual appraisals of officers assigned to the shift within the set timeframes with no
                        documented occurrences of non-compliance.
            8.          Maintains conduct that is professional and courteous in accordance with standards set forth in Police
                        Department policies with no more than two (2) valid documented complaints.
               9.       Maintains a safe/secure environment for patients/staff and visitors by complying with Facility and Police
                        Department policies and procedures, and written instructions by taking a proactive risk reduction so that a
                        safe and secure environment is maintained with no more than two (2) valid documented complaints.

               10.       Ensure Director of Police Services is kept abreast of assigned shift activities. Communicate/Report in a
                         timely manner to the Director of Police Services all situations affecting the operation of the Facility or the
                         operational efficiency of Police Services to include but not limited to; contacting outside agencies for
                         assistance or before assigning other agencies (non-emergency), Restructuring department or facility
                         policies/procedures, requesting materials on behalf of facility.


               Mil SO II
                Rev.11-2018
                                                                                                                                                                      5/6
                    Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 38 of 105
                                                                                                                           EXHIBIT 72
 WORK HABITS: Provide a check in the appropriate space to document that the policies and procedures concerning the
following areas have been discussed with the employee. For instructions, refer to the Performance Appraisal Manual and
policies of the agency.
CHECK WHEN DISCUSSED:                          _·L_    Attendance
                                               _[3"'_                 Punctuality
                                               _r:::=r-_              Cooperation with Coworkers
                                               _cg..--_               Compliance with Rules

PREAPPRAISAL SIGNATURES:Signatures are mandatory.
Date the Preappraisal Session was held with the employee: --L.1---='--""'-'79"'-?~-~-'
Employee Signature: (denotes discussion and receipt of form, not agreement)
Rater Signature: (denotes discussion and emyioyee receipt of form) +,µl~-"-="-"---4'"-"""-'=·,=-=-------
Reviewer Signature/OJ       U )l.( f5dl?jtf/\.(_"-- .

                                          EMPLOYEE PERFORMANCE MIDAPPRAISAL
 Describe any employee's strength(s) in performing responsibilities and/or conducting work habits, as observed, during
 the first half of the appraisal period.




 Describe any area(s) that the employee needs to improve in performance of responsibilities and/or work habits, as
 observed, during the first half of the appraisal period. Document any actions taken or the corrective action plan that was
 developed to improve the areas of weakness. If a plan has not been developed, it is appropriate for the rater to consider
 developing a plan at this time.




  State the areas where the employee has performed in a fully competent manner during the first half of the appraisal
  period. Documentation in this area means that the employee performed to the expected level of performance as
  discussed in the Preappraisal session. If there is no documentation in the first two areas, this section should be
  completed.




  A Midappraisal session has been held on this date and performance has been discussed:


  Employee Signature:------------                                     Initial if comments a t t a c h e d : - - - - - - - - - - -

  Rater Signature: - - - - - - - - - - - - -                          Initial if comments a t t a c h e d : - - - - - - - - - - -

  Reviewer Signature: - - - - - - - - - - - -                         Initial if comments a t t a c h e d : - - - - - - - - - - -
  (Signatures denote that a Midappraisal session has been held between the supervisor and employee. Signatures are mandatory. Employee signature
  does not denote agreement but discussion of the form and rater comments. Comments may be attached. The person attaching comments must initial
  in the appropriate space.)




                                                                                                                                                   6/6
            Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 39 of 105
Form 13              EMPLOYEE PERFORMANCE APPRAISAL                    EXHIBIT                                                        75
Re\ised (01/2006)             STATE OF ALABAMA
                             Personnel Department

Employee Name: DERRICK J WILLIAMSON. JR                            Social Security Number: °'xxx""'-X,,,Xo-8,.2"'08"'----------
Agency: 061/MENTAL HEALTH                                          Division: 206E/HARDIN SEC MED FAC
Classification: MH SECURITY OFFICER II                             Class Code: 53000         Position #: 8836056
Period Covered From: 10701/2017 To: 10/01/2018Annual Raise Effective: DECEMBER 2018

APPRAISAL SIGNATURES: Signatures are to be provided after the form has been completed. Signatures denote
supervisor and employee discussion and receipt of form. Employee signature does not denote agreement. All signatures
are mandatory.

       Rating Supervisor                                         Employee
 SSN XXX-XX-                    !SI 0..,
      a..=_J,
           Rater Printed Name


                      Date                                                                                       Date


       I n ~ t s attached                                                                             Initial if comments attached

PERFORMANCE APPRAISAL SCORE: Locate the Responsibility Score on the back of this form and write it in the
appropriate space. Locate the Disciplinary Score, also on the back of this form, and write it in the appropriate space. The
Disciplinary Score is subtracted from the Responsibility Score to derive the Performance Appraisal Score. Mandatory
documentation is to be maintained in the agency's personnel files if a "Does Not Meet" or "Consistently Exceeds" rating is
given.
                   i2.I .f I                                                                              14,fl
                  Responsibility                                   Disciplinary                            Performance Appralsal
                                                                      Score ---                           --      ·-score  -
                      Score

This employee's work:

                   D                                               D                      D                             D
               Does Not Meet               Partially Meets        Meets                 Exceeds                     Consistently
                 Standards                   Standards          Standards              Standards                  Exceeds Standards
               (6.6 or below)               (6.7 - 16.6)       (16.7 - 26.6)          (26.7 - 36.6)                  (36.7 - 40)



 WORK HABITS: Check the appropriate space for each Work Habit area. Work Habits pertain to conduct occurring in this
 Appraisal period. Provide an explanation below for marking any work habit as "Unsatisfactory." Attach additional sheets if
 necessary. No disciplinary action has to be taken to mark a Work Habit "Unsatisfactory."
                                    Unsatisfactory           Satisfactory
 Attendance                                   D                   8"'
 Punctuality                                                      ~
 Cooperation with Coworkers                                       D
 Compliance with Rules                                            D
                     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 40 of 105
                                                                                                         EXHIBII 75
RESPONSIBILITIES:                List an abbreviated version of the employee's responsibilities below as documented on and
discussed during the Preappraisal. Record the appropriate rating in the box for each responsibility. Rating(s) of appropriate
responsibilities should reflect any disciplinary action(s) that has been taken during this appraisal period.
                     0                 1                    2                         3                       4
              Does Not Meet       Partially Meets          Meets                    Exceeds          Consistently Exceeds
                Standards           Standards             Standards                 Standards             Standards
Responsibility                                                                                                     Rating

1.           Reviews reports/lofis/fiies                                                                             m
2.           Supervise the operation/security                                                                         [IJ
3.           Issues/responds                                                                                          0
4.           Attend meetings/training sessions                                                                        [iJ
5.
             Searches staff/visitors/patients
                                                                                                                      ~
6.
             Maintains shift efficiency
                                                                                                                      ~
7.
             Conducts annual appraisals
                                                                       '·
                                                                                                                      []J
 8.
             Maintains conduct
                                                                                                                      [I]
                                                                                                                      ~
             Maintains a safe/secure environment
 9.
             Make report to Director of Police Services
 10.                                                                                                                  ~
 RESPONSIBILITY SCORE:
               lq                        q           =             t)., ll            x         10        =        ca.1.11
             Total of               Number of                        Average                                       Responsibility
       Responsibilities/Results   Responsibilities                 Responsibility                                      Score
             Ratings                                                  Rating

 DISCIPUNARY ACTIONS: Any disciplinary action taken with the employee during this appraisal period is to be
 documented below. Provide the number of disciplinary actions and steps taken with the employee during the appraisal year. If
 no disciplinary action has been taken, a "O" should be marked In each block provided. Attach a copy of the warning(s),
 reprimand(s), suspension(s) or demotion to the Appraisal.

         Warning                      RepI'and                          Suspension                       Demotion
           I                                                                   0                               0

 DISCIPUNARY SCORE: This section should include the use of the discipline steps of reprimand, suspension,
 and demotion only. The Disciplinary Score does not include scores for counseling and warnings. To calculate the
 Disciplinary Score, identify the most severe step of discipline taken with the employee during this appraisal period. If the
 most severe step was one or more reprimands, the Disciplinary Score will be 7. If the most severe step was one or more
 suspensions, the Disciplinary Score will be 17. If the most severe step taken with the employee in the appraisal year was
 one or more demotions, the Disciplinary Score will be 24. Otherwise, the Disciplinary Score will be 0.



                                   DISCIPUNARY SCORE:                          _'7L___


                                                                                                                                    2/5
      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 41 of 105
                                                                                               EXHIBIT 75


10/1/2017 -10/1/2018
Lt. Derrick Williamson
Attachment to Performance Evaluation

I.      Reviews reports/logs/files to ensure that documentation is accurate and up-to-date in accordance
        with Facility and Police Departmental policies and procedures with no more than two (2)
        documented occasions of non-compliance.

2.      Supervise the operation/security of the control room and control room equipment, and NCIC
        computer in accordance with Police Department policies and procedures with no more than two
        (2) documented occasions ofnon-compliance.

            •       LETS privileges were revoked based upon misuse of system per Lt. Williamson's
                    Superior in the following areas: Failure to document in the ACJIS/NCIC Activity log of
                    criminal histories ran; accessing and running histories on nurse which evening shift was
                    not involved; running checks on visitors when warned against this practice. (6/18/2018)

3.      Issues/responds to emergency codes/alarms in accordance with Facility and Police Department
        policies and procedures by taking precautionary measures to maintain a safe and secure
        environment with no more than two (2) valid complaints.

            •       Written reprimand issued on 9/19/18 for calling a Code Green prior to all appropriate
                    interventions being completed.

4.      Attend meetings/training sessions to ensure CEU's are maintained with no more than two (2)
        occasion of unexcused absences.

            •       As of 9/18/2018 you have completed in APOST 62 hours of CEUs where you are
                    required to have only 12 per year to maintain certification.
            •       You participated in the Facility wide meeting and provide valuable input as it relates to
                    the re-organization of the Police Control area.
             •      You have been Police Services Designee and several internal committee such as the
                    safety committee.


 5.      Searches staff/visitors/patients are conducted in accordance with Facility and Police
         Department policies and procedures so that a safe and secure environment is maintained with no
         more than two (2) valid document occurrences of non-compliance.

                •   4/17/2018 - Lt. Williamson requested support for drug detection dogs to enter the Taylor
                    Hardin Secure Medical Facility without following proper protocol. When questioned on
                    not following procedures, Lt. Williamson stated he did not know who was in charge,"
                    even though a memorandum was sent and received designating Lt. Booth as being in
                    charge.

 6.      Maintains shift efficiency by ensuring that all appointments/rounds/checks and oral and written
         instructions are completed in accordance with Facility and Police Department policies and
         procedures so that the shift is operating in a efficient manner with no more than two (2) valid
         occurrences of non-compliance.



                                                         I


                                                                                                                3/5
      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 42 of 105
                                                                                                EXHIBIT75

           •       You were infonned to notify BS! of criminal investigations needed and the Incident
                   Management Plan related to notification was review (6/J 9118).
           •       Medications refill buckets were not taken to the phannacy per your shift assignment on
                   4/20/18, 7/4/18, 7/25/18, and 7/26/18. You made contact with the phannacy about the
                   refill buckets in which the phannacy had to be infonned the issue you presented to them
                   was an internal issue and not a pharmacy issue.


7.      Conducts annual appraisals of officers assigned to the shift within the set timeframes with no
        documented occurrences of non-compliance.

                       •   Completed 2 Annual appraisal timely and as scheduled during this period without
                           additional follow up HR
                       •   Completed I probationary appraisal timely and as scheduled during this period
                           without additional follow up HR
                       •   No outstanding appraisals due or in arrear


8.      Maintains conduct that is professional and courteous in accordance with standards set forth in
        Police Department policies with no more than two (2) valid documented complaints.

            •      You were discussing patient medical data with various individuals when you had no
                   involvement in the care and treatment of the condition. You were warned about HIPPA
                   regulations and patient care data (2/2/18).
               •   As a professional Police Service staff, you were told by your direct supervisor not to
                   discuss a criminal issue that was ongoing, and you failed to maintain professionalism by
                   discussing the event with two other staff members. (5/2/J 8)
               •   Written reprimand on Code Green including violation of cooperation with coworkers
               •    10/5/2017 After previously being counseled regarding questioning the professional
                   judgment of clinical staff initiating a code red Lt. Williamson questioned a nurse as to
                   why she was giving a shot during a code red, thereby questioning her professional
                   judgment.
               •    2/14/18 - Despite having been instructed by the Facility Director (on 1/26118) that his
                   duties were not to exceed that of supervising the operations and employees of his shift,
                    Lt. Williamson had to be counseled for issuing a written warning to a direct care staff not
                    under his supervision.


 9.      Maintains a safe/secure environment for patients/staff and visitors by complying with Facility
         and Police Department policies and procedures, and written instructions by taking a proactive risk
         reduction so that a safe and secure environment is maintained with no more than two (2) valid
         documented complaints.


               •    1/15/18 - Lt. Williamson filed a warrant for arrest of a patient for prison contraband
                    consisting of chewing tobacco and coffee grinds. This was in contradiction of the
                    recommendation of his supervisor and superior officer. Lt. Williamson later state, "the
                    team would not work with him" and filed the warrant without coordinating with Taylor
                    Hardin Facility Director. At a later date, ADMH Bureau of Special Investigations
                    reviewed the warrant and interviewed Lt. Williamson. During the review and interview it

                                                        2


                                                                                                                  4/5
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 43 of 105
                                                                                   EXHIBIT 75

       was determined that Lt. Williamson placed his supervisor's name on line 81 of a form,
       indicating Supervisor's Approval knowing his supervisor did not approve the filing of a
       warrant.




                                            3


                                                                                                 5/5
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 44 of 105
                                                                                     EXHIBIT 78


                              State of Alabama
                         Department of Mental Health


 NUMBER:        15-1

 SUBJECT:       Organizational Planning
 TITLE:         Legislative Review and Submission

 EFFECTIVE: 8/11/92             REVIEWED: 12/3/08                CHANGED: 01/16/16

 RESPONSIBLE OFFICE:            Legislative Liaison

 APPROVED:

 I.     POLICY:

        The Department of Mental Health will propose needed legislation and will
 review, track, and respond to legislative bills introduced during regular and special
 sessions which are of interest or concern to the department, recipients and stakeholders.

 II.    STANDARDS:

 1.     Providing responses or comments concerning proposed or introduced
        legislation:

        a.      The Legislative Liaison will monitor, analyze, track, and report on
                legislation and budget initiatives that impact or could impact the Department
                of Mental Health and keep appropriate internal stakeholders apprised of any
                related bill activity, movement or amendments.

                i.      During the legislative sessions, a Departmental Legislative
                        Tracking Report will be distributed periodically on the status of
                        bills of interest (House and Senate).

                11.     Staff receiving this report will be encouraged to respond to the
                        Legislative Liaison concerning bills relative to professional
                        interest, or other areas of concern that impact the day to day
                        operations or service delivery system.

        b.      The Legislative Liaison will maintain a library of all legislative bills
                (House and Senate) in which the Department has an interest and which
                are being tracked or reported.


                                        Page I of2


                                                                                                1/2
 Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 45 of 105
                                                                                    EXHIBIT 78

                                                                         DMH Policy 15-1

            1.      The Legislative Liaison will provide copies of legislative bills,
                    upon request, to appropriate parties for review.

            11.     Since the time allotted for response is frequently limited,
                    proposed responses should be sent to the Legislative Liaison for
                    coordination and action by the Commissioner. Each Division may
                    establish an internal protocol concerning distribution of
                    information copies of proposed responses.

2.   To initiate or submit Legislation:

     a.     Any employee may submit proposed legislation or a request that
            legislation be drafted for department consideration.

     b.     The proposed legislation or request shall be submitted to the appropriate
            facility committee and the facility director for consideration. Central
            Office employees shall submit to the appropriate committee or Office
            Director.

     c.     The receiving director will forward the proposed legislation, with
            comments to the appropriate Associate Commissioner or return it to the
            originator.

     d.     The Associate Commissioner or designee will review and comment on
            the proposed legislation and then forward it for further review to the other
            Associate Commissioners, Division committees, the Commissioner, and
            other staff with the expertise to be of assistance in review of the proposal.
            A copy of the proposed legislation will be submitted by the Legislative
            Liaison to the Management Steering Committee for review and comment.

     e.     The Associate Commissioner will place on the agenda for discussion and
            approval at the Commissioner's weekly staff meeting.

     f.     If the proposed legislation has been approved by the Commissioner, it
            will be submitted to the Governor's Office for review and comment.

3.   All proposed legislation will be approved for submission to the Legislature by the
     Commissioner and submitted to the Legislature by the Legislative Liaison.




                                      Page 2 of2

                                                                                            2/2
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 46 of 105
                                                                                 EXHIBIT 80


                              State of Alabama
                         Department of Mental Health

 NUMBER:         40-10

 SUBJECT:         Information Systems
 TITLE:           E-Mail, Internet and other Network Service Usage

 EFFECTIVE: 7/31/98              REVIEWED: 2/1/17              CHANGED: 7/15/14

 RESPONSIBLE OFFICE:             Bureau of Information Technology Services

 APPLICABLE TO:                  All Divisions

 APPROVED:

 I.       POLICY:

         Employees, Staff, and data users shall adhere to proper usage of the Internet,
 e-mail, and other network services, to maintain the accuracy, security and
 confidentiality of personally identifiable information including Protected Health
 Information (PHI) and other sensitive data.

       Network services are state-owned resources and are provided as business
 communication tools for the exclusive benefit of the State of Alabama. Usage of any
 network service is intended for governmental and public purposes.

         All Internet, e-mail, or other network service communications and related
 logging events that are sent, received, or otherwise generated by a data user are the
 property of the State of Alabama and are subject to the provisions of applicable state
 and federal law regarding their maintenance, access and disposition. The misuse of
 these services may be a violation of the Alabama Computer Crime Act and/or the
 Alabama Ethics Act as well as HIPAA regulations. The State reserves the right to
 monitor and record the transmission, receipt or storage of Internet, e-mail, or other
 network service communications and to implement content filtering systems.

  II.      DEFINITIONS:

        I. Data User: Any individual that has been given access to State owned
           electronically stored data or processing systems.

        2. Staff: All persons actively employed by the State of Alabama or who are
           under contractual obligation to provide services for the State of Alabama.

        3. Employee: All persons who directly work for and are paid by the State of

                                           Page 1 of7

                                                                                          1/7
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 47 of 105
                                                                                  EXHIBIT 80


                                                                       DMH Policy 40-10

           Alabama.

        4. Network Services: Any software application or utility owned or licensed by
           the State of Alabama that is designed to access, pass data to/from other
           network attached systems, or display shared information via a network
           connection. This includes but is not limited to Internet Browser access, e-mail,
           instant messaging, and file transfer protocol (FTP).

 III.      STANDARDS:

        I. This policy is applicable to all DMH employees, staff, and data users. Any
           violation is subject to appropriate sanctions in accordance with DMH Policy
           60-40, "Progressive Discipline", or other contractually defined sanctions
           and/or remedies.

        2. The employee must complete and sign the "Network Services Usage Policy -
           Acceptance of Personal Responsibility" form which will be filed in the
           employee's personnel folder.

        3. All staff will be given access to policies regarding proper usage of network
           services. The responsibility for compliance with these policies and restrictions
           necessarily rests with the individual.

        4. The Department of Mental Health only supports the installation and usage of
           approved data access clients (such as e-mail clients and internet browsers).

        5. Usernames will be assigned by the Bureau of Information Technology
           Services or designees and will reflect internally accepted naming conventions.

        6. Acceptable Uses-The following list of activities is a non-exhaustive list of
           activities that are deemed to be appropriate and acceptable usage of State
           owned e-mail, internet, and other network services.
               a. Communicating in a professional manner with other departmental staff
                    about work-related matters.
               b. Communicating in a professional manner with parties outside of the
                    department for business purposes.
               c. Personal communications that are brief and do not interfere with work
                    responsibilities, network securities, or network availability. Although
                    personal usage of State-owned systems (such as the use of e-mail and
                    web browsers) is allowed on a limited basis, staff must be aware that
                    such allowed usage does not imply a guarantee of privacy regarding
                    those communications. The department explicitly reserves the right to
                    monitor, record, reproduce, maintain, and dispose of any such records
                    of such personal communications, as allowed by law.


                                           Page 2 of7

                                                                                              2/7
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 48 of 105
                                                                                EXHIBIT 80


                                                                    DMH Policy 40-10

           d. Staff are allowed to access personal e-mail accounts on a limited basis,
              without disrupting business responsibilities. Access can be gained
              only by using the browser. Use of e-mail specific protocols, such as
              POP3 and IMAP4, is prohibited because they introduce additional
              security risks to the network.
           e. Electronic messages are frequently inadequate in conveying mood and
              context. Staff should carefully consider how the recipient might
              interpret a message before composing or sending the message.
           f. All staff will ensure that e-mails they initiate that contain client
              information or protected health information or other confidential
              information will contain a Department approved confidentiality
              statement.

    7. Unacceptable Usage: The following list of activities contains examples of
       improper or unacceptable use and is neither exhaustive nor all-inclusive. This
       list serves as a guide to the user so they may avoid certain activities and
       actions while utilizing the e-mail, Internet, network services or other
       technological resources provided by DMH. If any staff member is unsure
       about whether an activity would be considered unacceptable, he or she should
       discuss the issue with their supervisor.
            a. Staff shall not submit, display, store, archive, transmit or access files
                that:
                  1.      violate or infringe on the rights of any other person, including
                          the right to privacy;
                   11.    contain defamatory, false, inaccurate, abusive, obscene,
                          pornographic, profane, sexually oriented, threatening, racially
                          offensive, religiously offensive, or otherwise biased,
                          discriminatory or illegal material;
                   iii.   violate agency or departmental regulations prohibiting sexual
                          harassment;
                   1v.    encourage the use of controlled substances or use the system
                          for the purpose of criminal intent; or
                   v.     use the system for any illegal or unethical purpose.
             b. Staff will not create or exchange information that is in violation of
                 copyright or any other law. The department is not responsible for any
                 staffs use of e-mail that breaks Jaws.
             c. Staff will not initiate personal communication that interferes with
                 work responsibilities.
             d. Staff will not open file attachments from an unknown or untrustworthy
                 source, or with a suspicious or unexpected subject line.
             e. Staff will not send confidential information or PHI to unauthorized
                 people or otherwise violate the department's data protection policies or
                 HIPAA guidelines, or otherwise increases the department's legal or
                 regulatory liabilities.


                                       Page 3 of7

                                                                                             3/7
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 49 of 105
                                                                                 EXHIBIT 80


                                                                     DMH Policy 40-10

         f.    Staff will not initiate electronic communications in a manner that
               unduly strains the department's network or other systems. Staff will
               not access streaming audio or video from the internet, nor will
               download music or video files from the internet, unless such activity is
               strictly business related and approved by a supervisor and appropriate
               security manager.
         g.    Staff will not send communications using distribution lists when there
               is only a marginal interest to certain members or when a personal reply
               is sufficient.
         h.    Staff will not send e-mail communications that do not have a clear
               expressed, and coherent, purpose with an identifiable subject line.
         1.    Staff will not use any e-mail system, other than State e-mail system,
               for department related communications.
         J.    Staff will not circulate chain letters and/or unsolicited commercial
               offerings.
          k.   Staff will not circulate unprotected healthcare data and personally
               identifiable consumer data that would violate U.S. Federal HIPAA
               regulations. Data users must encrypt e-mail messages or attachments
               containing confidential or sensitive information, including client
               information, PHI, or personal identifying information to any party
               outside the Alabama Consolidated Email(ACE) system using
               encryption methodologies approved by the DMH Chief Information
                Officer or designee.
          I.    Staff will not use State owned network services to promote or publish
                political or religious views, operate a business, or for any undertaking
                that offers personal gain.
          m.    Staff shall not use the facilities and capabilities of network services to:
                1.       conduct any non-management-approved business;
                11.      conduct for-profit activities not permitted by agency policy or
                         relevant law;
                111.     conduct private business outside of agency guidelines;
                iv.      solicit the performance of any activity that is prohibited by law;
                v.       transmit material, information, or software in violation of any
                         local, state or federal law;
                v1.      conduct any religious or political activity;
                vii.     conduct any non-governmental related fund raising or public
                         relations activities;
                 v111.   make any unauthorized purchases.
          n.     Staff shall not use the Internet or e-mail to transmit information about
                 and individual's personnel matters. This includes data such as
                 performance reviews.
          o.     Staff may not attempt to probe computer interfaces or security
                 mechanisms at DMH or other intranet or internet sites unless part of an
                 audit approved by the DMH Chief Information Officer or designee.


                                       Page4 of7

                                                                                              4/7
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 50 of 105
                                                                             EXHIBIT 80


                                                                  DMH Policy 40-10

    8. Access control:
          a. Staff may not use any other user's password or other authentication
              credentials to access any network service.
          b. All DMH users and computers connected to the State network will
              participate in Domain security. All users will authenticate to the State
              network using domain user accounts. Non-domain accounts on agency
              computers connected to the State network are solely for the use of IT
              staff during configuration and troubleshooting. No account, other than
              those used only where necessary and solely by IT staff, will be
              assigned rights above the standard user level (e.g., Power User or
              Administrator). Any accounts with administrator rights will be
              accessed exclusively by IT staff.
          c. Staff may not intercept or disclose, or assist in intercepting and
              disclosing, e-mail communications.
          d. Staff attempting to establish a connection with DMH network through
              an Internet Service Provider or other public communications site
              (outside of the DMH workplace), must successfully authenticate
              themselves using their personally assigned user id and password
              before gaining access.
          e. Staff may not establish modems, Internet, or other external network
              connections that could allow unauthorized users to access DMH' s
               system or information without the prior approval of the DMH Chief
              Information Officer or designee.
          f. Staff may not establish or use new or existing internet connections to
              establish new communications channels without the prior approval of
               the DMH Chief Information Officer or designee.

    9. Agencies and persons who wish to become providers of Internet services such
       as web sites or access to databases must be certified by Department of Finance
       Information Services Divisions (ISD) to operate these services. All requests
       for certification approval to operate an Internet service must be submitted to
       ISD through the Bureau of Information Technology Services and be approved
       by the Commissioner.

     10. Staff will report suspected security violations or other breaches of
         confidentiality, and any violations of this or other DMH policies and
         procedures occurring during the use of network services in accordance with
         DMH' s Incident Reporting Procedures.

     11. Suspected violations of any laws or regulations involving the improper use of
         network services will be reported to the Commissioner for investigation.

     12. All staff will ensure that their use of any network service is done in
         compliance with policies and standards set forth by the Finance Department,
         Information Services Di vision, in Policy 630-0 I: System Use. This policy

                                      Page 5 of7

                                                                                         5/7
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 51 of 105
                                                                            EXHIBIT 80


                                                                  DMH Policy 40-10

           may be accessed electronically at the following URL:
           http://cybersecurity.alabama.gov/documents/Policy 630 System Use.pdf



 III.      REFERENCES:

        1. Health Insurance Portability and Accountability Act of 1996.
        2. U. S. Department of Health & Human Services security and privacy
           regulations.
        3. DMH Policies 40-1, 40-15, 40-17.
        4. DMH Internet Use Policy, Acceptance of Personal Responsibility Form
        5. !SD Policy 630-01: System Use
        6. DMH Recommended Confidentiality Statement




                                       Page 6 of7

                                                                                     6/7
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 52 of 105
                                                                                      EXHIBIT 80


                                                                          DMH Policy 40-10




               DMH Recommended Confidentiality Statement
 This electronic mail transmission may contain legally privileged and/or confidential
 information. This message and/or any files transmitted with it are intended solely for the use
 of the addressee(s). This communication is to be treated as confidential and the information
 in it may not be used or disclosed except for the purpose for which it was sent. If you have
 reason to believe you are not the intended recipient of this communication or have received
 this email in error please (I) advise me immediately, (2) delete it and any files transmitted
 from your system, and (3) destroy any hard copies of it. You are hereby notified that
 disclosing, copying, distributing, or taking any action on the contents, attachments, or
 information herein is strictly prohibited.




                                           Page 7 of7

                                                                                                  111
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 53 of 105
                                                                                 EXHIBIT 82



                             State of Alabama
                        Department of Mental Health
 NUMBER:       60-40

 SUBJECT:      Personnel/Payroll
 TITLE:        Progressive Discipline

 EFFECTIVE: 4/4/88            REVIEWED: 10/3/12               CHANGED: 9/16/15

 RESPONSIBLE OFFICE:           Personnel

 APPROVED:

   I. POLICY:

       The Department of Mental Health shall use Progressive Discipline as a
    management tool.

  II. DEFINITIONS:

    1. Disciplinary Action is action taken with an employee who fails to act in good
       faith, commits an act of non-compliance, or commits an act not in keeping
       with DMH standards of conduct or accountability in which a written warning,
       written reprimand, suspension, or termination process is applied.

    2. Progressive Discipline: is a series of sequential disciplinary steps, corrective in
       nature, taken to provide employees the opportunity to improve on job
       performance and/or comply with departmental policies, rules, and regulations.

  III. STANDARDS:

     I. Disciplinary steps shall generally be progressive to ensure that the employee
        has the opportunity to correct his or her performance or behavior. The
        sequence of steps is as follows:
            a. Verbal counseling - a cooperative attempt with the employee in
               determining and correcting a problem. This step involves written
               documentation of the discussion or session with the employee
               outlining a problem area, including development and implementation
               of a corrective action plan. Documentation is maintained by the
               supervisor, but not in the employee personnel file, nor a copy provided
               to the employee.



                                        Page I of 2

                                                                                             1/2
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 54 of 105
                                                                              EXHIBIT 82


                                                                   DMH Policy 60-40

       b. Written Warning - formal notification with written documentation of
          an unacceptable behavior maintained in the employee's formal
          personnel file and documented on the Employee Performance
          Appraisal at the end of the appraisal year. Notice of a warning is
          provided to the employee in writing. Although documented,
          disciplinary points are not deducted under the "disciplinary score" on
          the Employee Performance Appraisal.
       c. Written Reprimand - a more serious approach to discipline which
          includes written documentation placed in the employee personnel files,
          including documentation on the Employee Performance Appraisal at
          the end of the employee's appraisal year. Notice of a reprimand is
          provided to the employee in writing. One or more reprimands result in
          seven (7) points being deducted in the disciplinary section affecting the
          outcome of the final annual appraisal score.
       d. Suspension - a severe and extremely serious step involving due
          process, usually resulting in the loss of work and pay for a specified
          number of hours or days. Written notification is provided to the
          employee, as well as maintained in the personnel file. A suspension is
          documented on the Employee Performance Appraisal at the end of the
          employee's appraisal year. One or more suspensions result in
          seventeen ( 17) points being deducted in the disciplinary section
          affecting the outcome of the final annual appraisal score.
        e. Termination - a documented involuntary personnel action applied by
           the appointing authority based on a serious violation(s) or repeated
           violation(s) of departmental rules or policies, or uncorrected conduct
           preceded by due process procedure.
    2. Progressive discipline shall be applied in the order as specified above.
       However, it is recognized that depending upon the nature of the infraction,
       a more severe disciplinary action or step may be warranted upon a first
       offense. Any step or steps of the disciplinary process may be passed over
       based on investigation and/or analysis of the situation.


  III. REFERENCES:

     I. "Progressive Discipline" training manual - The State of Alabama
        Personnel Department Training Division
     2. State of Alabama Performance Appraisal Manual, The State of Alabama
        Personnel Department Training Division
     3. State Personnel Board Rules

                                  Page 2 of 2


                                                                                      2/2
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 55 of 105
                                                                              EXHIBIT 86


                               State of Alabama
                         Department of Mental Health


 NUMBER:        60-102

 SUBJECT:       Personnel/Payroll
 TITLE:         Employee Complaint Procedure

 EFFECTIVE: 9/7/1988           REVIEWED: 4/7/2004            CHANGED: 09/16/14

 RESPONSIBLEOFFICE:             Administration /Personnel

 APPROVED:

 I.      POLICY:

        The Department of Mental Health provides a standardized procedure through
 which employees may seek a resolution to their complaints.

         The normal chain of supervision/command should be used to resolve specific
  problems at the lowest level possible prior to proceeding with the formal complaint
  procedure (Step 1, Step 2, Step 3, and Step 4).

 II.     APPLICATION:

  I.     Any employee of the Department of Mental Health.

  III.   DEFINITIONS:

  I.     The term "complaint" includes and is limited to the following:

         a.     Safety considerations excluding factors inherent in the performance of
                an individual's job duties.

         b.     Violations of the complaint procedure by department personnel.

         c.     Suspensions.

         d.     Working out of classification except that the following rights are
                reserved for the Department:
                1.     Employees are expected to be fully occupied in work activities
                       for their entire assigned shift; and

                 11.     Employees are expected to perform duties as required including
                         those which may be outside their classification, when they are
                                       Page I of6

                                                                                          1/6
 Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 56 of 105
                                                                                        EXHIBIT 86

                                                                         DMH POLICY 60-102

                            not fully occupied performing duties that are of an emergency
                            nature, or when personnel with the proper classification are
                            busy performing other duties within their classification.

                    111.    Employees are required to work out of classification as
                            necessary, should an emergency condition exist.

           e.       The implementation and interpretation of policies is not subject to this
                    procedure.

      2.         The hearing officer is either the Commissioner or his /her designee.

IV.        TO FOLLOW THE FORMAL COMPLAINT PROCEDURE:
 Step I:

                What:                                                     Who:

 I.             A written complaint must be presented on a properly       Any Employee
                completed official form (obtained from any
                supervisor or Personnel Office), within ten (I 0)
                working days from the date of the action forming the
                basis for such complaint to his/her immediate
                supervisor for consideration and possible settlement.

 2.             A copy of the complaint shall be furnished to the         Immediate
                Personnel Officer and the Department/Division Head        Supervisor
                or equivalent on the day such complaint is presented
                to the supervisor.

 3.             Meets with the employee to discuss the matter and         Immediate
                renders his/her decision in writing within five (5)       Supervisor
                working days of the date the complaint was received.
                The written decision is addressed to the employee
                with a copy to the Personnel Director of the
                Facility/Department.

 Step 2: In the event the complaint is not resolved at Step I:

                What:                                                     Who:

 4.             A complaint may be filed on a properly completed           Employee
                official form with the Facility/Department Personnel
                Director within five (5) working days (defined as
                days the employee is at work) thereafter, or five
                working days after the expiration of the period within
                which the Step I answer is due to be given if no Step
                I answer is timely made.

                                            Page 2 of6

                                                                                                2/6
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 57 of 105
                                                                                   EXHIBIT 86

                                                                      DMH POLICY 60-102


  5.      Within ten (I 0) working days from receipt of the           Personnel
          complaint, a meeting is held with the employee and          Director
          the employee's Department/Division Director or
          equivalent for consideration of complaint.

  6.      Within five (5) working days after the meeting,             Department/
          (defined as days the Department/Division Director or        Division
          equivalent is at work) the decision is to be rendered       Director
          in writing, addressed to the employee, with a copy to
          the Personnel Director.

  7.      A copy of the decision on the complaint shall be            Personnel
          forwarded to the Director, and a copy shall be placed       Director
          in the employee's personnel file.

  Step 3: In the event the employee's complaint is not resolved at Step 2:

           What:                                                      Who:

  8.      A written request on a properly completed official          Employee
          form may be filed with the appropriate Personnel
          Director for a meeting with:

           (a)     Facility - Facility Director or designee
           (b)     Central Office - Appropriate Associate
                   Commissioner, The Commissioner or
                   designee.

           Such requests must be filed within five (5) working
           days ( defined as days the employee is at work) after
           the day the Step 2 decision has been rendered or
           within five (5) working days following the expiration
           of the period within which Step 2 decision was
           required to be given if no Step 2 answer is timely
           given.

  9.       A meeting will be scheduled before the appropriate          Personnel
           official (as defined in 8 (a) and (b) above) to be held     Director
           within ten (10) working days (defined as days that the
           official or their designee is at their place of work) of
           the day a timely request is received.

           A list of the witnesses needed by the employee will
           be provided to the Personnel Director no later than         Employee
           five (5) business days (Monday through Friday) prior
           to the meeting for notification of the date, time, and
           place of the meeting.

                                        Page 3 of6

                                                                                           3/6
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 58 of 105
                                                                                 EXHIBIT 86

                                                                    DMH POLICY 60-102


I 0.     The appropriate official will have ten (I 0) working       Facility Director
         days (defined as days that official or their designee is   or Designee, or
         at work) following the date of the Hearing to render a     Assoc Comm. or
         written decision. The written decision will be             Designee, or
         addressed to the employee with a copy to the               Commissioner or
         appropriate Personnel Director.                            Designee

Step 4: In the event the employee's complaint is not resolved at Step 3:

         What:                                                      Who:

11.      Within five (5) working days (defined as days the          Employee
         employee is at work) following the Step 3 decision,
         or within five (5) working days after the expiration of
         the period within which the Step 3 decision was due
         to be given if no Step 3 answer is timely given, file a
         notice through the appropriate Personnel Director
         requesting a Hearing with the Commissioner or
         designee.                                                  Employee

         A list of the witnesses needed by the employee will
         be provided to the Personnel Director no later than
         five (5) business days (Monday through Friday) prior
         to the meeting for notification of the date, time, and
         place of the meeting.
 12.     The Commissioner or designee will conduct a                 Commissioner or
         hearing within 45 days. A written decision will be          Designee
         submitted to the Employee/Facility Director.

 13.     The Commissioner or designee's decision is final.           Commissioner or
                                                                     Designee


V.     STANDARDS:

1.     This procedure is applicable for complaints which have not been reviewed by
       other grievance/complaint procedures.

2.     The complaint procedure is to be used for the purpose of fact finding and is
       not to be used as an adversarial procedure.

3.     The complaint shall deal with a specific issue and the employees must sign the
       written complaint.

4.     An employee filing a complaint must have been involved in the incident and
       must appear in person at each scheduled hearing throughout the complaint
       process.
                                     Page 4 of6

                                                                                        4/6
 Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 59 of 105
                                                                                  EXHIBIT 86

                                                                       DMH POLICY 60- l 02


5.     Employees exercising their right to use the complaint procedure shall be free from
       interference, coercion, intimidation or reprisal.

6.     At any level in this procedure, an employee may be represented or accompanied
       by the representative of his/her choice.

7.     Disciplinary action may be taken against an employee who falsifies or otherwise
       willfully or intentionally misrepresents facts during any step of the complaint
       procedure.

8.     Failure on the part of any employee to pursue the complaint at any step of the
       procedure will have the effect of nullifying the complaint.

9.     Any evidence or testimony relevant to the resolution of a complaint must be
       introduced at a point in the complaint procedure prior to an appeal for a hearing
       before the Commissioner or designee.

I 0.   Evidence, which may be relevant to the resolution of a complaint, withheld
       either by an employee or the Department in the complaint procedure, will not be
       admissible at a hearing before the Commissioner or designee. Newly discovered
       evidence will be admissible only on showing as to its prior unavailability.

11.    All hearings shall be closed to the public.

12.    All parties shall be given reasonable notice of the time and place of the hearing
       and hearings will proceed as scheduled. However, the Hearing Officer has the
       discretion to reschedule a hearing provided that an advance written request to
       reschedule is received prior to the original hearing date. The written request to
       reschedule must specify the extraordinary circumstances which prompt the
       request. The Hearing Officer may grant the request to reschedule the hearing at
       his/her discretion.

13.    Either party may call witnesses to present statements of facts and information
       concerning the complaint to the Hearing Officer. The Hearing Officer may limit
       the witnesses to a reasonable number whose testimony is not unduly repetitive and
       who have direct knowledge of the situation in question.

14.    The Hearing Officer may decline to hear witnesses that are repetitive as to
       character or to identical facts.

 15.   Step 4 Hearings shall be conducted as follows:

           a.      The employee shall present his/her claim and evidence to support the
                   claim, unless the complaint is regarding the employee's suspension, in
                   which case the department's representative shall first present evidence
                                         Page 5 of6

                                                                                             516
 Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 60 of 105
                                                                                    EXHIBIT 86

                                                                 DMH POLICY 60-102

                to establish the charges( s).

         b.     The Facility/Central Office representative, or, in the case of a
                suspension, the employee, may present evidence to sustain their
                respective position(s).

         c.      The Hearing Officer shall follow accepted legal procedures insofar
                 as is practical, but shall not be bound by the technical rules of
                 evidence observed in courts of law.

         d.      Hearsay testimony, depositions, and affidavits may be accepted if
                 such testimony is material and relevant to the issues.

16.   The employee will be given a reasonable opportunity to present the relevant
      aspects of his/her complaint.

17.   The Director/Hearing Officer at Step 3 and Step 4 may exclude other
      witnesses from the hearing while testimony is given.

18.   A record shall be kept by the Director/Hearing Officer of all Step 3/Step 4
      Hearings.




                                     Page 6 of6

                                                                                            6/6
             Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 61 of 105
                                                                                              EXHIBIT 103
                                                 STATE OF ALABAMA
                                  DEPARTMENT OF MENTAL HEALTH
                                   TAYLOR HARDIN SECURE MEDICAL FACILITY
                                       1301 JACK WARNER PARKWAY NORTHEAST
                                         TUSCALOOSA, ALABAMA 3 5404· l 060
                                                   205-462-4500
                                               WWW.MH.ALABAMA.GOV                                  l YNN T BESHEAR
        KAYIVEY
                                                                                                     COMMISSIONER
       GOVERNOR
                                                                                                  ANNIE D. JACKSON
                                                                                               MSW, LICSW, PIP, MPA, CPM
                                                                                                  FACILITY DIRECTOR


12/27/2017

        Due to an increase in contraband found within past several months and the delicacy of such in a secure
medical facility, an official incident/offense report has been completed for this incident. The information
contained has been labelled confidential in order to protect the rights of the patient and to abide by HIPAA
regulations. Although this is an official state report, the report has been labelled as closed by exceptional
clearance (decline of prosecution due to the patient's documented mental state). Please reference the following
to assist in understanding the relation to the Promoting Prison Contraband Charge listed on the report:


                                       Alabama Criminal Code 13A-10-1

(a) The definitions contained in Section 13A-10-l are applicable in this article unless the context requires
otherwise.

(b) The following definitions are also applicable to this article:

(I) Custody. A restraint or detention by a public servant pursuant to a lawful arrest, conviction or order of
court, but does not include mere supervision of probation or parole, or constraint incidental to release on bail.

(2) Detention facility. Any place used for the confinement, pursuant to law, of a person:

a.   Charged with or convicted of a criminal offense; or

b.   Charged with being or adjudicated a youthful offender, or a neglected minor or juvenile delinquent; or

c.   Held for extradition; or

d.   Otherwise confined pursuant to an order of court.

(3) Penal facility. Any security correctional institution for the confinement of persons arrested for, charged
with or convicted of a criminal offense, including but not limited to the following security facilities: the state
penitentiary and any branch thereof or any county or city jail.

(4) Contraband. Any article or thing which a person confined in a detention facility is legally prohibited from
obtaining or possessing by statute, rule, regulation or order.




                                                                                                                           1/2
             Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 62 of 105
                                                                                            EXHIBIT 103
                                                STATE OF ALABAMA
                                 DEPARTMENT OF MENTAL HEALTH
                                  TAYLOR HARDIN SECURE MEDICAL FACILITY
                                      l 301 JACK WARNER PARKWAY NORTHEAST
                                         TUSCALOOSA, ALABAMA 3 5404-1 060
                                                   205-462-4500
                                               WWW.MH.ALABAMA.GOV
        KAY IVEY                                                                                 LYNN T BESHEAR
       GOVERNOR                                                                                   COMMISSIONER

                                                                                                ANNIE 0. JACKSON
                                                                                             MSW, LICSW, PIP, MPA, CPM
                                                                                                FACILITY DIRECTOR




                                     Alabama Criminal Code lJA-10-38

(a) A person is guilty of promoting prison contraband in the third degree if the person does any of the
following:

(I) He or she intentionally and unlawfully introduces within a detention facility, or provides an inmate with,
any contraband or thing which the actor knows or should know it is unlawful to introduce or for the inmate to
possess.

(2) Being a person confined in a detention facility, he or she intentionally and unlawfully makes, obtains, or
possesses any contraband.

(3) He or she intentionally introduces within a state detention facility operated by the Department of
Corrections, or provides an inmate in a state detention facility operated by the Department of Corrections with,
any currency or coin which the actor knows or should know is unlawful to introduce or the possession of which
is not authorized by an inmate by the written policy of the Department of Corrections.

(4) Being a person in the custody of the Department of Corrections, he or she obtains or possesses any currency
or coin, the possession of which is not authorized by the written policy of the Department of Corrections.

(b) Promoting prison contraband in the third degree is a Class B misdemeanor.

(c) Any currency or coin contraband found on or in the possession of any inmate in any state detention facility
operated by the Department of Corrections, the possession of which is not authorized by the written policy of
the Department of Corrections, shall be confiscated and liquidated after notice and a hearing as provided by
departmental policy and the proceeds shall be deposited in the general operating fund of the department.




                                                                                                                         2/2
             Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 63 of 105
                                                                                            EXHIBIT 104
                                                STATE OF ALABAMA
                                 DEPARTMENT OF MENTAL HEALTH
                                  TAYLOR HARDIN SECURE MEDICAL FACILITY
                                       1301 JACK WARNER PARKWAY NORTHEAST
                                         TUSCALOOSA, ALABAMA 3 5404-1 060
                                                   205-462-4500
                                               WWW.MH.ALABAMAGOV
        KAY IVEY                                                                                 LYNN T BESHEAR
       GOVERNOR                                                                                   COMMISSIONER

                                                                                                ANNIE D. JACKSON
                                                                                             MSW, LICSW. PIP, MPA, CPM
                                                                                                FACILITY DIRECTOR


1/15/2018

Referenced Dates: 12/15/2017, 1/5/2018, 1/15/2018
Referenced Contraband: Cigarette, Tobacco, Matches, Match Striker Pad
Contraband of Major Concern: Cigarette, Tobacco

        On the above dates, the defendant,                       has been found to be in possession of several
items considered contraband within Taylor Hardin Secure Medical Facility (Alabama Department of Mental
Health). Patients who are temporarily housed at the facility are provided with "Program Rules" which indicate
that items to be considered ''contraband" (CARE's Program Rules: Page 12) are not allowed in patient rooms or
the secure area. In the event that patients are unaware of what is considered "contraband" and are in a sufficient
mental state to request such details, they are expected to inquire by means of Registered Nurse, Physician, Law
Enforcement Officer, and/or sufficient personnel.

        On 12/15/2017, -         was advised that his possession of such contraband (cigarette and tobac~
creates the potential of him being charged with Promoting Prison Contraband 3rd Degree (13A-10-38). -
stated that he understood that such possession was wrong/unlawful but stated to the responding law
enforcement officers "y'all can't charge me with that". Based upon - · s continued behavior to possess and
sub'ect other patients to contraband, warrants are being sought in two of these instances. The question of
        's mental capacity shall be reviewed by the court upon the serving of such warrants. It is documented
that         presented sufficient information and action to understand that such possession of contraband is
wrong and illegal according to program rules and state law. -        admitted to the possession of a cigarette and
concealed contraband was found on l 2/ 15/2017, attempted to conceal coffee grinds and concealed other
contraband on 1/5/2018, and concealed contraband on l /15/2018. His attempts to conceal such items indicates
to law enforcement personnel that he is aware that such possession is wrong or unlawful.

       Reports referencing such incidents have been included in this investigative memo.




Police Lieutenant
Taylor Hardin Secure Medical Facility
Alabama Department of Mental Health
Email: Derrick.Williamson@hardin.mh.alabama.gov
Personal Phone: (205) 422-9664
Work Phone: (205) 462-4554



                                                                                                                         1/2
       Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 64 of 105
                                                                 EXHIBIT 104
                                 STATE OF ALABAMA
                      DEPARTMENT OF MENTAL HEALTH
                      TAYLOR HARDIN SECURE MEDICAL FACILITY
                         1301 JACK WARNER PARKWAY NORTHEAST
                           TUSCALOOSA, ALABAMA 3 5404-1 060
                                     205-462-4500
                                 WWW.MH.ALABAMAGOV                    LYNN T BESHEAR
KAY IVEY
                                                                       COMMISSIONER
GOVERNOR
                                                                     ANNIE D. JACKSON
                                                                  MSW, LICSW, PIP, MPA, CPM
                                                                     FACILITY DIRECTOR




                                                                                              2/2
Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 65 of 105
                                                                                 EXHIBIT 107


                                 KSO
            ALABAMA ST ATE EMPLOYEES ASSOCIATION

               Prnmming an,! pwtccting the intercrn ,it ,rate crnplcwee,

                                      July 17, 2018



Lt. Derrick Williamson
8816 Old Greensboro Road #20 l 04
Tuscaloosa, AL 35405

       Re: March 13, 2018 Written Reprimand

Dear Lt. Williamson:

        I am writing to you concerning your request for the status of disputing the written
reprimand that you received in March 2018. I understand your strong disagreement with
Mental Health's choice to use this level of progressive discipline, but it could have
actually been worse.

        Based upon the written reprimand and the information you provided on the DMH
complaint form, it appears that you used DMH property (computer) during work time to
engage in political action in sending the proposed legislation to me. The rules of the
Office oflnformation Technology prohibit this action. Many agencies have policies that
prohibit this activity, but DMH did not charge you with violating a computer usage
policy. The Ethics law provides that you may not use equipment, time, materials, or
public property for private benefit. The law does allow you to contact ASEA if it is not
during work time or using agency property. If you had sent the legislation to me from a
private computer while not at work you could not have been disciplined.

        Based on the foregoing, I do not believe there are any defenses that would justify
the DMH to remove the written reprimand from your personnel file. Additionally, there is
no due process available to challenge a written reprimand. Finally, if after reading this
letter questions remain, please contact me at the number below.




                                                 nManasco
                                              General Counsel ASEA




                                                                                              1/1
  Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 66 of 105
                                                                        EXHIBIT 117



TO: Annie Jackson (THSMF Director)

From: All Dayshift Officers

Regarding: Dayshift Lieutenant Position



      In Regards to the Dayshift Lt. Position, we as first shift have no confidence
in leadership of Lt. Williamson. He does not exhibit qualities of a leader and does
not work well with other Officers. Williamson has shown poor judgement in
several areas. He has been vindictive towards Officers and not always truthfui.
We know he has been written up and received numerous complaints from staff
and administrators. We feel him coming to our shift would be a detrimental
mistake and interfere with our mission in serving the facility. We as a shift have
no confidence in Lt. Williamson.




                                                                                      1/1
               Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 67 of 105
                                                                                              EXHIBIT 123
                                                STATE OF ALABAMA
                                     DEPARTMENT OF MENTAL HEALTH
                                   TAYLOR HARDIN SECURE MEDICAL FACILITY
                                       1301 JACK WARNER PARKWAY NORTHEAST
                                         TUSCALOOSA, ALABAMA 3 5404· l 060
                                                   205·462-4500
                                               WWW.MH.ALABAMAGOV
                                                                                                  LYNN T BESHEAR
         KAY IVEY
                                                                                                   COMMISSIONER
        GOVERNOR

                                        LETTER OF CONCERN                                        ANNIE 0. JACKSON
                                                                                              MSW, LICSW, PIP, MPA. CPM
                                                                                                 FACILITY DIRECTOR


Date: 2/14/2019 5:47 PM
To: Commissioner Lynn Beshear
Reference: Hostile Work Environment & Whistle-Blower Protection

      As I have followed the appropriate chain of command and have not received response from Associate
Commissioner Diane Baugher and/or Director Lynn Hubbard regarding a Hostile Work Environment (60-77)
and a denial of Whistle-Blower Protection (19-12) grievance filed on 10/19/2018, I'm forwarding a letter of
concern to you in regards to these matters as a final step in hierarchy. These concerns were also forwarded to
my immediate supervisor and were not addressed. I have perilously attempted to resolve concerns within the
department but have not been able to make progress. Please review the contents of this letter at your
discretion. Reference: THSMF Supplement to 60-102(1): "ff an employee has a complaint or problem
involving employment, he/she may seek resolution by going first to his/her immediate supervisor. lf it is not
resolved to the employee's satisfaction at this level, then the employee may proceed up the administrative
structure. Employees may bypass a supervisory step if they believe that it would be detrimental for them to
express their concerns to that individual. "

    •     On 5/2/2018, I received a written reprimand for contacting Alabama State Employees Association
          (ASEA) to dispute salary indifferences within the Police Services Division (6090). A former
          supervisor (Robert Anderson, Jr.) advised that I may not contact external agencies in reference to the
          department. This was determined to violate rights established by the National Labor Relations Act,
          Civil Rights Act of 1964, and several other federal laws. His request stemmed from my efforts to
          correct illegal actions occurring within the facility and concerns of discrimination. The reviewing
          parties failed to acknowledge these rights and refused to consider the removal of this reprimand. A
          verbal notification of discrimination had been made and a written notice was made following this
          reprimand. The written reprimand was requested by Director Annie Jackson and was administered by
          Former Captain Robert Anderson, Jr. following his advisement to her.

    •     On 8/23/18, several days following the filing of an EEOC charge, l received a written warning for
          several infractions for prior incidents in which several were misunderstandings and not violations of
          department policy. The written warning was administered by Director Annie Jackson.

    •     On 9/19/2018, a written reprimand was issued for calling a Code Green (All Clear) for a situation
          which was deemed to be under control and interventions had been completed. Director Jackson failed
          to consider the facts presented to dispute the report made by a single disgruntled staff member. The
          indicated interventions that were listed as a basis for the reprimand did not actually occur. I was not
          questioned in regards to this matter prior to disciplinary action. The written reprimand was
          administered by Director Jackson.

    •     On 10/l 1/2018, a written warning was issued for neglect in a situation where I was not personally
          responsible for the direct care of the indicated patient. I advised a I: I staff member of the details
          indicated in the ADMH Incident Management Plan following his inquiry in which he misunderstood,
          left the 1: 1 care of the patient, and I was made to be at fault for not instructing the staff member to
          return to his post prior to me leaving the presence of the patient. This staff member was not under my

                                                                                                                          1/3
              Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 68 of 105
                                                                                              EXHIBIT 123
                                                STATE OF ALABAMA
                                     DEPARTMENT OF MENTAL HEALTH
                                  TAYLOR HARDIN SECURE MEDICAL FACILITY
                                      1301 JACK WARNER PARKWAY NORTHEAST
                                        TUSCALOOSA, ALABAMA 3 5404-1 060
                                                  205-462-4500
                                              WWW. M H .ALABAMA.GOV
                                                                                                  LYNN T. BESHEAR
        KAY IVEY
                                                                                                   COMMISSIONER
       GOVERNOR

                                        LETTER OF CONCERN                                        ANNIE D. JACKSON
                                                                                              MSW, LICSW, PIP, MPA, CPM
                                                                                                 FACILITY DIRECTOR


        supervision and I had been previously advised not to instruct direct care staff directly but to notify
        their supervisors. Although, the Taylor Hardin Police Policy advises that I will enforce the policies
        and procedures of the facility. There have been numerous contradictory directives which do not
        follow department policy. The written warning was issued by Director Annie Jackson.

   •    On 12/31/2018, I received a letter disputing my re-assignment to day shift which included un-factual
        information (libel). Six officers, not under my supervision, had signed the indicated letter. Initially,
        the presented signatures were questioned so video footage was reviewed to ascertain who had
        delivered the indicated letter. This was an initiation of preliminary criminal investigation for Forgery
        in the Third Degree (the review of video footage has commonly been used for this purpose). Four of
        the officers on day-shift who signed the letter had malicious motives; each wished to obtain an open
        supervisor's position but wished to remain on day shift. There was only currently one open
        supervisory spot and I sought to relocate to day-shift. The filing of the indicated letter also constituted
        a potential ethics violation. The remaining two officers were peer pressured into also signing; one has
        circumvented written disciplinary action and the other was forced to resign his position for unlawful
        conduct (not in relation to the signed letter). It should be noted that no personal incidents between me
        and the signed officers had occurred so there were no mutual personal motives to present the indicated
         letter. Officers utilized department gossip to present the indicated letter which included no detailed
        events.

         Officer Darrin Paris, on 12/13/2018, had advised that he had no problem with me due to my previous
         and appropriate supervision prior to his probationary period. Paris had been suspected of delivering
         the indicated letter to individuals who received it. In order to clear my name, a state law procedure
         was utilized to request that appropriate information be delivered to the recipients. The personal letter
         presented to Paris incorporated no reference to the review of camera footage although prior
         knowledge could be used to substantiate a legal action. Director Jackson was advised that my personal
         knowledge of the matter and receipt of the letter (addressed to me by envelope) was utilized in legal
         action to retract defamatory information. Jackson was advised that in EEOC proceedings, personal
         knowledge of a working environment is also used in legal action. The provided response also
         presented discriminatory concerns involving Officer Paris and was considered a report of
         discrimination for the review of the department. I am being suspended for this matter which I wiJI
         attempt to dispute in a formal complaint which has also been filed on today.

        In my personal and professional opinion, I am being penalized (retaliation) for my involvement in
EEOC activities, advocating for legal/civil rights, and the use of legal remedies. As I've utilized the
department's policy to conduct several of the disciplined actions as well as state law, I believe these
resolutions and outcomes are unfair and retaliatory. Officers who presented defamatory information were
considered to have filed a "petition" and were not subjected to disciplinary action following their numerous
policy violations in presenting the letter and violations of state law. It is apparent that there is internal
opposition to my employment and my actions are being highly scrutinized.



                                                                                                                          2/3
              Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 69 of 105
                                                                                             EXHIBIT 123
                                               STATE OF ALABAMA
                                    DEPARTMENT OF MENTAL HEALTH
                                 TAYLOR HARDIN SECURE MEDICAL FACILITY
                                      1301 JACK WARNER PARKWAY NORTHEAST
                                        TUSCALOOSA, ALABAMA 35404-1060
                                                  205-462-4500
                                              WWW.MH.ALABAMA.GOV
                                                                                                  LYNN T. BESHEAR
       KAYIVEY
      GOVERNOR                                                                                     COMMISSIONER

                                          LETTER OF CONCERN                                      ANNIE D. JACKSON
                                                                                              MSW, LICSW, PIP, MPA, CPM
                                                                                                 FACILITY DIRECTOR


        As previously stated, I am not perfect seeing that I am human but I uphold ethical, moral, and legal
principles in making all decisions. Prior to my discriminatory concerns with a former supervisor who was
forced to retire, I received high performance appraisals and was a valued asset of the department. I received a
recommendation and an honorary mention by a former captain before his retirement. Following my complaint
of discrimination and a review of inconsistencies between African American officers and Caucasian officers,
I have been targeted for insufficient and inappropriate disciplinary action to ruin my career in law
enforcement. As the EEOC continues to investigate matters and I feel I am continuously harassed; conditions
at Taylor Hardin Secure Medical Facility have become unbearable. I work fairly hard to do what is right and
to follow orders which are legal, moral, and ethical to be continuously subjected to a hostile work
environment.

        As I know matters involving my circumstances may be trivial within a department with several
hundred employees, I wish to continue to serve this department under conditions which are fair and consider
my professional and personal opinions. I have been unable to defend my actions and the reasoning for my
actions have not been appropriately considered. Additionally, in matters which have been scrutinized, no ill
intentions or malice was of concern. Although numerous employees have circumvented disciplinary action
within Taylor Hardin Secure Medical Facility, I have been a center of concern within law enforcement
services at this facility. I believe the foundation of that concern has not been properly reviewed. At this time,
seeing that a requested meeting was declined by department counsel on I 1/19/2018, I would like to forward
these concerns of quality and heightened scrutiny via this letter. This may be the only way I can present my
stance at this time. With the amount of correspondence between myself and department at this point, it is not
expected that you will review the vast amount of documentation but please consider this letter as a genuine
expression.

Thank you,




                                      /
                       MSON, JR. S, AAS, AA, ALEC, LEC, NP
Police Lieutenant/Mental Health curity Officer II
Taylor Hardin Secure Medical Facility
Alabama Department of Mental Health
Email: Derrick.Williamson@hardin.mh.alabama.gov
Work Cellular Phone: (205) 792-2089
Work Office Phone: (205) 462-4554

                                                                                                                          3/3
                Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 70 of 105
                                                                                          EXHIBIT 124
                                                  STATE OF ALABAMA
                                     DEPARTMENT OF MENTAL HEALTH
                  «                            RSA UNION BUILDING
*
*«                *•                          100 NORTH UNION STREET
                                               POST OFFICE BOX 301410
                                           MONTGOMERY. ALABAMA 36130-1410
                                                WWW.MH.ALABAMA.GOV


     KAV IVEY                                   February 28, 2019                                LYNNT.BESHEAR
                                                                                                 COMMISSIONER
     GOVERNOR




       Lt. Derrick Williamson, Jr.
       8816 Old Greensboro Road
       Apt. 20104
       Tuscaloosa, AL 35405


                 RE:   Letter of Concern

       Dear Lt. Williamson,

               I have received your letter of concern, dated February 14, 2019, addressed to me as the
       Commissioner of the Department of Mental Health. I also am aware of your five day suspension
       by the Facility Director of Taylor Hardin Secure Medical Facility, Annie Jackson, for "your
       repetitive policy violations".

                It is my understanding that your previous concerns prior to this suspension have been
        reviewed by the Associate Commissioner of Mental Illness and Substance Abuse, Diane
        Baugher, and those concerns will not be addressed repetitively. It is further my understanding
        that you have filed four Equal Employment Opportunity Commission (EEOC) charges and that
        those filings are still under review by the EEOC. For these reasons, no further due process
        hearings will be provided to you for your past allegations and/or complaints. However, your
        appeal of your suspension by the Facility Director will be heard by my designee at the
        appropriate time and place. You will be hearing from my designee, Eric Carpenter, in the near
        future to set up a date and time.


                                                       Sincerely,



                                                       Lynn T. Beshear
                                                       Commissioner

        cc:       Diane Baugher
                  Annie Jackson
                  Eric Carpenter
                  Tommy Klinner



                                                                                                                 1/1
                      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 71 of 105
7/31/2019                                                             Mail - Derrick.Williamson@Hardin.mh.alabama.gov
                                                                                                                                                EXHIBIT 135
 RE: Legislative Review: Defining Statutes and Provisions Governing State
 Mental Health Police

   Jackson, Annie
   Fri 2/23/2018 1:40 PM


   To:Williamson, Derrick <Derrick.Williamson@Hardin.mh.alabama.gov>;

   Cc:Anderson, Bobby <Bobby.Anderson@hardin.mh.alabama.gov>;




 I have forwarded your request to the Facility Rep

 Thanks a Million!

 Annie D. Jackson, MSW, LICSW/PIP, MPA, CPM
 Facility Director,
 Taylor Hardin Secure_Medical Facility
 Tuscaloosa,_Alabama _35404
 annie.jackson@hardin.mh.alabama.gov
 (205) 462-4506


 This electronic moil transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted with it ore intended solely for
 the use of the addressee(s). This communication is to be treated as confidential and the information in it may not be used or disclosed except for the purpose for which it
 was sent. If you have reason to believe you are not the intended recipient of this communication or have received this email in error please (1) advise me immediately, (2)
 delete it and any files transmitted from your system, and (3) destroy any hard copies of it. You are hereby notified that disclosing, copying, distributing, or taking any action
 on the contents, attachments, or information herein is strictly prohibited.


 From: Williamson, Derrick
 Sent: Thursday, February 22, 2018 4:57 PM
 To: Jackson, Annie
 Cc: Anderson, Bobby
 Subject: Re: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police

  Good afternoon,

  I have attached a memo showing the current and new statutes relating to the proposed bill.


  Thank you,




  Derrick J. Williamson, Jr., BS, AS, AAN
  Police Lieutenant/fvlHS0/1
 https ://outlook. offi ce365. com/owa/?realm= Hardin. mh. alabama. gov&exsvurl= 1&II-cc= 1033&mod url=O&path=/mail/search
                      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 72 of 105
7/31/2019                                                             Mail - Oerrick.Williamson@Hardin.mh.alabama.gov
                                                                                                                                                 EXHIBIT 135
Alabama Department of Mental Health
Taylor Hardin Secure Medical Facility
1301 Jack Warner Parkway NE
Tuscaloosa, Alabama,_ 35404-1060
Email: derrick.williamson@hardin.mh.alabama.gov
Work Phone: (205) 462-4554
Personal Phone: (205) 422-9664

 "Blessed are the peacemakers: for they shall be called the children of God" - Matthew 5:9

 This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted
 with it are intended solely for the use of the addressee(s). This communication is to be treated as confidential and the information in it may
 not be used or disclosed except for the purpose for which it was sent. If you have reason to believe that you are not the intended recipient
 of this communication or have received this email in error, please contact the sender immediately, delete it, any attachments, and all copies
 of it from your system, and destroy any hard copies of it.
 You are hereby notified that disclosing, copying, distributing, or taking any action on the contents, attachments, or information herein is
 strictly prohibited.

 From: Jackson, Annie
 Sent: Thursday, February 22, 2018 12:37:38 AM
 To: Williamson, Derrick
 Subject: RE: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police


 Thanks a Million!


 Annie D. Jackson, MSW, LICSW/PIP, MPA, CPM
 Facility Director,
 Taylor Hardin_ Secure_ Medical Facility
 Tuscaloosa,_Alabama _35404
 annie.jackson@hardin.mh.a labama .g0{.
 (205) 462-4506

 This electronic mail transmission may contain legally privileged and/orconfidentfal information. This message and/or any files transmitted with it are intended solely for
 the use of the addressee(s). This communication is ta be treated as confidential and the information in it may not be used or disclosed except for the purpose for which it
  was sent. If you have reason to believe you are not the intended recipient of this communication or have received this email in error please (1) advise me immediately, (2)
  delete it and any files transmitted from your system, and (3) destroy any hard copies of it. You are hereby notified that disclosing, copying, distributing, or taking any action
  on the contents, attachments, or information herein is strictly prohibited.


 From: Williamson, Derrick
 Sent: Thursday, February 22, 2018 12:35 AM
 To: Jackson, Annie
 Subject: RE: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police

  Will handle that on tomorrow... shouls be easy to resolve. Thank you.

  Get Outlook for Android


  From: Jackson, Annie
  Sent: Thursday, February 22, 2018 12:34:11 AM
  To: Williamson, Derrick
  Subject: RE: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police


 https :I/outlook. office365. com/owa/?realm=H ard in. mh. alabama .gov&exs vur1= 1&II-cc= 1033&modurl=O&path=/mai I/search
                      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 73 of 105
7/31/2019                                                             Mail - Derrick.Williamson@Hardin.mh.alabama.gov
                                                                                                                                                EXHIBIT 135
You started the original and do strikethroughs and additions so that it is clear what the original was and what is being
deleted and added or reworded.

Thanks a Million!


 Annie D. Jackson, MSW, LICSW/PIP, MPA, CPM
 Facility Director,
 Taylor Hardin_ Secure_ Medical Facility
 Tuscaloosa,_Alabama _35404
 annie .jackson@hardin. m h .a labama. gQY
 (205) 462-4506

 This electronic moil transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted with it are intended solely for
 the use of the addressee(s). This communication is to be treated as confidential and the information in it may not be used or disclosed except for the purpose for which it
 was sent. If you have reason to believe you are not the intended recipient of this communication or hove received this email in error please (1) advise me immediately, (2)
 delete it and any files transmitted from your system, and (3) destroy any hard copies of it. You are hereby notified that disclosing, copying, distributing, or taking any action
 on the contents, attachments, or information herein is strictly prohibited.



 From: Williamson, Derrick
 Sent: Thursday, February 22, 2018 12:32 AM
 To: Jackson, Annie
 Subject: RE: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police

 The bill has the original clauses and what they are being changed to. Are you wanting them highlighted to make
 that clear?

 Get Outlook for Android



 From: Jackson, Annie
 Sent: Thursday, February 22, 2018 12:29:38 AM
 To: Williamson, Derrick
 Subject: RE: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police

  Need to have the original with the changes reflected

  Thanks a Million!


  Annie D. Jackson, MSW, LICSW/PIP, MPA, CPM
  Facility Director,
  Taylor Hardin_ Secure_Medical Facility
  Tuscaloosa,_Alabama _35404
  an nie .jackson@ha rdin. mh.alabama .gQY
  (205) 462-4506


  This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted with it are intended solely for
  the use of the addressee(s). This communication is to be treated as confidential and the information in it may nat be used or disclosed except for the purpose for which it
  was sent. If you have reason to believe you are not the intended recipient of this communication or have received this email in error please (1) advise me immediately, (2)
  delete it and any files transmitted from your system, and (3) destroy any hard copies of it. You are hereby notified that disclosing, copying, distributing, or taking any action
  on the contents, attachments, or information herein is strictly prohibited.



  From: Williamson, Derrick
  Sent: Thursday, February 22, 2018 12:28 AM
 https:l/outlook.office365.comlowa/?realm=Hardin.mh.alabama.gov&exsvurl=1&11-cc=1033&modurl=O&path=/maillsearch
                       Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 74 of 105
7/31/2019                                                             Mail - Derrick.Williamson@Hardin.mh.alabama.gov
                                                                                                                                                EXHIBIT 135
To: Jackson, Annie
Subject: RE: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police

Will do when I return on tomorrow.

 Get Outlook for Android



 From: Jackson, Annie
 Sent: Thursday, February 22, 2018 12:27:21 AM
 To: Williamson, Derrick
 Cc: Anderson, Bobby; Booth, Jeremy; McDaniel, Kevin; Reaves, Noah
 Subject: RE: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police

 Derrick before I submit this could you highlight or use the modification functions to indicate what you are proposing to
 change?

 Thanks a Million!


 Annie 0. Jackson, MSW, LICSW/PIP, MPA, CPM
 Facility Director,
 Taylor Hardin Secure_ Medical Facility
 Tuscaloosa,_Alabama _35404
 an nie .jackson@ha rdi n .mh.a la bama .gQY
 (205) 462-4506


 This electronic moil transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted with it are intended solely for
 the use of the addressee(s). This communication is to be treated as confidential and the information in it may not be used or disclosed except for the purpose for which it
 was sent.   ff you have reason to believe you are not the intended recipient of this communication or have received this email in error please (1) advise me immediately, (2)
 delete it and any files transmitted from your system, and (3) destroy any hard copies of it. You are hereby notified that disclosing, copying, distributing, or toking any action

 on the contents, attachments, or information herein is strictly prohibited.



 From: Williamson, Derrick
 Sent: Tuesday, February 20, 2018 6:37 PM
 To: Jackson, Annie
 Cc: Anderson, Bobby; Booth, Jeremy; McDaniel, Kevin; jason manasco@asea.org
 Subject: Legislative Review: Defining Statutes and Provisions Governing State Mental Health Police


 Good evening,

 The attached bill (previously approved) is being re-forwarded to you in accordance with Alabama Department of
 Mental Health Policy 15-1. The previous submission was rescinded in efforts to maintain focus on legislative
 matters for 2017 (medical staff shortage) according to yourself and seeing that this is a new year, I request that
 the attached bill be revisited and forwarded to the appropriate Associate Commissioner. The current statute
 which is very vague requires a sufficient update indicating and clarifying questions which are asked on a regular
 basis. The attached bill may also be forwarded to the Alabama State Employees Association if we are in need of
  legislative assistance.

  Thank you for your continued assistance,




 https:J/outlook. offi ce365. com/owa/?realm= Hardin. mh. alabama. gov&exsvurl= 1&llwcc= 1033&modurl=O&path=/mail/search                                                     4/'5
                   Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 75 of 105
7/31/2019                                                Mail· Derrick.Williamson@Hardin.mh.alabama.gov
                                                                                                                    EXHIBIT 135




 Derrick J. Williamson, Jr., BS, AS, AAN
 Police Lieutenant/fv1HSO/I
 Alabama Department of Mental Health
 Taylor Hardin Secure Medical Facility
 1301 Jack Warner Parkway NE
 Tuscaloosa, Alabama,_35404-1060
 Email: derrick.williamson@hardin.mh.alabama.gov
 Work Phone: (205) 462-4554
 Personal Phone: (205) 422-9664

 "Blessed are the peacemakers: for they shall be called the children of God" - Matthew 5:9

 This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted
 with it are intended solely for the use of the addressee(s). This communication is to be treated as confidential and the information in it may
 not be used or disclosed except for the purpose for which it was sent. If you have reason to believe that you are not the intended recipient
 of this communication or have received this email in error, please contact the sender immediately, delete it, any attachments, and all copies
 of it from your system, and destroy any hard copies of it.
 You are hereby notified that disclosing, copying, distributing, or taking any action on the contents, attachments, or information herein is
 strictly prohibited.




 https:J/outlook.office365.com/owa/?realm=Hardin.mh.alabama.gov&exsvurl= 1&ll·cc=1033&modurl=O&path=/mail/search                               5/$
                 Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 76 of 105
                                                                                                                                       EXHIBIT 139

Simpler, Amber

From:                                         Jackson, Annie
Sent                                          Wednesday, May 2, 2018 5:44 PM
To:                                           Anderson, Bobby; Hunt, Deborah; Long, Joe; Thomas, Rebecca (DMH); Burns, Andrea;
                                              Harbin, Rickey; Glenn, Marie; Booth, Jeremy; Chaney, Curtis; de los Reyes, Jovencio;
                                              Dean, Marlene; Doss, Jacky; Eatmon, Sheila; Ellard, Lori; Harrison, Jacob; Hobson, Mary;
                                              Irvine, Daphne; Kent, Karen; Leavelle, Lori; McDaniel. Kevin; Montz, Rachel; Richey,
                                              Lenoise; Simpler, Amber; White, Tamara
Cc:                                           Porter, Jennifer
Subject:                                      Disciplinary Actions



In order to ensure the proper HR procedures are followed and that we use a standardized format for documentation,
please work with Mr. Long on any written warnings, written reprimands, suspensions and terminations. HR will ensure
they are properly formatted and the standards are correct for which the discipline is being given. Verbal and memo of
records can be provideu without notice to HR and maintained in your files for verification of the next step of actions to
be taken. If you have questions, please feel free to give me a buzz. I appreciate in advance your cooperation in this
matter.

Thanks a Million I

Annie D. Jackson, MSW, LICSW/PIP, MPA, CPM
Facility Director,
Taylor Hardin Secure Medical Facility
Tuscaloosa, Alabama 35404
annie.jackson@hardin.mh.alabama.gov
(205) 462-4506



This electronic mall transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted with it are intended solely
for the use of the addressee(s). This communication is to be treated as conftdentlal and the Information In It may not be used or disclosed exceptfor the purpose for
which it was sent. If you ho11e reason to believe you are not the intended recipient of this communication or have received this email in e"or please (1) advise me
immediately, (2) delete it and any files transmitted from your system, and (3) destroy any hard copies of it You ore hereby notified that disclosing, copying,
distributing, or taking any action on the contents, attachments, or Information herein is strictly prohibited.




                                                                                    1
                                                                                                                                                                        1/1
                    Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 77 of 105
7/31/2019                                                      Mail - Derrick.lNilliamson@Hardin.mh.alabama.gov
                                                                                                                             EXHIBIT 140
 Re: Written Reprimand: Violation of Policy 15-1 (Request for Formal
 Proceeding)

   Williamson, Derrick
   Thu 5/3/2018 11:31 AM
   Sent Items

   To:Long, Joe <Joe.Long@hardin.mh.alabama.gov>;

   Cc:Jackson, Annie <Annie.Jackson@hardin.mh.alabama.gov>; Anderson, Bobby <Bobby.Anderson@hardin.mh.alabama.gov>; Prewitt,
     Marphus < Marphus.Prewltt@hardin.mh.alabama.gov>; Hubbard, Lynn < Lynn.Hubbard@mh.alabama.gov>;




 I understand what is stated in Policy 60-102. Maybe I'm using the wrong terminology but I'm filing a grievance
 against the fact that the written reprimand was issued out of violations in policy and law. If this issue cannot be
 handled at the facility level, the entire complaint shall be immediately forwarded to Associate Commissioner
 Diane Baugher on today and appropriate legal authorities. An illegally issued written reprimand should not be
 placed in my personnel file although I have a sufficient rebuttal.

 A meeting is being requested with everyone in receipt of this email or at least all facility members listed.

 Thank you,




  Derrick J. Williamson, Jr., BS, AS, AAN
  Police Lieutenont/MHS0/1
  Alabama Department of Mental Health
  Taylor Hardin Secure Medical Facility
  1301 Jack Warner Parkway NE
  Tuscaloosa, Alabama, 35404-1060
  Email: derrick.williamson@hardin.mh.alabama.gov
  Work Office Phone: (205) 462-4555
  Work Cellular Phone: (205) 792-2089
  Personal Phone: (205) 422-9664

  "Blessed are the peacemakers: for they shall be called the children of God" - Matthew 5:9

  This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted
  with it are intended solely for the use of the addressee(s). This communication is to be treated as confidential and the information in it may
  not be used or disclosed except for the purpose for which it was sent. If you have reason to believe that you are not the intended recipient
  of this communication or have received this email in error, please contact the sender immediately, delete it, any attachments, and all copies
  of it from your system, and destroy any hard copies of it.


 https:J/outlook. office365. cornlowa/?real m= Hardin. mh. alabama. gov&exsvurl= 1&II-cc= 1033&modurl=O&path=/mai I/in box
                   Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 78 of 105
7/31/2019                                                       Mail - Derrick.Williamson@Hardin.mh.alabama.gov                    EXHIBIT 140
You are hereby notified that disclosing, copying, distributing, or taking any action on the contents, attachments, or information herein is
strictly prohibited.

From: Long, Joe
Sent: Thursday, May 3, 2018 10:39:15 AM
To: Williamson, Derrick
Cc: Jackson, Annie; Anderson, Bobby; Prewitt, Marphus; Hubbard, Lynn
Subject: RE: Written Reprimand: Violation of Policy 15-1 (Request for Formal Proceeding)

I am in receipt of your email dated 5-3-18 at 1:46 am. According to ADMH Policy 60-102, Employee Complaint Procedure,
you cannot file a complaint for a Written Reprimand. You can however write a rebuttal to the reprimand and it will be
placed with the reprimand and put in your personnel file. Thanks.

Joe Long
Director of Human Resources
Taylor Hardin Secure Medical Facility
1301 Jack Warner Parkway NE
Tuscaloosa, AL 35404
Phone: 205-462-4511
Fax: 205-462-4502
joe.long@hardin.mh.alabama.gov

Confidentiality Notice: This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files
transmitted with it are intended solely for the use of the addressee(s). This communication is to be treated as confidential and the information in it may not be
used or disclosed except for the purpose for which it was sent. If you have reason to believe you are not the intended recipient of this communication or have
received this email in error please (1) advise me immediately, (2) delete it and any files transmitted from your system, and (3) destroy any hard copies of it.
You are hereby notified that disclosing, copying, distributing, or taking any action on the contents, attachments, or information herein is strictly prohibited.




From: Williamson, Derrick
Sent: Thursday, May 03, 2018 1:46 AM
To: Long, Joe <Joe.Long@hardin.mh.alabama.gov>
Cc: Jackson, Annie <Annie.Jackson@hardin.mh.alabama.gov>; Anderson, Bobby
<Bobby.Anderson@hardin.mh.alabama.gov>; Prewitt, Marphus <Marphus.Prewitt@hardin.mh.alabama.gov>; Hubbard,
Lynn <Lynn.Hubbard@mh.alabama.gov>
Subject: Written Reprimand: Violation of Policy 15-1 (Request for Formal Proceeding)

Good morning,

A formal proceeding is being requested on 5/4/2018 between 1400 - 1600 (2:00 PM - 4:00 PM) regarding the
reception of an illegal written reprimand received on 5/2/2018 at approximately 1:45 PM. It is requested that all
copied individuals be present if possible. A formal and redacted complaint (excluding other concerns to be
addressed outside facility oversight), specifically referencing this issue, has been composed and will be hand
delivered to you (Human Resources) on 5/3/2018 prior to my normal operating shift. Lynn Hubbard shall be
forwarded a complaint complaint detailing all issues of concern by 5/4/2018.

 If you are in need of additional time prior to a formal meeting please advise. In efforts to address this particular
 issue without regress, my attorney will not be attending at this time.

Thank you,




https://outtook.office365.com/owa/?realm=Hardin.mh.alabama.gov&exsvurl=1&11-cc=1033&modurl=O&path=/mail/inbox
                   Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 79 of 105
7/31/2019                                                Mail - Derrick.Williamson@Hardin.mh.alabama.gov           EXHIBIT 140




Derrick J. Williamson, Jr., BS, AS, AAN
Police Lieutenant/MHS0/1
Alabama Department of Mental Health
Taylor Hardin Secure Medical Facility
1301 Jack Warner Parkway NE
Tuscaloosa, Alabama, 35404-1060
Email: derrick.williamson@hardin.mh.alabama.gov
Work Office Phone: (205) 462-4555
Work Cellular Phone: (205) 792-2089
Personal Phone: (205) 422-9664

 "Blessed are the peacemakers: for they shall be called the children of God" - Matthew 5:9

This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted
with it are intended solely for the use of the addressee(s). This communication is to be treated as confidential and the information in it may
 not be used or disclosed except for the purpose for which it was sent. If you have reason to believe that you are not the intended recipient
 of this communication or have received this email in error, please contact the sender immediately, delete it, any attachments, and all copies
 of it from your system, and destroy any hard copies of it.
 You are hereby notified that disclosing, copying, distributing, or taking any action on the contents, attachments, or information herein is
 strictly prohibited.




https:l/outlook.office365.comlowa/?realm=Hardin.mh.alabama.gov&exsvurt=1&11-cc=1033&modurl=O&path=/mail/inbox
                    Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 80 of 105
5/16/2018                                             Mail - Derrick.Williamson@Hardin.mh.alabama.gov               EXHIBIT 141
 Formal Complaint: Director Annie Jackson

  Williamson, Derrick
     Thu 5/3/2018 6:33 PM


     To:Hubbard, Lynn <Lynn.Hubbard@mh.alabama.gov>;

     Cc:Baugher, Diane <Diane.Baugher@mh.alabama.gov>; Beshear, Lynn <lynn.beshear@mh.alabama.gov>;



 ~     1 attachments (434 KB)
 Formal Complaint - Director Annie Jackson.pdf;




 Good evening,

 Please review the attached formal complaint detailing several documented issues with Director Annie Jackson.
 I've presented/made significant improvements to this department (police services) and have distinguished myself
 among my peers. Now being subjected to a hostile work environment, I have compiled a thorough complaint and
 investigation involving matters relating to Director Jackson (several of which I am personally involved).

 Please also be advised that the attached report hos been forwarded to Attorney General Steve Marshall.

 Thank you for your review of this matter,




 Derrick J. Williamson, Jr., BS, AS, AAN
 Police Lieutenant/MHS0/1
 Alabama Department of Mental Health
 Taylor Hardin Secure Medical Facility
 1301 Jack Warner Parkway NE
 Tuscaloosa, Alabama, 35404-1060
 Email: derrick.williamson@hardin.mh.alabama.gov
 Work Office Phone: (205) 462-4555
 Work Cellular Phone: (205) 792-2089
 Personal Phone: (205) 422-9664

 "Blessed are the peacemakers: for they shall be called the children of God" - Matthew 5:9


 This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted
 with it are intended solely for the use of the addressee{s). This communication is to be treated as confidential and the information in it may
 not be used or disclosed except for the purpose for which it was sent. If you have reason to believe that you are not the intended recipient

https://outlook.office365.com/owa/?realm=Hardin.mh.alabama.gov&exsvurl=1&11-cc=1033&modurl=O&path=/maillsentitems                          1(2
                     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 81 of 105
5/16/2018                                                   Mail - Derrick.Williamson@Hardin.mh.alabama.gov
                                                                                                                                  EXHIBIT 141
 of this communication or have received this email in error, please contact the sender immediately, delete it, any attachments, and all copies
 of it from your system, and destroy any hard copies of it.
 You are hereby notified that disclosing, copying, distributing, or taking any action on the contents, attachments, or information herein is
 strictly prohibited.




  https:lfoutlook. office36 5. com/owa/?realm=Ha rdin. mh .alaba ma. g ov&exsvurl= 1&II-cc= 1033&modurl= O&path=/mail/sentitems
                      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 82 of 105
7/31/2019                                                             Mail - Derrick.Williamson@Hardin.mh.alabama.gov                          EXHIBIT 150
 RE: Formal Grievance: Reprimand Received in May

   Jackson, Annie
   Mon 7/16/2018 9:44 AM


   To:Williamson, Derrick <Derrick.Williamson@Hardin.mh.alabama.gov>;

   Cc:Long, Joe <Joe.Long@hardin.mh.alabama.gov>;



Then I will follow up with Central Office to see what their response was

Thanks a Million!

Annie D. Jackson, MSW, LICSW/PIP, MPA, CPM
Facility Director,
Taylor Hardin Secure_Medical Facility
Tuscaloosa,_Alabama _35404
annie.jackson@hardin.mh.alabama.gov
(205) 462-4506


 This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted with it are intended solely for
the use of the oddressee(s). This communication is to be treated as confidential and the information in it may not be used or disclosed except for the purpose for which it
was sent. If you have reason to believe you are not the intended recipient of this communication or have received this email in error please (1) advise me Immediately, (2)
delete it and any files transmitted from your system, and (3) destroy any hard copies of it. You ore hereby notified that disclosing, copying, distributing, or toking any action
on the contents, attachments, or information herein is strictly prohibited.



From: Williamson, Derrick
Sent: Monday, July 16, 2018 8:07 AM
To: Jackson, Annie
Cc: Long, Joe
Subject: Re: Formal Grievance: Reprimand Received in May

Yes, you did make that notification but as the reprimand violates several policies, it should be forwarded to HR as
you stated you had sent it to Central Office for review.
The response to the filed grievance/complaint is already well pass notification constraints.

Thank you,




 Derrick J. Williamson, Jr., BS, AS, AAN
Police Lieutenant/MHS0/1
https ://outlook.office365. com/owa/?realm= Hard in. mh. alabama .gov&exsvurl= 1&II-cc= 1033&mod url=O&path=/mail/inbox
                      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 83 of 105
7/31/2019                                                             Mail. Derrick.Williamson@Hardin.mh.alabama.gov                            EXHIBIT 150
Alabama Department of Mental Health
Taylor Hardin Secure Medical Facility
1_301 Jack Warner Parkway NE
Tuscaloosa, Alabama,_35404-1060
Email: derrick.williamson@hardin.mh.alabama.gov
Work Office Phone: (205) 462-4555
Work Cellular Phone: (205) 792-2089

 "Blessed are the peacemakers: for they shall be called the children of God" - Matthew 5:9

This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted
 with it are intended solely for the use of the addressee(s). This communication is to be treated as confidential and the information in it may
 not be used or disclosed except for the purpose for which it was sent. If you have reason to believe that you are not the intended recipient
 of this communication or have received this email in error, please contact the sender immediately, delete it, any attachments, and all copies
 of it from your system, and destroy any hard copies of it.
You are hereby notified that disclosing, copying, distributing, or taking any action on the contents, attachments, or information herein is
 strictly prohibited.


 From: Jackson, Annie
 Sent: Monday, July 16, 2018 8:02:54 AM
 To: Williamson, Derrick
 Cc: Long, Joe
 Subject: RE: Formal Grievance: Reprimand Received in May

 I believe you met with me and I inform you that I was not going to rescind it. Did you send me one to send to HR?

 Thanks a Million!


 Annie D. Jackson, MSW, LICSW/PIP, MPA, CPM
 Facility Director,
 Taylor Hardin_ Secure_ Medical Facility
 Tuscaloosa, Alabama 35404
  - - ----- -- - - - - -- ---------- -- -------
 annie .jackson@hardin.mh .alabama.ggy
 (205) 462-4506


 This electronic mail transmission may contain legally privileged and/or confidential informot1on. This message and/or any files transmitted with it are intended solely for
 the use of the oddressee(s). This communication is to be treated as confidential and the information in it may not be used or disclosed except/or the purpose for which it
 was sent. If you have reason to believe you are not the intended recipient of this communication or have received this email in error please (1) advise me immediately, (2)
 delete it and any files transmitted from your system, and (3) destroy any hard copies of it. You are hereby notified that disclosing, copying, distributing, or taking any action
 on the contents, attachments, or information herein is strictly prohibited.



 From: Williamson, Derrick
 Sent: Sunday, July 15, 2018 7:34 PM
 To: Jackson, Annie
 Cc: Long, Joe
 Subject: Formal Grievance: Reprimand Received in May

 Good evening,

 I've received several responses to grievances filed but have yet to receive one in reference to the reprimand that
 was issued against state policy. Please provide an update on the status of this grievance ASAP.



https://outlook.office365.com/owa/?realm=Hardin.mh.alabama.gov&exsvurl=1&II-cc=1033&modurl=O&path=/mail/inbox
                   Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 84 of 105
7/3112019                                                Mail~ Derrick.Williamson@Hardin.mh.alabama.gov            EXHIBIT 150
Thank you,




 Derrick J. Williamson, Jr., BS, AS, AAN
Police Lieutenant/MHS0/1
Alabama Department of Mental Health
Taylor Hardin Secure Medical Facility
1301 Jack Warner Parkway NE
Tuscaloosa. Alabama._35404· 1060
Email: derrick.williamson@hardin.mh.alabama.gov
Work Office Phone: (205) 462-4555
Work Cellular Phone: (205) 792-2089

 "Blessed are the peacemakers: for they shall be called the children of God" - Matthew 5:9


This electronic mail transmission may contain legally privileged and/or confidential information. This message and/or any files transmitted
with it are intended solely for the use of the addressee(s). This communication is to be treated as confidential and the information in it may
 not be used or disclosed except for the purpose for which it was sent. If you have reason to believe that you are not the intended recipient
of this communication or have received this email in error, please contact the sender immediately, delete it, any attachments, and all copies
of it from your system, and destroy any hard copies of it.
You are hereby notified that disclosing, copying, distributing, or taking any action on the contents, attachments, or information herein is
 strictly prohibited.




https:lloutlook.office365.comfowa/?realm=Hardin.mh.alabama.gov&exsvur1=1&11~cc=1033&modur1=0&path=/mail/inbox
  Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 85 of 105
                                                                                           EXHIBIT 195
                              NATIONAL SECURITY AGENCY
                               CENTRAL SECURITY SERVICE
                                  Fort George G. Meade, Maryland 20755-6000




                                                                                     July 6, 2018

Derrick Williamson
8816 Old Greensboro RD
20104
Tuscaloosa, AL 35405



Dear Derrick Williamson:

       Congratulations! We are pleased to extend a conditional offer of employment with the National
Security Agency (NSA) as a NSA Police Officer, GG-0500, NSA Police Officer Special Salary Rate,
Grade 07 at $40,634.00 base salary, plus a special rate pay of$14,786.00 for a total of$55,420.00 per
annum.


      Candidates under consideration for N SA positions must meet the employment eligibility
standards previously discussed with you. If, as a result of the employment process, it is determined that
you do not meet these standards, NSA will withdraw its conditional offer of employment.

       To begin your employment processing and remain competitive it is critical that you complete
security forms. Visit our website at www.lntelligenceCareers.gov and select NSA from the Job
Search/Apply tab. Click on the arrow and sign in using the usemame and password you created when
you originally applied. Once you are logged in, click on the "My Forms" tab and follow the instructions
to download your forms. Once you have completed the Security forms, you must upload them (only the
Security forms) using the upload link, then print both the HR and Security Forms, sign and mail them to
us using the enclosed return envelopes within 15 business days.

        This job offer is contingent upon receipt ofofficial documentation of your degree{s) and/or
certificates as appropriate. Should you need to submit transcripts directly from your school, please use
the following address: National Security Agency, 9800 Savage Rd, Attn: A3312, Suite 6779, Ft. Meade,
MD 20755

While pending receipt of your transcripts, do not delay mailing your Security forms and 2 copies of your
DD-214 (Member 4), one with your Security package and one with your Human Resources package.

        As a result of the high personal and professional standards required of all employees, and the
significant attrition rate during our pre-employment screening process, several job offers may be made to
fill one position. Individuals who received a conditional offer of employment may be notified the
position has been filled, their offers of employment may be withdrawn, and all employment screening
activities underway for the current position may cease. In addition, the NSA may rescind a conditional
offer of employment at any time without prior notice if adequate funding is not available or if other legal
reasons prevent the NSA from maintaining the position for which the conditional offer was made.




                                                                                                              1/2
   Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 86 of 105
                                                                                           EXHIBIT 195


       The NSA is committed to maintaining an ethical culture and upholding the principles of ethical
conduct. As an NSA employee, you will be subject to the Standards of Ethical Conduct for Employees
of the Executive Branch as well as the criminal conflict of interest statutes. As a new employee, you will
be required to receive initial ethics orientation within 3 months of appointment. In addition, you may be
required to file the Confidential Financial Disclosure Report (OGE450) within 30 days of your
appointment. If you have any questions about these requirements, or any government ethics issue, you
should contact the NSA Office of the General Counsel, Administrative Law & Ethics Practice Group at
(410) 854-3910.

  Again, we congratulate you on this conditional offer of employment. Please do not hesitate to call us at
(866) NSA-HIRE if you have any questions. If, at any time, you wish to terminate your interest in NSA
employment, please notify us immediately.


                                                         Sincerely,   ),J t1
                                                               l.t.~
                                                         National Security Agency
                                                         Office of Recruitment




                                                                                                             2/2
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 87 of 105
                                                                                  EXHIBIT 196

                             NATIONAL SECURITY AGENCY
                        FORT GEORGE G. MEADE, MARYLAND 207!5!5-6000




16 January 2019



RESTRICTED DELIVERY

Derrick J. Williamson, Jr.
8816 Old Greensboro Road
Apartment 20104
Tuscaloosa, Alabama 35405


Dear Mr. Williamson,

This letter replies to your recent correspondence, which requests information pertaining to the
decision to discontinue your employment processing with the National Security Agency (NSA).
NSA has established standards for employment to promote the efficiency of the service. As a
result of your unfavorable work history, we have determined that you do not currently meet our
standards for employment.

This decision is final and is not subject to appeal; however, it does not preclude you from
reapplying in the future. Should you decide to reapply, please do so at www.nsa.gov. Please
keep in mind that information gathered during your processing will be evaluated to determine
your eligibility for a position of trust at NSA.

If you would like to obtain a copy of your records, which includes information relied upon to
make this decision, please submit your written request to our Freedom oflnformation Act
(FOIA)/Privacy Act (PA) office at: NSA/CSS FOIA/P A, National Security Agency, 9800
Savage Road, Suite 6932, Ft. Meade, Maryland 20755-6932. If you have questions pertaining to
your records or the FOIA/P A process, please contact the FOIA/PA office directly at (301) 688-
6527. Please be aware that the FOIA/PA Office is experiencing a significant backlog in
requests.

 I hope the above information is helpful and responsive to your request, and I wish you much
 success in your employment endeavors.


 Sincerely,


~~l,.__,.-,A/V       ~

                                                                                                  1/1
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 88 of 105
                                                               EXHIBIT 208


I   Draft

2   Draft

3   By: Derrick Williamson, Jr.

4   RFD: Public Safety & Homeland Security

5   First Read:




                                         Page O
                                                                        115
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 89 of 105
                                                                                       EXHIBIT 208


I    REFERENCE: Draft

2

3         SYNOPSIS: This bill would revise Alabama Code Title 22. Health, Mental Health, and

4    Environmental Control Section 22-50-21. Provisions and powers listed within such code are no

5    longer sufficient, vague, and have not been reviewed since 1940. Alabama Mental Health Police

6    Officers are responsible for the safety and security of mental health facilities by protecting

7    patients, citizens, and staff Such officers are state certified law enforcement officers and often

8    transport patients who are criminally committed upon various charges including murder and

9    aggravated assault. Such officers are also responsible for maintaining order at state mental health

IO   facilities and often assist mental health staff in affecting their duties. The following changes would

11   clarify powers vested to such officers and clarify the potential reception of law enforcement

12   funding to assist in departmental advancement. Alabama Mental Health Police Officers would also

13   be given the extended ability of traffic enforcement at such facilities in efforts to prevent

14   unauthorized individuals and circumvent violations of Alabama Code Title 32. Jurisdictional

15   matters will also be addressed from the listed changes and include such officers within Alabama

16   Code Section 36-21-2 allowing subsistence pay.

17

18                                                  A BILL

19                                            TO BE ENTITLED

20                                                  AN ACT

21

22        Defining Statutes and Provisions Governing State Mental Health Police

23

24                      BE IT ENACTED BY THE LEGISLATURE OF ALABAMA


                                               Page I
                                                                                                           2/S
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 90 of 105
                                                                                      EXHIBIT 208


I
          Section I. Alabama Code 22-50-21 to be revised from the following:
2
     The State Mental Health Officer may appoint or employ one or more suitable persons to act as
3
     police officers to arrest intruders, trespassers, and persons guilty of improper or disorderly conduct
4
     on the property of state mental health facilities or hospitals. Such officers shall be charged with
5
     all the duties and invested with all the powers of police officers and may eject trespassers from the
6
     hospital grounds, buildings, or lands or arrest them and may, without warrant, arrest any person
7
     guilty of abuse of a patient, of a misdemeanor or disorderly conduct, of stealing or injuring
8
     property or other offenses committed on the lands or premises of the hospitals and take such
9
     person before a district court judge or other officer charged with trial of such offenders, before
10
     whom, upon proper affidavit charging the offense, the person so arrested shall be tried and, if
11
     found guilty, convicted as in cases of persons brought before such a court on a warrant. Such
12
     police officer shall have authority to summon a posse comitatus.
13
          To the following:
14
     The State Mental Health Commissioner may appoint or employ suitable persons to act as police
15
     officers to arrest trespassers, persons guilty of improper or disorderly conduct, and other offenses
16
     established in Alabama Criminal Code on the property of state mental health facilities or hospitals.
17
     Such police officers shall be charged with all the duties and vested with all the powers of state
18
     police officers.
19
         (a) Every police officer appointed or employed pursuant to this section must be certified by
20
             the Alabama Peace Officers Standards and Training Commission or shall achieve such
21
             certification within 6 months of employment.
22
         (b) Such officers may arrest with probable cause, without warrant, in the following instances
23
             in addition to Alabama Code 15-10-3:
24


                                               Page 2
                                                                                                            3/5
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 91 of 105
                                                                                   EXHIBIT 208


l      (l) When any person is found guilty, with sufficient evidence, of abuse of a patient to include

2         harassment, assaults, or offenses presenting bodily harm.

3      (2) When any misdemeanor occurs on the lands or premises of mental health hospitals by any

4         individual not classified as a patient.

5      (c) Such officers may enforce traffic laws and engage traffic stops on state mental health

6         premises or properties. Officers may also exercise such power to enforce traffic violations

7         outside mental health premises in regard to public safety.

8      ( 1) If probable cause is found for a violation of Alabama Code Section 32, such officer shall

9         complete a Uniform Traffic Ticket just as a municipal or county officer and appear before

10        a district court judge or authorized representative to swear to such charges for the

11        violation.

12     (d) Any individual found guilty, upon probable cause, and arrested shall be taken before a

13        district court judge or other officer charged with trial of such offenders, before whom,

14        upon proper affidavit charging the offense, the person so arrested shall be tried.

15     (1) An individual who is arrested by such officer shall be housed by any local jail or prison at

16        the discretion of the officer.

17     (e) Such officer shall have authority to summon a posse comitatus in the event of an

18        elopement, escape, or other event constituting an emergency in requirement of additional

19        assistance.

20     (l) Such officer shall also have state-wide jurisdiction, such as other state law enforcement

21        agencies, to enforce violations of Alabama Criminal Code (Title 13) when operating

22        outside established jurisdiction.

23     (g) Such officer may also assist other state law enforcement agencies in mental health crises

24        anywhere within the state of Alabama.


                                              Page 3
                                                                                                          4/5
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 92 of 105
                                                                                    EXHIBIT 208


        (h) The Alabama Department of Mental Health Police may receive state or federal funding

2           appropriated for law enforcement agencies. Such responsibility shall be placed upon

3           departmental finance managers in the event funds are needed.

4        Section 2. Alabama Code 36-21-2(a) to be revised to the following:

5    (a) Any law enforcement officer of the State of Alabama who is employed by the Department of

6    Public Safety, Department of Industrial Relations, Department of Conservation and Natural

7    Resources, Alabama Alcoholic Beverage Control Board, Department of Agriculture and

8    Industries, Alabama Department of Forensic Sciences, the Transportation Enforcement Division

9    of the Alabama Public Service Commission, Alabama Liquefied Petroleum Gas Board, the

IO   Alabama Criminal Justice Information Center, the Alabama Peace Officers' Standards and

11   Training Commission, the Alabama Securities Commission, the State Port Authority, probation

12   and parole officers of the Alabama Board of Pardons and Paroles, fire marshals of the Department

13   of Insurance, revenue enforcement officers of the Department of Revenue, law enforcement

14   officers of the State Capitol Police, any investigator employed by the Alabama Ethics

15   Commission, any investigator employed by a district attorney on a full-time basis, the marshal or

16   any deputy marshal of the state appellate court, correctional officers of the Department of

17   Corrections, or police officers employed by the Department of Mental Health shall receive a

18   subsistence allowance of twelve dollars ($12) for each working day of a pay period while engaged

19   in the performance of the duties as a law enforcement officer. This allowance shall be in addition

20   to all other compensation, expenses, and allowances provided those officers.

21        Section 3. This act shall become effective on the first day of the third month following its

22   passage and approval by the Governor, or it's otherwise becoming law.




                                               Page4
                                                                                                          5/5
         Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 93 of 105
                                                                    EXHIBIT 211
                      _____________________________________________ '('" ___________ _

STATE OF ALABAMA          w ARR :u:~oosA COUNTY         COfsTRICT COURT
AGENCY NUMBER: 1 0115001MHTH           WARRANT NUMBER: WR 2018 000379.00
                                       OTHER CASE NBR:
TO ANY LAWFUL OF ICER OF THE STATE OF ALABAMA:
YOU ARE HEREBY C MMANDED TO ARREST     ...............    AND BRING
HIMllfER BEFORE  .E DISlRtCT COURT O F ~ TO ANSWER THE STATE
OF ALABAMA ON A      GE S OF:
                 POMO     RISON CONTRA CLASS: B TYPE: M COUNTS: 001
AND HAVE YOU TH    AND THERE THIS WRIT WITH YOUR RETURN THEREON.
YOU WILL RECEIVE UJITO YOUR CUSTODY AND DETAIN HIM/HER UNTIL THE
          DAY OF                , OR UNTIL LEGALLY DISCHARGED.
- -  - -
DATED THIS 22 DA OF JANUARY, 2018.
BOND SET AT:    {ll   1~---$5_0_0_._o_o   BOND TYPE:




NAME:                                                ALIAS:
ADORES :                         PKWY NE               ALIAS:
ADDRESS:
CITY: TUSCALOOSA                  STATE: AL            ZIP: 35404 0000
                                                       PHONE: 205 462 4500 EXT: 000

EMPL1!1,
DOB:
EYE:
SID: 00 000000
               T:
                       &
                        RACE: W SEX: M
                        · ~ H T : 175
                        : ~ DL HUM:
                                                     HAIR: BLK


                                  EXECUTION
                        THE WITHIN WARRANT BY ARRESTING THE DEFENDANT AND
          (             CING DEFENDANT IN THE TUSCALOOSA COUNTY JAIL
          (     )      LEASING DEFENDANT ON APPEARANCE BOND



THIS -------+~DAY O F - - - - - - - - - - - - - - - - - - -

                                          SHERiil'



                       -----------------------------------------------------------
COMPLAINANT:



OPERATOR: KEJ            DATE: 01/22/2018
                       -----------------------------------------------------------


                                                                                      1/4
            Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 94 of 105
                                                                      EXHIBIT 211
                   I
------------------t---ALABAMA-JUDICIAL-INFORMATION~~!!'<--------------------
          * * * I THE DISTRICT COURT OF TUSCALOOSA COUNTY***
 AGENCY NUMBER: 1 0115001MHTH          WARRANT NUMBER: WR 2018 000379.00
                                       OTHER CASE NBR:
                              COMPLAINT
                  ERSIGNED JUDGE/CLERK/MAGISTRATE OF THE DISTRICT COURT OF
                  6~=ESPm               APP
                                         o~~y      WI~Li~i~LE CAUSE FOR
                  ES BELIEVE THAT                                 DEFENDANT,
                  ERWISE UNXNOWN TO            NANT, DID WITHIN THE ABOVE

  (X:Xl DID ON OR OUT 1-15-201~~ BEING A PERSON CONFINED IN A
 OETENTION FACILI _,_,l'Q-WIT: TAu.10R HARDIN SECURE MENTAL HEALTH FACILIT , HE
 INTENTIONALLY    u~J..AWFULLY MAKES, OBTAINS            SES ANY CONTRA!!  ,
 TO-WIT: TOBACCO
 IN VIOLATION OF 3A-010-038
 AGAINST THE PEAC AND DIGNITY




  SWORN   O AND SUBS :a,IBED BEFORE ME THIS THE 22 DAY OF JANtJARY, 2018.



  CHARGES: PROMOT P ISON CONTRA     13A-010-038              M MISDEMEANOR

 WITNESS FOR THE SATE
 WILLIAMSON/TAYLOR HARDIN/1301 JACK WARNER PKWY/TtJSCALOOSA/35404




  OPERATOR: KEJ        ATE: 01/22/2018




                                                                                  2/4
       Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 95 of 105
                                                                                                                      EXHIBIT 211


State of Alabama
Unifiedjndida!Sy,te                                       DEPOSITION
Form CR-57 (front)       v-N98                                                                             Case Number
                                                                                                            /ld/1,51/{)/
IN THE_ _---;::±c,-.,D:-I:,:-S,::TRI=-:,C::--;T==::..--COURT OF_~~-ru=s_c,_A,_L..,,o.,..o_sA=----,-,-~ ALABAMA
                     (Ci uit, District, or Municipal)                          (Name of Municipality or County)

IZJSTATE OF ALA A
0MUNICIPALITY F _ _ _ _ _ _ _ _ _ _ _ _v. _ _ __
                                                                                                   Defendant

                         Sn;.UCTIONS: COMPLETE THE FOLLOWING INFORMATION ON THE ACCUSED
                                                                                                         Telephone Number
                                                                                                                  205-462-4500

                                          Hair                Eye,
                                                   BLK               BRO
                                                              City                                       Slate           Zip Code
                                 PKWY NE (THSMF)                             TUSCALOOSA                      AL              35404
                                                                                                   Employer's Telephone Number
                                                                                                                   NIA
Addreu of Employer                                            City                                       State           ZIP Code
                           NIA                                                     NIA                      NIA                  NIA
                           TRUCTIONS: COMPLETE THE FOLLOWING INFORMATION ON THE OFFENSE




Person Attacked or Pro

HowAttacl«>dc~N=/A~-t----------------------------------

 Was accused under the I fluence of alcohol or a controlled substance?   D Yes [Z] No
Anylawenforcementag ncyconf!lcted?        Oves [Z]      No

ltyes.whichone?_--,--------------------------------~
Did Accused Possess or u a Weapon? Oves (Zf No Types:------------------




                                                 D Check if additional pages are necessary.




                                                                                                                                       3/4
         Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 96 of 105
                                                                                                                                   EXHIBIT 211


                                                                                     COPY
Form CR~S7 (back)        ev..8198    J                                             DEPOsmoN

Any Law Enforcement r,gency Contacted?        Oves CZ] No
Ifyes,which  one?_+-----------------------------
I make this statement to the purpose of secunng a WARRANT/SUMMONS a g a ~ namea                    ccused I understand that I    instituting a criminal
proceeding and cannot 1smlss this case I further understand that if any of thEf foregoing facts are            y, 1n additi     any other punishment
prov,ded by law, be taxel with court costs rn the proceeding          rJ                         /  ~
   SwomtoaodSubscrl)edbeforemetlus                                    \:,..-/            ___/    ~                   JJ/Eb,,n/        fJuP//-,pJ

            '22                      dayof                               Co                  ';,'     /,,/'
   \. Y,()                 . UJfx
                                                                         Social Sec...irity Number
 (-dt _\J h              L.--




                                                                  WITNESSES
                    Nan•                                                 Address                                         Telephone Number




                                                            MAGISTRATE NOTES

Warrant or Summons iSSl ed?         D Yes O No




                                                                                                                                                          4/4
             Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 97 of 105
                                                                                              EXHIBIT 212
                                                STATE OF ALABAMA
                                     DEPARTMENT OF MENTAL HEALTH
                                  TAYLOR HARDIN SECURE MEDICAL FACILITY
                                      1301 JACK WARNER PARKWAY NORTHEAST
                                        TUSCALOOSA, ALABAMA 3 5404-1 060
                                                  205-462-4500
                                              WWW.MH.ALABAMA.GOV
       KAY IVEY                                                                                    LYNN T. BESHEAR
      GOVERNOR                                                                                      COMMISSIONER

                                 STATUTE 22-50-21 & 36-21-2 REVISIONS                              ANNIE D JACKSON
                                                                                               MSW, LICSW. PIP, MPA, CPM
                                                                                                  FACILITY DIRECTOR


5/16/2018 5:59 PM
CURRENT: Alabama Code Title 22. Health, Mental Health, and Environmental Control: 22-50-21

The State Mental Health Officer may appoint or employ one or more suitable persons to act as police officers
to arrest intruders, trespassers, and persons guilty of improper or disorderly conduct on the property of state
mental health facilities or hospitals. Such officers shall be charged with all the duties and invested with all the
powers of police officers and may eject trespassers from the hospital grounds, buildings, or lands or arrest
them and may, without warrant, arrest any person guilty of abuse of a patient, of a misdemeanor or disorderly
conduct, of stealing or injuring property or other offenses committed on the lands or premises of the hospitals
and take such person before a district court judge or other officer charged with trial of such offenders, before
whom, upon proper affidavit charging the offense, the person so arrested shall be tried and, if found guilty,
convicted as in cases of persons brought before such a court on a warrant. Such police officer shall have
authority to summon a posse comitatus.

NEW: Alabama Code Title 22. Health, Mental Health, and Environmental Control: 22-50-21

The State Mental Health Commissioner may appoint or employ suitable persons to act as police officers to
arrest trespassers, persons guilty of improper or disorderly conduct, and other offenses established in
Alabama Criminal Code on the property of state mental health facilities or hospitals. Such police officers
shall be charged with all the duties and vested with all the powers of state police officers.

    (a) Every police officer appointed or employed pursuant to this section must be certified by the Alabama
        Peace Officers Standards and Training Commission or shall achieve such certification within 6
        months of employment.
    (b) Such officers may arrest with probable cause, without warrant, in the following instances in addition
        to Alabama Code 15-10-3:
    (I) When any person is found guilty, with sufficient evidence, of abuse of a patient to include harassment,
        assaults, or offenses presenting bodily harm.
    (2) When any misdemeanor occurs on the lands or premises of mental health hospitals by any individual
        not classified as a patient.
    (c) Such officers may enforce traffic laws and engage traffic stops on state mental health premises or
        properties. Officers may also exercise such power to enforce traffic violations outside mental health
        premises in regard to public safety.
    (1) If probable cause is found for a violation of Alabama Code Section 32, such officer shall complete a
        Uniform Traffic Ticket just as a municipal or county officer and appear before a district court judge or
        authorized representative to swear to such charges for the violation.
    (d) Any individual found guilty, upon probable cause, and arrested shall be taken before a district court
        judge or other officer charged with trial of such offenders, before whom, upon proper affidavit
        charging the offense, the person so arrested shall be tried.
    (1) An individual who is arrested by such officer shall be housed by any local jail or prison at the
        discretion of the officer.
    (e) Such officer shall have authority to summon a posse comitatus in the event of an elopement, escape,
        or other event constituting an emergency in requirement of additional assistance.
                                                                                                                           1/4
           Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 98 of 105
                                                                                            EXHIBIT 212
                                              STATE OF ALABAMA
                                   DEPARTMENT OF MENTAL HEALTH
                                 TAYLOR HARDIN SECURE MEDICAL FACILITY
                                     1301 JACK WARNER PARKWAY NORTHEAST
                                       TUSCALOOSA, ALABAMA 35404-1060
                                                 205-462-4500
                                             WWW.MH.ALABAMAGOV
      KAY IVEY                                                                                  LYNN T. BESHEAR
     GOVERNOR                                                                                    COMMISSIONER

                                STATUTE 22-50-21 & 36-21-2 REVISIONS                           ANNIE 0. JACKSON
                                                                                            MSW. LICSW, PIP, MPA, CPM
                                                                                               FACILITY DIRECTOR

   (f) Such officer shall also have state-wide jurisdiction, such as other state law enforcement agencies, to
       enforce violations of Alabama Criminal Code (Title 13) when operating outside established
       jurisdiction.
   (g) Such officer may also assist other state law enforcement agencies in mental health crises anywhere
       within the state of Alabama.
   (h) The Alabama Department of Mental Health Police may receive state or federal funding appropriated
       for law enforcement agencies. Such responsibility shall be placed upon departmental finance
       managers in the event funds are needed.

CURRENT: Subsistence allowance for certain law enforcement officers: 36-21-2

   (a) Any law enforcement officer of the State of Alabama who is employed by the Department of Public
      Safety, Department of Industrial Relations, Department of Conservation and Natural Resources,
      Alabama Alcoholic Beverage Control Board, Department of Agriculture and Industries, Alabama
      Department of Forensic Sciences, the Transportation Enforcement Division of the Alabama Public
      Service Commission, Alabama Liquefied Petroleum Gas Board, the Alabama Criminal Justice
      Information Center, the Alabama Peace Officers' Standards and Training Commission, the Alabama
      Securities Commission, the State Port Authority, probation and parole officers of the Alabama Board
      of Pardons and Paroles, fire marshals of the Department of Insurance, revenue enforcement officers of
      the Department of Revenue, law enforcement officers of the State Capitol Police, any investigator
      employed by the Alabama Ethics Commission, any investigator employed by a district attorney on a
       full-time basis, the marshal or any deputy marshal of the state appellate court, or correctional officers
       of the Department of Corrections shall receive a subsistence allowance of twelve dollars ($12) for each
      working day of a pay period while engaged in the performance of the duties as a law enforcement
       officer. This allowance shall be in addition to all other compensation, expenses, and allowances
       provided those officers.

   (b) The subsistence allowance shall not be subject to any income or other taxes levied by the State of
      Alabama or the federal government.

   (c) The act adding this amendatory language regarding the Department of Corrections correctional
      officers shall be phased-in in the amount of one dollar ($1) per fiscal year for the 12 years beginning
      October I, 1995. In any year that it is determined by Senate Joint Resolution or House Joint Resolution
      enacted by both houses and signed by the Governor that because of fiscal emergency the
      implementation of the one dollar ($1) per fiscal year shall be suspended for that year only, this
      subsistence allowance, or any portion thereof, may be suspended.

   (d) The subsistence allowance to law enforcement officers at the Alabama Criminal Justice Information
      Center shall be paid from its Special Revenue Fund and not from General Fund appropriations to the
      center. The subsistence allowance to law enforcement officers at the Peace Officers' Standards and
      Training Commission shall be paid from the Peace Officers' Standards and Training Fund and the
      subsistence allowance paid to Securities Commission Officers shall be paid from the Securities
      Commission Fund.

                                                                                                                        2/4
            Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 99 of 105
                                                                                           EXHIBIT 212
                                              STATE OF ALABAMA
                                   DEPARTMENT OF MENTAL HEALTH
                                TAYLOR HARDIN SECURE MEDICAL FACILITY
                                     1301 JACK WARNER PARKWAY NORTHEAST
                                       TUSCALOOSA, ALABAMA 3 5404-1 060
                                                 205-462-4500
                                             WWW.MH.ALABAMA.GOV
      KAY IVEY                                                                                  LYNN T BESHEAR
     GOVERNOR                                                                                    COMMISSIONER

                                STATUTE 22-50-21 & 36-21-2 REVISIONS                            ANNIE D. JACKSON
                                                                                            MSW, LICSW, PIP, MPA, CPM
                                                                                               FACILITY DIRECTOR




   (e) The subsistence allowance for law enforcement officers employed by the State Port Authority
      provided in subsection (a) shall be phased in as follows:

   (!) For the remainder of the fiscal year ending September 30, 2006, the subsistence allowance shall be six
     dollars ($6) per day.

   (2) For the fiscal year commencing October I, 2006, the subsistence allowance shall be nine dollars ($9)
      per day.

   (2) For the fiscal year commencing October I, 2007, and thereafter, the subsistence allowance shall be the
       amount provided in subsection (a).

NEW: Subsistence allowance for certain law enforcement officers: 36-21-2

   (a) Any law enforcement officer of the State of Alabama who is employed by the Department of Public
      Safety, Department of Industrial Relations, Department of Conservation and Natural Resources,
      Alabama Alcoholic Beverage Control Board, Department of Agriculture and Industries, Alabama
      Department of Forensic Sciences, the Transportation Enforcement Division of the Alabama Public
      Service Commission, Alabama Liquefied Petroleum Gas Board, the Alabama Criminal Justice
      Information Center, the Alabama Peace Officers' Standards and Training Commission, the Alabama
       Securities Commission, the State Port Authority, probation and parole officers of the Alabama Board
      of Pardons and Paroles, fire marshals of the Department of Insurance, revenue enforcement officers of
      the Department of Revenue, law enforcement officers of the State Capitol Police, any investigator
      employed by the Alabama Ethics Commission, any investigator employed by a district attorney on a
       full-time basis, the marshal or any deputy marshal of the state appellate court, or correctional officers
       of the Department of Corrections, or police officers employed by the Department of Mental Health
       shall receive a subsistence allowance of twelve dollars ($12) for each working day of a pay period
       while engaged in the performance of the duties as a law enforcement officer. This allowance shall be in
       addition to all other compensation, expenses, and allowances provided those officers.

   (b) The subsistence allowance shall not be subject to any income or other taxes levied by the State of
      Alabama or the federal government.

   (c) The act adding this amendatory language regarding the Department of Corrections correctional
      officers shall be phased-in in the amount of one dollar ($1) per fiscal year for the 12 years beginning
      October 1, 1995. In any year that it is determined by Senate Joint Resolution or House Joint Resolution
      enacted by both houses and signed by the Governor that because of fiscal emergency the
      implementation of the one dollar ($1) per fiscal year shall be suspended for that year only, this
      subsistence allowance, or any portion thereof, may be suspended.

   (d) The subsistence allowance to law enforcement officers at the Alabama Criminal Justice Information
      Center shall be paid from its Special Revenue Fund and not from General Fund appropriations to the

                                                                                                                        3/4
           Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 100 of 105
                                                                                         EXHIBIT 212
                                             STATE OF ALABAMA
                                  DEPARTMENT OF MENTAL HEALTH
                                TAYLOR HARDIN SECURE MEDICAL FACILITY
                                    1301 JACK WARNER PARKWAY NORTHEAST
                                      TUSCALOOSA, ALABAMA 3 5404- l 060
                                                205-462-4500
                                            WWW.MH.ALABAMAGOV
      KAY IVEY                                                                               LYNN T. BESHEAR
     GOVERNOR                                                                                 COMMISSIONER

                               STATUTE 22-50-21 & 36-21-2 REVISIONS                         ANNIE D. JACKSON
                                                                                         MSW, LICSW, PIP, MPA CPM
                                                                                            FACILITY DIRECTOR

     center. The subsistence allowance to law enforcement officers at the Peace Officers' Standards and
     Training Commission shall be paid from the Peace Officers' Standards and Training Fund and the
     subsistence allowance paid to Securities Commission Officers shall be paid from the Securities
     Commission Fund,

  (e) The subsistence allowance for law enforcement officers employed by the State Port Authority
     provided in subsection (a) shall be phased in as follows:

  (l) For the remainder of the fiscal year ending September 30, 2006, the subsistence allowance shall be six
     dollars ($6) per day,

  (2) For the fiscal year commencing October I, 2006, the subsistence allowance shall be nine dollars ($9)
     per day.

   (I) For the fiscal year commencing October I, 2007, and thereafter, the subsistence allowance shall be the
       amount provided in subsection (a).




DERRICK JAMES WILLIAMSON, JR.
Police Lieutenant
Taylor Hardin Secure Medical Facility
Alabama Department of Mental Health
Email: Derrick.Williamson@hardin.mh.alabama.gov
Personal Phone: (205) 422-9664
Work Phone: (205) 462-4554



                                                                                                                    4/4
                                   ,/       ,
                                     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 101 of 105




    Commer1ts:



        T"his is a very stressful environment. seems like more wori<: keeps getting assigned but more restraints are being added (no comp/flex, having to use (flex) in a certain time) to
          et work done. Nursing and direct care staff are tired from working so much overtime so they are leaving to find other jobs. Seems like when there is a problem nothing is
    1    one about it.
         do not feel safe as an employee and do not believe we are doing all we can to keep our patients safe: Staff do not get proper1y searched before entering the facility; we don't
        Jiave enough staff; we don't fire staff who engage in improper conduct; staff are not providing a therapeutic environment for patients. We have communication problems
         several months when phone, paging and internet were down) and security problems (cameras not working/staff not being kept up to date on the status of the cameras). The
        Safety is alanning, concerning and appalling. We need help and intervention for safety. We lack the resources to do our Job. Staff consistentty report feeling burned out, are
        held over and expected to produce 'Mthout support and resources from the administration. Administration does not follow policy. We do not properly vet new staff. New staff
    2   Are either not nroner1v trained or nroner nrocedures are not enforced.
          ncldents are not reported. Follow up to incidents and preventative/corrective action is not reported. There are insufficient staff to prevent and monitor for safety concerns, or
          eportJdocument them. Staff are not sufficiently trained to promote safety/incident prevention. Contraband is pennitted in the facility (security does not check for contraband~
         glancing in bags and a metal detector that does not work are not sufficient and there is insufficient staffing to properly check for these items). There are staff assigned to
        prevent/monitor for safety concerns who are 1) overworked 2) not sleeping, so they are sleeping on the job 3) cannot perform their job (to read/write notes on behaviors and
         ncident reports). Management does not appear to enforce consequences to behavior that threatens staff/patient safety (staff bringing personal items on the units, staff are
        permitted to keep working after clear violations: abuse, even physical abuse). The facility and units are not designed to house max security patients (e.g. the furniture, lights,
        krash cans, utensils, 'Miting instuments, etc.). Video surveillance cannot be adequately monitored in real time and often does not work. There is insufficient accountabillity for
          terns given to patients (e.g. utensils, paper, phone cards, etc.). The movies and books sho\Ml to patients are rated Rand promote violence including: physical violence, rape,
        ~hild sexual offending, kidnapping, etc. Facility is currently operating under a culture of blame/reactive stance which puts people on the offensive /defensive rather than
    3     enortl ...... nroblems and worklno toaether to fix them.
        trhere appears to be a lot of dysfunctional relationships here at this facility. Staff who are not receptalJle (receptive) or accepting of change. These individuals continue to do
        µnderminding things to hinder the progress of the facility. Many people continues to ignore or tum their head from these individuals. This is Toxic and unsafe behavior,
        bausing an unsafe environment. These individuals don't get reprimanded or discipline at all making others resent and feel uncomfortable \YOrklng 'Mth them: They are not held
        accountable for their TOXIC behavior. If the goal is progress, change and move forward how is this possible with this type of individuals a part of this agency. It is time for
    4   l'Tlose maior chances in order for ..........ress to h""'"""'nll!
    5      oo much is swent under the ru'"' "'artlcularlv r~""rdinn """tient safetv
    6      his nlace is becominn verv dannerous to work at Seems like no one is trvina to helo manane this issue
    7    Nhv don't we work with Bn•ce to net heln vvith nursinn staff or schedule contract RN's to fill in schedulinn nans?
    8    \lot adeauate staff to fullv imnlement safetv measures                                                                                                                               t'rj
                                                                                                                                                                                              ~
                                                                                                                                                                                              §
                                                                                                                                                                                              ~

~
                                                                                                                                                                                              ~
                                      Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 102 of 105




    Coinments:




          Patient safety and care continue to decline as concerns related to work environment and staff shortages continue to increase without any form of intervention. Because of staf
          shortages and immense workloads. staff are having to work long hours and do jobs of multiple people. Therefore, issues fall between the cracks. In addition. the amount of
          hours that staff are required to work impede their ability to be proactive and handle safety issues appropriately. In my opinion, patient safety only becomes a priority when
          negative attention has been brought to ADMH or THSMF administration. Patient safety is usually an afterthought. a technicality, and we approach the subject of patient safety
    9      na reactive rather than nroactive manner.
          0 atient safety is definitely at risk, as well as staff safety! Due to excessive 'NOrk hours (mandatory overtime} required by staff it has gotten to a critical point. It has been

    10    :leclinino (number of staff for oatient areas l and no one has done --· .... in" abotu it. Verv ooor leadershio and lack of concern for "atient and staff safetv is obvious.
    11    Patient care has -~tten so bad in this facilitv I am ashamed to sav that I work here.
         batient safety is overtooked at this facility. FTs are on units sleeping instead of watching patients. The morale is horrible because no one is held accountable for their actions.
         No one takes their job seriously. We have FTs getting chased into parking lots and arrested with illegal drugs and come back to work the next day and take care of patients.
    12   boesn't soun:::I safe to me.
           f staff do a good job they receive more responsibility or have higher expectations placed on them. For those who do not perform at a higher level, less expectation and less
         WOrk (transferred) happens. There seems to be little accountablility for those Vv'ho do not do their job. When one member/group is not performing it impacts All groups. Stress
    13     evels are ven, hinh. Frustration is hiah. All of this can imnact work with natients and the overall aualitv and accuracv of work done.
         ltnderstaffing is a serious issue at this facility and upper management does not care!!! We are alone. Exhausted people make errors and we are rut exhausted (the people
    14    that are in direct carSt There are nurses that have cute little offices ua front that should be ashamed of themselves because thev could heln but never do.
         have Never worked in a hospital (including Ers, ICUs, Dialysis units) where Management is allowed to manage from offices in such critical nurse staffing shortages ...wlth an
         RN Ill beggingpleading, consistently attempting to notify management (Nurses that have 1st in their credentials the Responsibility as RN then RN Manager or Director of
       Nursing or Director). I've worked in nursing shortages much like this one we're experiencing now and managers, directors, department heads put lab coats on, stethoscopes
       etc and came to the units!!! They did not have the luxury to simply look at the text or screen the call then look away. Karma? Not unless you betieve in Hinduism and
       Buddism. I, like many of my co-workers. am Christian are we live by His word and some of His work says: To whom much is given, from him much is expected (exact quote
        ram Luke 12:48-For unto whomsoever much is given, of him shall be much required). He is going to straighten this proverbial "crooked road." I serve a just God. I'm leaving
    15 r•mananement" and their lack of it in His hands. I fomive them, He tells me to, and iudno.ment is not mine ... iustanswerinn the survev.


                                                                                                                                                                                               t'rj
                                                                                                                                                                                               ><
                                                                                                                                                                                               ~
                                                                                                                                                                                               -
                                                                                                                                                                                               --3

N                                                                                                                                                                                              ~
                                        Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 103 of 105




      Co1nments:



      16    his facilitv is terriblv understaffed and thev are steadilv firinn staff behind one patient 'Nhen the staff should iust be moved to another unit.
           No team'NOfk. For safety purposes on DREAM the doors should have windows so staff can see in the room before entering, especially at night when the rooms are very dark.
           !Staff feel like mistakes are held against them most of the time, they are even possibly tenniniated. Mistakes have staff scared to do their jobs/assignments due to fear of losifl{;
           their job. No matter what you do it's not good enough. I would like to see all staff work together as a team and try to accomplish one goal and that is to v.ork together to come
           Up with the best solutions and ideas to help the patients instead of staff throwing eachother under the bus and rather than using job tittes to determine how much work we do
      17 8.nd how much we care.
           Secure Facility is a loose term here. There is no secure INith the half fast security measures. Restrictions on searches, etc. The constant hiring of young males INith criminal
           ecords to sit with patients. The fact that administrators, nurses and social workers call them patients instead of inmates or prisoners is part of the problem. We first have to
      18   acknowledne the" are felons and thev realize the securitv that needs to be in olace to orevent dnins. tobacco and wea--ns from entertnn the facilitv.
           Shortage of nursing staff has crippled this facility and caused hazard unnecessarily due to manditory Vt'Ork policy. This poficy makes a full time staff position unbearable to
           qualified personnel. It also jeapardizes quality of care each time a Vt'Orker is forced to stay an extra 8 hours when their scheduled 8 hours are over. This happens 'tYeekly and
           sometimes twice a week to nurses and Forensic Technicians. When an employee sees how little their personal well·being means to this facility, they look for a better
      19 n.nnortunitv.
           We work in a very unsafe climate because of staff shortages, staff not getting along (some bullies and some passive-aggressiveness), discrimination based on race {both
           ways), gender, and education level; an administration that obviously does not care about staff or patients (administrators who run departments and those departments are
           crumbling need to be fired). Administrators try to cover up incidents and accidents and put on a show for commissioner and/or surveyors. This place is full of errors, accidents
           etc that are waiting to happen because morale is at an all time low. And when morale is low, it means people don't care. And when people don't care, our patients aren't safe.
      20   0 eriod.

           ~ile staff may feel like they are being written up, rather than the incident being written up when an event is reported the process is a discrete and improving process. We
           h,ay use more agency/temp staff than is ideal, but the alternative would be doing with even less staff which would definitely be dangerous for the patients. Patient safety
           broblems on the units are inherent to patient volitility on admission. Our procedures and systems are good at preventing errors from happening as evidenced by reduction in
      21 h-ed errors.
           t is my impression that safety is a top priority and changes to policy/procesdure are made in response to events. I know that several education classes are developed and
      22 ·~unht ev"""' vear to nrevent events/incidents from rEK>ccurrinn.
      23 =>oor facllltv natient safeh•. Poor incident rennrtina and decision makinn amonnst kev administration staff.
      24 ,ruav underoaid, understaffed unannreclated and disresnected. No davs to nrooerlv rest. Cannot r~uest time off for a mental break.

      25   Ate are alreadv v.orkinn 16 hour davs be beina mandated..iust make it two 12 hour shifts. More monev YJOUld deflnitelv keen workers, esoeciallv the ones that are alreadv here




                                                                                                                                                                                                   ~9
      26   am reallv nleased with Dr. Glen-her tho• inhtfulness and hard 'NOrk. Ms. Jackson is doina an excellent iob INith all the channes.




                                                                                                                                                                                                   ~

t-J                                                                                                                                                                                                ~
                                           Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 104 of 105




        Commer1ts:



           t-,ve are working too short of staff too many hours for the safety of patietns and co-workers. Staff is never praised for a job well done. Professional staff never listen to the staff
            htat work hands on with the patients daily. Staff fear reporting things for fea~-~ losing theri jobs or being wrote up. No respect is given to direct care staff. Hiring too many
       2:1 ltou..,... staff. Nurses downorade the FTs often. This nlace has cone to the d s.



            We do not have enough staff to handle the workload.       Staff work longer hours than what is best for patients-16 hours 2 days straight or back to back 12 hour shifts. we never de
             hings to improve patient safety because we are understaffed. We need more agency/temp staff. We work in crisis mode all the time and no one up front comes down and
            helps answer the door/phone. We are In a dangerous ~ituation now with work gettin? done. My su~ervisor do~sn't consider staff suggestions, just delegates more work. My
            supervisor wants us to v,,,ork faster, even if it means taking more shortcuts all of the time. My supervisor doesn t care about patient safety problems. Not everything gets
             eported because not enough staff to report everything that happens IMth the patients. Management doesn't care. ~ctions of management DO NOT show that patietn safety is
            ~ priority. Something needs to be done around here before we all walk out of this place and management up front will be on the floor working with these patients. Tired of long
            hours. we have no time IMth our families or our kids and we continuously work the overtime then get punished for sleeping or for forgetting to do something. Time for a change
       28 1:iround here.
       29 1.Aental Health Workers are underoaid and we vvork entirelv too much overtime.
            Norking on CARE with only one nurse is very unsafe when we are having to anS'Wer phones, doors, do Frs INOrk along IMth pulling meds. Then we have one patient over there
            hat needs our one~on-one attention, not fair to other patients and they tell us that we are showing favoritism to him. But when he starts acting up the whole program starts
             ettina disruritive. We need more nurses and FT's. We are worki...,., verv unsafe. I have been hit bv this natient as well.
       30
              think we should have a time clock so all staff can keep up with his or her hours worked. I also think we should be paid be the hour and have rotating shifts for example: one
            l,Yeek you work 12 hours all week and the next week you work 16 ~ours all week. Therefore you will know the hours you have to do before doing them. I also feel in my opinion
              hat control should heln us out in the Dinina Room whenever a urnt noes to eat, at least one .......rson from control would heln make thinas ao a little more smoother.
       31
             Forensic Techs are •under-Paid" •Forensic Techs are "Under-Paid" "Under-Paid" "Under-Paid" "Under-Paid* *Under-Pak:!* *Under-Paid* This facility is understaffed. The
            Staff is overworked and any little think or mistake that is made by a FT is always under investigation that could cost us our job or moved off programs. Qur FT's have no say so
            n anvthinn that noes on in this facilitv. We are be-littled and talked down on. Our Frs are··--'-- nairl but we have the to•""hest iob.
       32
       33   =-tate needs to na" more for FTs. You will hire oood oeonle and keen them.
             "'e are verv short of staff which is not safe for the oatients or staff and it's like if vou make a mistake vour iob is on the line.                                                    t'!"'.1
       34



       36
          !rhe RN 111 does a good job, she gives positive feedback.We are short staffed. Safety is being jeapordized due to staff exhaustion. Patients are not being held accountable for
       35 hr"'"'ram violations and behavior-It's out of control.
             =v"'""'""ne should not be able to access eveiv door in dinical services unless thev are the clinical director.
                                                                                                                                                                                                     i-
                                                                                                                                                                                                     .....,

t,.l                                                                                                                                                                                                 ~
     Case 7:19-cv-00669-LSC Document 46 Filed 08/16/19 Page 105 of 105
                                                                                            EXHIBIT 229

To whom it may concern:

I started my employment with The Department of Mental Health in December of 2017. My official title
is Director of Foodservice, Dietitian II Position. I assumed my position with all the responsibilities to
protect the State of Alabama Assets as well as oversee the contract between the State of Alabama and
the Contract Foodservice Company. I have had the pleasure of working with Derrick Williamson for
twenty months at Taylor Hardin Secure Medical Facility. This facility is a very difficult environment to
work in. My personal observation ofTaylor Hardin includes policies and procedures not being followed
(employee work schedules, policies and procedures being altered to fit extenuating circumstances-
reviewing cameras), staff providing food to patients from outside sources, employees not following the
chain of command for direction (employees make decisions without reviewing them with their
Supervisors), habitual Staff and Patient Safety issues observed (employees asleep on the job, one RN in
the entire building, inpatients overdosing on illegal drugs, patients being abused by staff), discrimination
as well as non-existent communication channels.

Mr. Williamson and I have worked closely together regarding the Nutritional Services Department. He is
the only person in Control that I trust to accomplish task and accomplish task truthfully. One issue that I
worked directly with Mr. Williamson was of Contract Staff being observed taking assets away from the
facility for personal use. Mr. Williamson successfully monitored employees, reviewed cameras, issued
warrants for the employees arrest, arrested the employees, and made sure restitution was completed.
The policies and procedures had not been being monitored nor enforced and the Nutritional Services
Department continued to have issues with contract employees removing food and inventory from the
facility, to their personal vehicles. I considered the accomplishment for Mr. Williamson as a true asset
for the State of Alabama to stop/reduce theft and protecting the assets of the facility. However, other
officers in the building approached me and did not believe the situation was handled correctly. I was
approached by numerous officers informing me that "Williamson should have allowed the staff to
resign" and "the situation should have been handled differently." Upon hiring orientation, employees
sign a form acknowledging cameras usage onsite, policies and procedures, as well as information state
property. The employees arrested had signed numerous competencies acknowledging their
understanding of removing state property from site and camera usage. I personally was shocked to see
the various thought processes about this issue, which also included the Director of the Facility. Policies,
procedures and rules are created for compliance, not to alter as per the situation. Alterations continue
to occur routinely here. Unfortunately, this stressful environment continues to encourage employee
turnover and turnover will continue until an outside source becomes the governing body of this facility
and monitors the behavior at Taylor Hardin. I have heard many stories from senior employees here of
"how it used to be, when it was run correctly" and I have held on to the positive thoughts of the facility
                                 ironment. I just hope for the patients/residents it does quickly.




                                                        the 15th day of August, 2019.




                                Julie H. Howard



                                                                                                               1/1
